FIRST AMENDMENT TO LOAN AGREEMENT
This FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of October
31, 2018, is entered into by and among SPIRE INC., a Missouri corporation, SPIRE
ALABAMA INC. (formerly Alabama Gas Corporation), an Alabama corporation and
SPIRE MISSOURI INC. (formerly Laclede Gas Company), a Missouri corporation (each
of the above, individually, a “Borrower” and collectively, the “Borrowers”), the
Banks from time to time party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent for the Banks.
RECITALS
A.    The Borrowers, the several banks from time to time party thereto (the
“Banks”), and the Administrative Agent are party to the Loan Agreement, dated as
of December 14, 2016 (as amended prior to the date hereof, the “Loan
Agreement”). Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Loan Agreement as amended by this
Amendment.
B.    The Borrowers have requested that the Banks amend the Loan Agreement and
the Banks are willing to consent to such amendments to the Loan Agreement on the
terms and subject to conditions set forth herein.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
Effective upon the First Amendment Effective Date (as hereinafter defined), the
Loan Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double−underlined text (indicated textually in the same manner as the
following example: double−underlined text) as set forth in the conformed copy of
the Loan Agreement attached hereto as Exhibit A.
ARTICLE II
CONDITIONS OF EFFECTIVENESS
2.1    The amendments set forth in ARTICLE I shall become effective as of the
date (the “First Amendment Effective Date”) when, and only when, each of the
following conditions precedent shall have been satisfied:
(a)    The Administrative Agent shall have received an executed counterpart of
this Amendment from each of the Borrowers and Lenders constituting the Required
Banks.



--------------------------------------------------------------------------------



(b)    The Borrowers shall have paid to (i) Wells Fargo Securities, U.S. Bank
and JPMCB, the fees required under the applicable fee letters with such Banks,
respectively, to be paid to them on the First Amendment Effective Date, in the
amounts due and payable on the First Amendment Effective Date, (ii) to the
Administrative Agent, the initial payment of the annual administrative fee
described in its fee letter with the Borrowers, and (iii) all other fees and
reasonable expenses of the Arrangers, the Administrative Agent and the Banks
required under any other Transaction Document to be paid on or prior to the
First Amendment Effective Date (including, to the extent invoiced prior to the
First Amendment Effective Date, reasonable fees and expenses of counsel) in
connection with this Agreement and the other Transaction Documents.
(c)    Each Borrower shall have delivered to the Administrative Agent a
certificate, signed by an authorized officer of each Borrower, certifying as to
the matters set forth in ARTICLE III hereof.
(d)    Each Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered to the Administrative
Agent, and any Lender requesting the same, a Beneficial Ownership Certification
in relation to such Credit Party or such Subsidiary, in each case at least five
(5) Business Days prior to the Closing Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Borrower, severally and not jointly, hereby represents and warrants to the
Administrative Agent, each Issuing Bank, the Swingline Bank and each other Bank
that, on and as of the First Amendment Effective Date, (i) the representations
and warranties of such Borrower contained in the Loan Agreement and the other
Transaction Documents qualified as to materiality are true and correct and those
not so qualified are true and correct in all material respects, both immediately
before and after giving effect to this Amendment (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
(if qualified as to materiality) or true and correct in all material respects
(if not so qualified), in each case only on and as of such specific date), (ii)
this Amendment has been duly authorized, executed and delivered by such Borrower
and constitutes the legal, valid and binding obligation of such Borrower
enforceable against it in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally, by general equitable
principles or by principles of good faith and fair dealing (regardless of
whether enforcement is sought in equity or at law), (iii) no Default or Event of
Default shall have occurred and be continuing on the First Amendment Effective
Date, both immediately before and after giving effect to this Amendment and the
amendments contemplated hereby and (iv) as of the First Amendment Effective
Date, to the best knowledge of such Borrower, the information included in the
Beneficial Ownership Certification provided on or prior to the First Amendment
Effective Date to any Bank in connection with this Amendment is true and correct
in all respects.



--------------------------------------------------------------------------------



ARTICLE IV
ACKNOWLEDGEMENT AND CONFIRMATION
Each Borrower hereby confirms and agrees that, after giving effect to this
Amendment and the amendments contemplated hereby, and except as expressly
modified hereby, the Loan Agreement and the other Transaction Documents to which
it is a party remain in full force and effect and enforceable against such
Borrower in accordance with their respective terms and shall not be discharged,
diminished, limited or otherwise affected in any respect.
ARTICLE V
MISCELLANEOUS
5.1    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).
5.2    Transaction Document. As used in the Loan Agreement, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Loan Agreement after amendment by this Amendment.
Any reference to the Loan Agreement or any of the other Transaction Documents
herein or in any such documents shall refer to the Loan Agreement and the other
Transaction Documents as amended hereby. This Amendment is limited to the
matters expressly set forth herein, and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Loan
Agreement except as expressly set forth herein. This Amendment shall constitute
a Transaction Document under the terms of the Loan Agreement.
5.3    Expenses. Each Borrower shall pay its Applicable Share of all reasonable
and documented fees and expenses of counsel to the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment.
5.4    Severability. To the extent any provision of this Amendment is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
any such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.
5.5    Successors and Assigns. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.
5.6    Construction. The headings of the various sections and subsections of
this Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.



--------------------------------------------------------------------------------



5.7    Counterparts; Integration. This Amendment may be executed and delivered
via facsimile or electronic mail with the same force and effect as if an
original were executed and may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures hereto
were upon the same instrument. This Amendment constitutes the entire contract
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.


 
SPIRE INC.
 
 
 
 
 
 
By:
/s/ Adam Woodard
 
 
Name:
Adam Woodard
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SPIRE MISSOURI INC.
 
 
 
 
 
 
By:
/s/ Adam Woodard
 
 
Name:
Adam Woodard
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SPIRE ALABAMA INC.
 
 
 
 
 
 
By:
/s/ Adam Woodard
 
 
Name:
Adam Woodard
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Bank, an Issuing Bank, the Swingline Bank and
 
Administrative Agent
 
 
 
 
 
 
 
 
 
By:
/s/ Sheila M. Shaffer
 
 
Name:
Sheila M. Shaffer
 
 
Title:
Director
 



 
JPMORGAN CHASE BANK N.A., as a Lender, Joint
 
Lead Arranger, and Syndication Agent
 
 
 
 
 
 
 
By:
/s/ Nancy R. Barwig
 
 
Name:
Nancy R. Barwig
 
 
Title:
Credit Risk Director
 



 
U.S. BANK NATIONAL ASSOCIATION, as a Lender,
 
Joint Lead Arranger, and Syndication Agent
 
 
 
 
 
 
 
By:
/s/ Michael E Temnick
 
 
Name:
Michael E Temnick
 
 
Title:
Vice President
 






--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Joseph Cherre
 
 
Name:
Joseph Cherre
 
 
Title:
Officer
 



 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ William O'Daly
 
 
Name:
William O'Daly
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ Whitney Gaston
 
 
Name:
Whitney Gaston
 
 
Title:
Authorized Signatory
 



 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory
 







 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ Brian Walsh
 
 
Name:
Brian Walsh
 
 
Title:
Director
 










--------------------------------------------------------------------------------



 
ROYAL BANK OF CANADA, as a Lender
 
 
 
 
 
 
 
By:
/s/ Justin Painter
 
 
Name:
Justin Painter
 
 
Title:
Authorized Signatory
 







 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Vijay Prasad
 
 
Name:
Vijay Prasad
 
 
Title:
Senior Vice President
 







 
COMMERCE BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ Anthony Clarkson
 
 
Name:
Anthony Clarkson
 
 
Title:
Senior Vice President
 







 
STIFEL BANK & TRUST, as a Lender
 
 
 
 
 
 
 
By:
/s/ Matthew L. Diehl
 
 
Name:
Matthew L. Diehl
 
 
Title:
Senior Vice President
 






--------------------------------------------------------------------------------




Exhibit A
Composite Blacklined Conformed Copy of Loan Agreement
Reflecting First Amendment to the Loan Agreement
[see attached]





--------------------------------------------------------------------------------


Execution VersionConformed Copy-Conformed Through First Amendment
Published CUSIP Number: 84857MAA7
Revolving Credit CUSIP Number: 84857MAB5










LOAN AGREEMENT
BY AND AMONG
SPIRE INC.,
SPIRE ALABAMA INC. (FORMERLY ALABAMA GAS CORPORATION),
SPIRE MISSOURI INC. (FORMERLY LACLEDE GAS COMPANY),
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A. AND
U.S. BANK NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENTS,
AND
THE BANKS PARTY HERETO
WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A., AND
U.S. BANK NATIONAL ASSOCIATION
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS
AND
BANK OF AMERICA, N.A.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
MORGAN STANLEY BANK, N.ASENIOR FUNDING, INC.
REGIONS BANK
ROYAL BANK OF CANADA, AND
TD BANK, N.A.
AS DOCUMENTATION AGENTS


DECEMBER 14, 2016







--------------------------------------------------------------------------------






SECTION 1.
DEFINITIONS    1

1.01
Definitions    1

1.02
Accounting Terms    2526

1.03
Other Terms; Construction    2527

1.04
Interest Rates    2527

SECTION 2.
THE LOANS    2627

2.01
Revolving Credit Commitments    2627

2.02
Method of Borrowing    3132

2.03
Notes    3436

2.04
Duration of Interest Periods and Selection of Interest Rates    3537

2.05
Interest Rates    3638

2.06
Computation of Interest    3840

2.07
Fees    3940

2.08
Prepayments    4041

2.09
General Provisions as to Payments    4042

2.10
Funding Losses    4244

2.11
Basis for Determining Interest Rate Inadequate or Unfair    4344

2.12
Illegality    4346

2.13
Increased Cost    4446

2.14
Base Rate Loans Substituted for Affected LIBOR Loans    4447

2.15
Capital Adequacy    4447

2.16
Survival of Indemnities    4547

2.17
Discretion of Banks as to Manner of Funding    4548

2.18
Obligations of Banks are Several; Sharing of Payments    4548

2.19
Substitution of Bank    4649

2.20
Taxes    4750

2.21
Defaulting Banks    5052

SECTION 3.
LETTERS OF CREDIT    5254

3.01
Issuance    5254

3.02
Notices    5356

3.03
Participations    5356

3.04
Reimbursement    5457

3.05
Payment by Revolving Loans    5457

3.06
Payment to Banks    5558

3.07
Obligations Absolute    5558

3.08
Cash Collateral Account    5759

3.09
The Issuing Banks    5860

3.10
Effectiveness    5860

SECTION 4.
CONDITIONS PRECEDENT    5861

4.01
Conditions to Closing and Initial Loans    5861

4.02
All Extensions of Credit    6062



 
-i-
 




--------------------------------------------------------------------------------





SECTION 5.
REPRESENTATIONS AND WARRANTIES    6163

5.01
Corporate Existence and Power    6163

5.02
Corporate Authorization    6163

5.03
Binding Effect    6163

5.04
Governmental and Third-Party Authorization    6164

5.05
Litigation    6164

5.06
Taxes    6264

5.07
Subsidiaries    6264

5.08
No Material Adverse Effect    6265

5.09
Financial Statements    6265

5.10
Compliance With Other Instruments; None Burdensome    6265

5.11
ERISA    6365

5.12
Regulation U    6366

5.13
Investment Company Act of 1940    6366

5.14
[Reserved    6366

5.15
Labor Relations    6366

5.16
Use of Proceeds    6366

5.17
Compliance with Laws    6466

5.18
Full Disclosure    6466

5.19
OFAC; Anti-Terrorism Laws; Anti-Corruption Laws    6467

5.20
No Default    6467

5.21
EEA Financial Institutions    6467

SECTION 6.
COVENANTS    6567

6.01
Affirmative Covenants    6567

6.02
Maximum Consolidated Capitalization Ratio    6972

6.03
Negative Covenants of Borrower    6972

6.04
Use of Proceeds    7174

SECTION 7.
EVENTS OF DEFAULT    7174

SECTION 8.
ADMINISTRATIVE AGENT    7577

8.01
Appointment and Authority    7577

8.02
Rights as a Bank    7578

8.03
Exculpatory Provisions    7578

8.04
Reliance by Administrative Agent    7679

8.05
Delegation of Duties    7679

8.06
Resignation of Administrative Agent    7779

8.07
Non-Reliance on Administrative Agent and Other Banks    7880

8.08
No Other Duties, Etc    7880

8.09
Enforcement    7881

8.10
Issuing Bank and Swingline Bank    7881

SECTION 9.
GENERAL    7881

9.01
No Waiver; Remedies Cumulative    7881



 
-ii-
 




--------------------------------------------------------------------------------





9.02
Right of Set-Off    7981

9.03
Costs and Expenses; General Indemnity    7982

9.04
Notices    8184

9.05
Consent to Jurisdiction; Waiver of Jury Trial    8285

9.06
Governing Law    8386

9.07
Amendments and Waivers    8386

9.08
References; Headings for Convenience    8487

9.09
Successors and Assigns    8487

9.10
Entire Agreement    8890

9.11
Severability    8890

9.12
Counterparts    8890

9.13
Confidentiality    8891

9.14
USA Patriot Act Notice    8992

9.15
Subsidiary Reference    8992

9.16
No Fiduciary Duty    8992

9.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    8992







 
-iii-
 




--------------------------------------------------------------------------------






Schedules
1.01
Revolving Credit Commitments and Pro Rata Shares

2.02
Authorized Individuals

5.04
Authorizations

5.07
Subsidiaries

9.04
Notice Addresses

Exhibits
A-1
Form of Revolving Credit Note

A-2
Form of Swingline Note

B-1
Form of Notice of Borrowing

B-2
Form of Notice of Swingline Borrowing

B-3
Form of Notice of Election

B-4
Form of Letter of Credit Notice

C
Form of Compliance Certificate

D
Form of Assignment and Assumption Agreement

E
Form of Sublimit Adjustment Letter





 
-iv-
 




--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of December
14, 2016, by and among SPIRE INC., a Missouri corporation, SPIRE ALABAMA GAS
CORPORATIONINC. (formerly Alabama Gas Corporation), an Alabama corporation and
LACLEDE GAS COMPANYSPIRE MISSOURI INC. (formerly Laclede Gas Company), a
Missouri corporation (each of the above, individually, a “Borrower” and
collectively, the “Borrowers”), the Banks from time to time party hereto and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Banks.
RECITALS
A.    The Borrowers have requested that the Banks make available to the
Borrowers a revolving credit facility in the aggregate principal amount of NINE
HUNDRED SEVENTY-FIVE MILLION DOLLARS ($975,000,000). Each Borrower will use the
proceeds of this facility for its working capital and general corporate
purposes.
B.    The Banks are willing to make available to Borrowers the credit facility
described herein subject to and on the terms and conditions set forth in this
Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrowers, the Issuing Banks, the Swingline Bank, the Banks and the
Administrative Agent hereby mutually covenant and agree as follows:
SECTION 1.DEFINITIONS.
1.01    Definitions. In addition to the terms defined elsewhere in this
Agreement or in any Exhibit or Schedule hereto, when used in this Agreement, the
following terms shall have the following meanings (such meanings shall be
equally applicable to the singular and plural forms of the terms used, as the
context requires):
“Account Designation Letter” means a letter from each Borrower to the
Administrative Agent, duly completed and signed by an Authorized Individual of
such Borrower and in form and substance reasonably satisfactory to the
Administrative Agent, listing any one or more accounts to which such Borrower
may from time to time request the Administrative Agent to forward the proceeds
of any Loans made hereunder to such Borrower.
“Acquisition” shall mean any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which any Borrower or any
Subsidiary of such Borrower directly or indirectly (a) acquires all or
substantially all of the assets comprising one or more business units of any
other Person, whether through purchase of assets, merger or otherwise or (b)
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least (i) a majority (in number of votes) of the stock and/or
other securities of a corporation having ordinary voting power for the election
of directors (other than stock and/or other securities having such power only





--------------------------------------------------------------------------------





by reason of the happening of a contingency), (ii) a majority (by percentage of
voting power) of the outstanding partnership interests of a partnership, (iii) a
majority (by percentage of voting power) of the outstanding membership interests
of a limited liability company or (iv) a majority of the ownership interests in
any organization or entity other than a corporation, partnership or limited
liability company.
“Adjusted Base Rate” shall mean the Base Rate plus the Applicable Rate for Base
Rate Loans.
“Adjusted LIBOR Rate” shall mean, at any time with respect to any LIBOR Loan, a
rate per annum equal to the LIBOR Rate as in effect at such time plus the
Applicable Rate for LIBOR Loans as in effect at such time.
“Administrative Agent” shall mean Wells Fargo, in its capacity as administrative
agent for the Banks under this Agreement and certain of the other Transaction
Documents and its successors in such capacity.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
“Affected Bank” shall have the meaning ascribed thereto in Section 2.19.
“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” shall mean the power to direct or cause the
direction of the management and policies of a Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, neither the Administrative Agent nor any Bank
shall be deemed an “Affiliate” of any Borrower.
“AGC” means Alabama Gas Corporation, an Alabama corporation.
“AGC Sublimit” means $200,000,000 as such amount may be adjusted pursuant to
Sections 2.01(e) and 2.01(g).
“Agreement” shall mean this Loan Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower and its affiliated companies concerning
or relating to money-laundering, bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.
“Applicable Rate” shall mean the corresponding percentages per annum as set
forth below based on the applicable Debt Rating (as defined below):


2    



--------------------------------------------------------------------------------





Pricing Level
Debt Rating
Commitment
Fee Rate
LIBOR Loans and Letter of Credit Fees
Base Rate Loans
I
≥A+/A1/A+
0.075%
0.875%
0%
II
A/A2/A
0.100%
1.000%
0%
III
A-/A3/A-
0.125%
1.125%
0.125%
IV
BBB+/Baa1/BBB+
0.175%
1.250%
0.250%
V
≤BBB/Baa2/BBB
0.225%
1.500%
0.500%

The “Debt Rating” for Parent means, as of any date of determination, the rating
as determined by any of S&P, Fitch or Moody’s of Parent’s senior unsecured
non-credit enhanced long-term indebtedness; provided, that if Parent does not
have a Debt Rating available, then the applicable Pricing Level will be
determined by reference to the issuer credit rating assigned to Parent by S&P,
the issuer rating assigned to Parent by Moody’s and the issuer default rating
assigned to Parent by Fitch (which rating shall be deemed the Debt Rating for
the succeeding sentences of this paragraph). If at any time (i) there is a split
among Debt Ratings by S&P, Fitch and Moody’s such that all three Debt Ratings
fall in different Pricing Levels, the applicable Pricing Level shall be
determined by the Debt Rating that is neither the highest nor the lowest of the
three Debt Ratings; and (ii) there is a split among Debt Ratings by S&P, Fitch
and Moody’s such that two of such Debt Ratings are in one Pricing Level (the
“Majority Level”) and the third rating is in a different Pricing Level, the
applicable Pricing Level shall be at the Majority Level. In the event that
Parent shall maintain Debt Ratings from only two of S&P, Moody’s and Fitch and
Parent is split-rated and the Debt Ratings differential is one level, the higher
Debt Rating will apply and if the Debt Ratings differential is two levels or
more, the Pricing Level one level lower than the higher Debt Rating will apply.
If at any time Parent does not have a Debt Rating from at least one of S&P or
Moody’s, the applicable Pricing Level shall be set at Pricing Level V.
The “Debt Rating” for each of LacledeSpire Missouri and AGCSpire Alabama means,
as of any date of determination, the rating as determined by any of S&P, Fitch
or Moody’s of such Borrower’s senior unsecured non-credit enhanced long-term
indebtedness; provided, that if either LacledeSpire Missouri or AGCSpire Alabama
does not have a Debt Rating available, then the applicable Pricing Level will be
determined by reference to one notch below the senior secured debt ratings
assigned by S&P, Fitch or Moody’s (which rating shall be deemed the Debt Rating
for the succeeding sentences of this paragraph). If at any time (i) there is a
split among Debt Ratings by S&P, Fitch and Moody’s such that all three Debt
Ratings fall in different Pricing Levels, the applicable Pricing Level shall be
determined by the Debt Rating that is neither the highest nor the lowest of the
three Debt Ratings, and (ii) there is a split among Debt Ratings by S&P, Fitch
and Moody’s such that two of such Debt Ratings are in one Pricing Level (the
“Majority Level”) and the third rating is in a different Pricing Level, the
applicable Pricing Level shall be at the Majority Level. In the event that
either LacledeSpire Missouri or AGCSpire Alabama shall maintain Debt Ratings
from only two of S&P, Moody’s and Fitch and such Person is split-rated and the
Debt Ratings differential is one level, the higher Debt Rating will apply and if
the Debt Ratings differential is two levels or more, the Pricing Level one level
lower than the higher Debt Rating will apply. If


3    



--------------------------------------------------------------------------------





at any time either LacledeSpire Missouri or AGCSpire Alabama does not have a
Debt Rating from at least one of S&P or Moody’s, the applicable Pricing Level
for such Borrower shall be set at Pricing Level V.
“Applicable Share” means, with respect to any amount payable by any Borrower
hereunder, (i) to the extent such amount is properly allocable to Loans and
Letters of Credit outstanding hereunder, the portion of such amount properly
allocable to the Loans and Letters of Credit outstanding to or for the account
of such Borrower and (ii) to the extent such amount is not properly allocable to
Loans and Letters of Credit outstanding hereunder, the percentage which such
Borrower’s Sublimit bears to the aggregate amount of the Revolving Credit
Commitments.
“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Bank, (ii) an Affiliate of a Bank, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Bank.
“Arrangers” shall mean Wells Fargo Securities, JPMCB and U.S. Bank.
“Assignee” shall have the meaning ascribed thereto in Section 9.09(c).
“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by any Bank or Assignee (with the consent of any Person whose consent is
required by Section 9.09), substantially in the form of Exhibit D or any other
form approved by the Administrative Agent.
“Authorized Individuals” shall have the meaning ascribed thereto in Section
2.02(i).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banks” shall mean the banks from time to time party to this Agreement and their
successors and permitted assigns. Unless the context clearly indicates
otherwise, the term “Banks” shall include the Issuing Banks and the Swingline
Bank.
“Base Rate” shall mean, at any time, the highest of (a) the Prime Rate, (b) the
Fed Funds Rate plus 0.50%, (c) the LIBOR Rate for an Interest Period of one
month plus 1% and (d) 0%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate or the LIBOR Rate, provided that clause (c) shall not be
applicable during any period in which LIBOR Rate is unavailable or
unascertainable.
“Base Rate Loan” shall mean, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.


4    



--------------------------------------------------------------------------------





“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” shall have the meaning ascribed thereto in the introductory paragraph
hereof.
“Borrower’s Obligations” shall mean, with respect to each Borrower, any and all
present and future indebtedness (principal, interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to such Borrower seeking relief under any Debtor Relief Law and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding), fees, collection costs and
expenses, attorneys’ fees and other amounts), liabilities and obligations
(including, without limitation, indemnity obligations) of such Borrower to the
Administrative Agent, the Swingline Bank, any Issuing Bank, any other Bank, or
any other Person entitled thereto evidenced by or arising under or in respect of
this Agreement, any Note and/or any other Transaction Document to which such
Borrower is a party.
“Business Day” shall mean (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
“Capital Stock” shall mean (a) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in Capital Stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.
“Capitalized Lease” shall mean any lease of property, whether real and/or
personal, by a Person as lessee which in accordance with GAAP is required to be
capitalized on the balance sheet of such Person.
“Capitalized Lease Obligations” of any Person shall mean, as of the date of any
determination thereof, the amount at which the aggregate rental obligations due
and to become due under all Capitalized Leases under which such Person is a
lessee would be reflected as a liability on a balance sheet of such Person in
accordance with GAAP.
“Cash Collateral Account” shall have the meaning ascribed to such term in
Section 3.08.


5    



--------------------------------------------------------------------------------





“Cash Collateralize” means, with respect to each Borrower, to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the
Administrative Agent, any Issuing Bank or the Swingline Bank (as applicable) and
the Banks, to be held as collateral for the Letter of Credit Exposure, the
Swingline Exposure, or obligations of Banks to fund participations in respect of
either thereof (as the context may require), cash or deposit account balances
or, if any Issuing Bank or the Swingline Bank benefiting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) such Issuing Bank or the Swingline Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Change of Control Event” shall mean:
(a)    with respect to the Parent, an event or series of events by which:
(i)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Capital Stock that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than
thirty-five percent (35%) of the Capital Stock of Parent entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
Parent or (ii) a majority of the members of the board of directors (or other
equivalent governing body) of Parent shall not constitute Continuing Directors;
or
(ii)    Parent, or any one or more direct or indirect wholly-owned Domestic
Subsidiaries of Parent, shall fail to own legally or beneficially one hundred
percent (100%) (by number of votes) of the Voting Stock of LacledeSpire Missouri
or AGCSpire Alabama.
(b)    with respect to either LacledeSpire Missouri or AGCSpire Alabama, an
event or series of events by which:
(i)    Parent, or any one or more direct or indirect wholly-owned Domestic
Subsidiaries of Parent, shall fail to own legally or beneficially one hundred
percent (100%) (by number of votes) of the Voting Stock of such Borrower (other
than any such failure resulting from any exercise by the Administrative Agent or
any Bank of their respective remedies in connection with an Event of Default
with respect to Parent); or
(ii)    A Change of Control Event shall occur with respect to Parent.
“Closing Date” shall mean the first date upon which each of the conditions set
forth in Section 4.01 shall have been satisfied or waived in accordance with the
terms of this Agreement.
“Code” shall mean the Internal Revenue Code of 1986.


6    



--------------------------------------------------------------------------------





“Commitment Letter” shall mean that certain commitment letter agreement, dated
November 14, 2016, among Wells Fargo, Wells Fargo Securities, JPMCB, U.S. Bank
and the Borrowers, as the same may from time to time be amended, modified,
extended, renewed or restated.
“Compliance Certificate” shall mean a fully completed and duly executed
certificate substantially in the form of Exhibit C, together with a Covenant
Compliance Worksheet.
“Consolidated Capitalization” shall mean, as of the date of any determination
thereof with respect to any Borrower, the sum of Consolidated Debt of such
Borrower as of such day plus Consolidated Net Worth of such Borrower as of such
day, all determined on a consolidated basis and in accordance with GAAP.
“Consolidated Capitalization Ratio” shall mean, as of the date of any
determination thereof with respect to any Borrower, the ratio (expressed as a
percentage) of Consolidated Debt of such Borrower as of such day to Consolidated
Capitalization of such Borrower as of such day, all determined on a consolidated
basis and in accordance with GAAP.
“Consolidated Debt” shall mean, as of the date of any determination thereof with
respect to any Borrower, all Debt of such Borrower and its Subsidiaries as of
such date, determined on a consolidated basis and in accordance with GAAP.
“Consolidated Net Worth” shall mean, as of the date of any determination thereof
with respect to any Borrower, the amount of the Capital Stock accounts (net of
treasury stock, at cost) of such Borrower and its Subsidiaries as of such date
plus (or minus in the case of a deficit) the surplus and retained earnings of
such Borrower and its Subsidiaries as of such date, all determined on a
consolidated basis and in accordance with GAAP.
“Continuing Directors” shall mean (i) the directors of Parent on the Closing
Date, (ii) those directors whose election or nomination to the board of
directors (or equivalent governing body) of Parent was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of the board or other equivalent governing body
and (iii) those directors whose election or nomination to the board of directors
(or equivalent government body) of Parent was approved by individuals referred
to in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.
“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.
“Debt” of any Person shall mean, as of the date of determination thereof, the
sum of (a) all indebtedness of such Person for borrowed money or incurred in
connection with the purchase or other acquisition of property (other than trade
accounts payable incurred in the ordinary course of business not more than
ninety (90) days past due) including, but not limited to, obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made plus (b) all Capitalized Lease
Obligations of such Person plus (c) the aggregate undrawn face amount of all
letters of credit and/or surety bonds issued for the account and/or upon the
application of such Person together with all unreimbursed drawings with respect


7    



--------------------------------------------------------------------------------





thereto plus (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person plus (e) all Disqualified Capital Stock issued by such Person, with the
amount of indebtedness represented by such Disqualified Capital Stock being
equal to the greater of its voluntary or involuntary liquidation preference and
its maximum fixed repurchase price plus (f) the principal balance outstanding
and owing by such Person under any synthetic lease, tax retention operating
lease or similar off-balance sheet financing product plus (g) all Guarantees by
such Person of Debt of others plus (h) for all purposes other than Section 6.02,
the net obligations of such Person under any Swap Contracts plus (i) all
indebtedness of the types referred to in clauses (a) through (h) above (i) of
any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (ii) secured by any Lien (other than leases qualified as operating leases
under GAAP) on any property or asset owned or held by such Person regardless of
whether or not the indebtedness secured thereby shall have been incurred or
assumed by such Person or is nonrecourse to the credit of such Person, the
amount thereof being equal to the value of the property or assets subject to
such Lien. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. For
the avoidance of doubt and notwithstanding anything to the contrary set forth
above, Permitted Commodity Hedging Obligations shall not constitute Debt for
purposes of this Agreement.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” shall mean any event or condition the occurrence of which would, with
the lapse of time or the giving of notice or both, become an Event of Default.
“Defaulting Bank” means, subject to Section 2.21(b), any Bank that (a) has
failed to perform any of its funding or issuing obligations hereunder, including
in respect of its Loans, Letters of Credit or participations in Letters of
Credit or Swingline Loans, within three (3) Business Days of the date required
to be funded by it hereunder, unless such Bank notifies the Administrative Agent
and the Borrowers in writing that such failure is the result of such Bank’s
determination that one or more conditions precedent to funding or issuing (each
of which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrowers or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Bank’s obligation to fund a Loan or issue a Letter of
Credit hereunder and states that such position is based on such Bank’s
determination that a condition precedent to funding or issuing (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or any Borrower, to confirm in writing to the
Administrative Agent and such Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Bank shall cease to be a
Defaulting Bank pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and such Borrower), or (d) has, or has
a direct or indirect parent company


8    



--------------------------------------------------------------------------------





that has (i) become the subject of a proceeding under any bankruptcy, insolvency
or other similar laws, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) becomes the
subject of a Bail-In Action; provided that a Bank shall not be a Defaulting Bank
solely by virtue of the ownership or acquisition of any equity interest in that
Bank or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Bank with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Bank (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Bank. Any determination by
the Administrative Agent that a Bank is a Defaulting Bank under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Bank shall be deemed to be a Defaulting Bank (subject to Section
2.21(b)) upon delivery of written notice of such determination by the
Administrative Agent to the Borrowers, each Issuing Bank, the Swingline
LenderBank and each Bank.
“Designated Person” means any Person listed on a Sanctions List.
“Disqualified Capital Stock” shall mean, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (a) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (c) is convertible into
or exchangeable for (whether at the option of the issuer or the holder thereof)
(i) debt securities or (ii) any Capital Stock referred to in (a) or (b) above,
in each case under (a), (b) or (c) above at any time on or prior to the first
anniversary of the last day of the Revolving Credit PeriodFinal Maturity Date;
provided, however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so redeemable at the option of the holder thereof, or
is so convertible or exchangeable on or prior to such date shall be deemed to be
Disqualified Capital Stock.
“Dollar” or “$” shall mean dollars of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of any
political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


9    



--------------------------------------------------------------------------------





“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases of pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of pollutants, contaminants, chemicals, or
industrial, toxic or hazardous substances or wastes.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” shall mean, except as otherwise provided in this paragraph,
with respect to any Borrower, any trade or business, whether or not
incorporated, deemed to be under “common control” with, or a member of the same
“controlled group” as, such Borrower or any of its Subsidiaries, within the
meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA. For purposes of this Agreement, (i) LacledeSpire Missouri and AGCSpire
Alabama shall be deemed not to be ERISA Affiliates of each other, (ii)
SpireParent shall be deemed not to be an ERISA Affiliate of LacledeSpire
Missouri or of AGCSpire Alabama, (iii) any provision of this Agreement
pertaining to a Plan, or an obligation to or with respect to a Multiemployer
Plan, of LacledeSpire Missouri shall be ignored with respect to AGCSpire
Alabama, (iv) any provision of this Agreement pertaining to a Plan, or an
obligation to or with respect to a Multiemployer Plan, of AGCSpire Alabama shall
be ignored with respect to LacledeSpire Missouri, and (v) any provision of this
Agreement pertaining to a Plan, or an obligation with respect to a Multiemployer
Plan, of SpireParent shall be ignored with respect to LacledeSpire Missouri and
AGCSpire Alabama; provided, that for the avoidance of doubt, the foregoing shall
not prohibit LacledeSpire Missouri or AGCSpire Alabama from being deemed an
ERISA Affiliate of SpireParent, and any provision of this Agreement pertaining
to a Plan, or an obligation with respect to a Multiemployer Plan, of
LacledeSpire Missouri or AGCSpire Alabama shall not be ignored with respect to
Spire. Parent.
“ERISA Event” means, with respect to any Borrower, any of the following with
respect to such Borrower: (i) a failure to meet the minimum funding standard of
Section 412 of the Code by such Borrower or an ERISA Affiliate, (ii) the
application by such Borrower or an ERISA Affiliate for a funding waiver pursuant
to Section 412 of the Code, (iii) the incurrence by such Borrower or an ERISA
Affiliate of any Withdrawal Liability, or the receipt by such Borrower or an
ERISA Affiliate of notice from a Multiemployer Plan that it is insolvent
pursuant to Section 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA, (iv) the distribution by such Borrower
or an ERISA Affiliate under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (v) the
commencement of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by such Borrower or an ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (vi) the institution of a proceeding by any fiduciary
of any Multiemployer


10    



--------------------------------------------------------------------------------





Plan against such Borrower or an ERISA Affiliate to enforce Section 515 of ERISA
which is not dismissed within 30 days, (vii) the imposition upon such Borrower
or an ERISA Affiliate of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, or the
imposition or threatened imposition of any Lien upon any assets of such Borrower
or an ERISA Affiliate as a result of any alleged failure to comply with the Code
or ERISA with respect to any Plan, or (viii) the engaging in or otherwise
becoming liable for a Prohibited Transaction by such Borrower or an ERISA
Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning ascribed thereto in Section 7.
“Exchange Act” shall mean the Securities Exchange Act of 1934.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any Bank,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Bank, in which its applicable Lending Office is located, (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which any Borrower is located, (c) in the case of a
Foreign Bank (other than an assignee pursuant to a request by any Borrower under
Section 2.19), any withholding tax that is imposed on amounts payable to such
Foreign Bank at the time such Foreign Bank becomes a party hereto (or designates
a new Lending Office) or is attributable to such Foreign Bank’s failure or
inability (other than as a result of a Regulatory Change) to comply with Section
2.20(e), except to the extent that such Foreign Bank (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Borrower with respect to
such withholding tax pursuant to Section 2.20(a) and (d) any U.S. Federal
withholding taxes imposed by FATCA.
“Existing Loan Agreements” shall mean (i) the Loan Agreement by and between the
Parent, the lenders party thereto, and Wells Fargo Bank as administrative agent,
dated September 3, 2013, as amended by the First Amendment and Waiver to Loan
Agreement, dated April 28, 2014, and as further amended by the First Extension
Agreement dated September 3, 2014, (ii) the Loan Agreement by and between
LacledeSpire Missouri, the lenders party thereto, and Wells Fargo Bank as
administrative agent, dated September 3, 2013, as amended by the First Extension
Agreement dated September 3, 2014, and (iii) the Loan Agreement by and between
AGCSpire Alabama, the lenders party thereto, and Wells Fargo Bank as
administrative agent, dated September 2, 2014.
“Extension Request” shall have the meaning ascribed thereto in Section 2.01(f).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended version that is substantively comparable), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.


11    



--------------------------------------------------------------------------------





“Fed Funds Rate” shall mean, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Fed Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day and (b) if no such rate
is so published on such next succeeding Business Day, the Fed Funds Rate for
such day shall be the average rate quoted to the Administrative Agent from three
(3) federal funds brokers of recognized standing on such day on such
transactions as determined in good faith by the Administrative Agent.
Notwithstanding anything to the contrary, if the Fed Funds Rate shall be less
than zero, then such rate shall be deemed zero for purposes of this Agreement.
“Fee Letter” shall mean the Wells Fargo Fee Letter and/or the Passive Arrangers’
Fee Letter, as applicable.
“Final Maturity Date” means the fifth anniversary of the First Amendment
Effective Date; provided, however, that, if such date is not a Business Day,
then the Final Maturity Date shall be the immediately preceding Business Day.
“Financial Officer” shall mean, with respect to any Borrower, the chief
financial officer, vice president - finance, controller or treasurer of such
Borrower.
“First Amendment” means that certain First Amendment to Loan Agreement, dated as
of October 31, 2018, among the Borrowers, the Administrative Agent and the Banks
party thereto.
“First Amendment Consenting Bank” means, as of any date of determination, (a)
each Bank that was a Bank immediately prior to the First Amendment Effective
Date and that has delivered an executed counterpart to the First Amendment or
has otherwise provided in writing its consent to the First Amendment and (b) any
Person that becomes a Bank on or after the First Amendment Effective Date, or in
connection with the First Amendment, whether pursuant the terms of the First
Amendment, Section 2.01(f), Section 2.19 or Section 10.6 hereof or otherwise.
“First Amendment Effective Date” means October 31, 2018.
“First Amendment Non-Consenting Bank” means, as of any date of determination,
each Bank that was a Bank immediately prior the First Amendment Effective Date
and is not a First Amendment Consenting Bank.
“Fitch” shall mean Fitch Rating Services, Inc.
“Foreign Bank” shall mean, with respect to any Borrower, any Bank that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.


12    



--------------------------------------------------------------------------------





“Fronting Exposure” shall mean, at any time there is a Defaulting Bank, (a) with
respect to any Issuing Bank, such Defaulting Bank’s Letter of Credit Exposure
with respect to Letters of Credit issued by such Issuing Bank other than such
portion of such Defaulting Bank’s Letter of Credit Exposure as to which such
Defaulting Bank’s participation obligation has been reallocated to other Banks
or Cash Collateralized in accordance with Section 2.21, and (b) with respect to
any Swingline Bank, such Defaulting Bank’s Swingline Exposure with respect to
outstanding Swingline Loans made by the Swingline Bank other than Swingline
Loans as to which such Defaulting Bank’s participation obligation has been
reallocated to other Banks or Cash Collateralized in accordance with Section
2.21.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” shall mean, at any time, generally accepted accounting principles at such
time in the United States (subject to the provisions of Section 1.02).
“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” by any Person shall mean, with respect to any Borrower, any
obligation (other than endorsements of negotiable instruments for deposit or
collection in the ordinary course of business), contingent or otherwise, of such
Person guaranteeing, or in effect guaranteeing, any indebtedness or other
obligation of any other Person who is not a Subsidiary of such Borrower (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person: (a) to purchase such indebtedness or obligation or
any property constituting security therefor, or (b) to advance or supply funds
(i) for the purchase or payment of such indebtedness or obligation, (ii) to
maintain working capital or other balance sheet condition or otherwise to
advance or make available funds for the purchase or payment of such indebtedness
or obligation, (iii) to lease property or to purchase securities or other
property or services primarily for the purpose of assuring the owner of such
indebtedness or obligation of the ability of the primary obligor to make payment
of the indebtedness or obligation or (iv) otherwise to assure the owner of the
indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
Guarantee in respect of any Debt shall be deemed to be Debt equal to the then
outstanding principal amount of such Debt which has been guaranteed or such
lesser amount to which the maximum exposure of the guarantor shall have been
specifically limited. “Guarantee” when used as a verb shall have a correlative
meaning.
“Indemnified Liabilities” shall have the meaning ascribed thereto in Section
9.03(b).


13    



--------------------------------------------------------------------------------





“Indemnified Taxes” shall mean, with respect to any Borrower, (i) Taxes, other
than Excluded Taxes, imposed on or with respect to any payment made by or on
account of any obligation of such Borrower under any Transaction Document and
(ii) to the extent not otherwise described in clause (i), Other Taxes.
“Indemnitees” shall have the meaning ascribed thereto in Section 9.03(b).
“Interest Period” shall mean with respect to each LIBOR Loan: (a) initially, the
period commencing on the date of such Loan and ending 1, 2, 3 or 6 months
thereafter (or 7 days thereafter if agreed upon by the applicable Borrower and
each Bank), as such Borrower may elect in the applicable Notice of Borrowing;
and (b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such Loan and ending 1, 2, 3 or 6 months
thereafter (or 7 days thereafter if agreed upon by such Borrower and each Bank),
as such Borrower may elect pursuant to Section 2.04(a); provided that: (c)
subject to clauses (d) and (e) below, any Interest Period which would otherwise
end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (d) subject to clause (e) below, any Interest Period (other than
an Interest Period of 7 days) which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
and (e) no Interest Period may extend beyond the last day of the Revolving
Credit Period for any Bank.
“Investment” shall mean, with respect to any Borrower, any investment
(including, without limitation, any loan or advance) of such Borrower or any
Subsidiary of such Borrower in or to any Person, whether payment therefor is
made in cash or Capital Stock of such Borrower or any Subsidiary of such
Borrower, and whether such investment is directly or indirectly by acquisition
of Capital Stock or Debt, or by loan, advance, transfer of property out of the
ordinary course of business, capital contribution, equity or profit sharing
interest, extension of credit on terms other than those normal in the ordinary
course of business or otherwise.
“ISP” shall have the meaning ascribed thereto in Section 9.06.
“Issuing Bank” means (i) Wells Fargo, in its capacity as issuer of Letters of
Credit, (ii) JPMCB, (iii) U.S. Bank and (iv) each other Bank who elects in its
sole discretion to be an Issuing Bank, provided that (A) the Borrowers have
agreed that such Bank be an Issuing Bank and (B) such Bank is acceptable to the
Administrative Agent.
“JPMCB” means JPMorgan Chase Bank, N.A.
“Laclede” means Laclede Gas Company, a Missouri corporation.
“Laclede Sublimit” means $475,000,000 as such amount may be adjusted pursuant to
Sections 2.01(e) and 2.01(g).
“Lending Office” shall mean, with respect to any Bank, the office of such Bank
designated as such in such Bank’s Administrative Questionnaire or in connection
with an Assignment and


14    



--------------------------------------------------------------------------------





Assumption, or such other office as may be otherwise designated in writing from
time to time by such Bank to the Borrowers and the Administrative Agent. A Bank
may designate separate Lending Offices as provided in the foregoing sentence for
the purposes of making or maintaining different Types of Loans, and, with
respect to LIBOR Loans, such office may be a domestic or foreign branch or
Affiliate of such Bank.
“Letter of Credit Commitment” means the obligation of any Issuing Bank to issue
Letters of Credit for the account of any Borrower from time to time in an
aggregate amount equal to $60,000,000. The several Letter of Credit Commitment
of each of Wells Fargo, JPMCB and U.S. Bank as of the Closing Date shall be
$20,000,000.
“Letter of Credit Exposure” shall mean, with respect to any Bank at any time,
such Bank’s Pro Rata Share of the sum of (a) the aggregate Stated Amount of all
Letters of Credit outstanding at such time and (b) the aggregate amount of all
Reimbursement Obligations outstanding at such time.
“Letter of Credit Maturity Date” shall mean the fifth Business Day prior to the
last day of the Revolving Credit PeriodFinal Maturity Date.
“Letter of Credit Notice” shall have the meaning ascribed thereto in Section
3.02.
“Letters of Credit” shall have the meaning ascribed thereto in Section 3.01.
“LIBOR Loan” shall mean any Loan bearing interest based on the Adjusted LIBOR
Rate.
“LIBOR Market Index Rate” shall mean, subject to the implementation of a
Replacement Rate in accordance with Section 2.11(b), with respect to any day,
the rate per annum equal to the LIBOR Rate for one month Dollar deposits
appearing on Reuters Screen LIBOR01 Page (or any successor page) as of 11:00
a.m., London time, on such day. Notwithstanding anything to the contrary, if the
LIBOR Market Index Rate shall be less than zero, then such rate shall be deemed
zero for purposes of this Agreement.
“LIBOR Rate” shall mean, subject to the implementation of a Replacement Rate in
accordance with Section 2.11(b),
(a) with respect to each LIBOR Loan comprising part of the same borrowing for
any Interest Period, an interest rate per annum obtained by dividing (a) (i) the
London Interbank Offered Rate administered by the ICE Benchmark Administration
(or any other Person that takes over administration of such rate) appearing on
Reuters Screen LIBOR01 Page (or anya comparable or successor pagequoting service
approved by the Administrative Agent) for Dollar deposits or (ii) if no such
rate is available, the rate of interest determined by the Administrative Agent
to be the rate or the arithmetic mean of rates at which Dollar deposits in
immediately available funds are offered to first-tier banks in the London
interbank Eurodollar market, in each case under (i) and (ii) above at
approximately 11:00 a.m., London time, two (2) Business Days prior to the first
day of such Interest Period for a period substantially equal to such Interest
Period and in minimum amounts of at least $5,000,000 (rounded upward, if
necessary, to the nearest 1/1000th of 1%), by (b) the amount equal to 1.00 minus
the Reserve Requirement (expressed as a decimal) for such Interest Period.


15    



--------------------------------------------------------------------------------





(b)    for any interest rate calculation with respect to a Base Rate Loan, an
interest rate per annum equal to (i) the London Interbank Offered Rate
administered by the ICE Benchmark Administration for deposits in Dollars for an
Interest Period equal to one month (commencing on the date of determination of
such interest rate) as published by the ICE Benchmark Administration (or a
comparable or successor quoting service approved by the Administrative Agent) or
(ii) if no such rate is available, the rate of interest determined by the
Administrative Agent to be the rate or the arithmetic mean of rates at which
Dollar deposits in immediately available funds are offered to first-tier banks
in the London interbank Eurodollar market for an Interest Period equal to one
month, in each case under (i) and (ii) above at approximately 11:00 a.m., London
time, on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day.
Each calculation by the Administrative Agent of the LIBOR Rate shall be
conclusive and binding for all purposes, absent manifest error.
Notwithstanding anything to the contrary, if the LIBOR Rate shall be less than
zero, then such rate shall be deemed zero for purposes of this Agreement.the
foregoing, (x) in no event shall the LIBOR Rate (including, without limitation,
any Replacement Rate with respect thereto) be less than 0% and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 2.11(b), in the event that a Replacement Rate with
respect to the LIBOR Rate is implemented then all references herein to the LIBOR
Rate shall be deemed references to such Replacement Rate.
“Lien” shall mean any interest in any property securing an obligation owed to,
or a claim by, a Person other than the owner of the property, whether such
interest is based on common law, statute or contract, including, without
limitation, any security interest, mortgage, deed of trust, pledge,
hypothecation, judgment lien or other lien or encumbrance of any kind or nature
whatsoever, any conditional sale or trust receipt, any lease, consignment or
bailment for security purposes and any Capitalized Lease.
“Loan” and “Loans” shall mean any or all of the Revolving Loans and the
Swingline Loans.
“Material Adverse Effect” shall mean, with respect to any Borrower, (a) a
material adverse effect on the properties, assets, liabilities, business,
operations, or financial condition of such Borrower and its Subsidiaries taken
as a whole, (b) a material impairment of such Borrower’s ability to perform any
of its obligations under this Agreement, any Note, and/or any other Transaction
Document or (c) a material adverse effect on the validity or enforceability
against such Borrower of this Agreement or any Note.
“Material Subsidiary” means, with respect to any Borrower, any Subsidiary of
such Borrower whose assets exceed 10% of the total consolidated assets of such
Borrower and its Subsidiaries as of the end of the most recently completed
fiscal year. For the avoidance of doubt, AGCSpire Alabama and LacledeSpire
Missouri are Material Subsidiaries of Parent.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean, with respect to any Borrower, any
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA to which
such Borrower or any ERISA Affiliate


16    



--------------------------------------------------------------------------------





makes, is making or is obligated to make contributions or has made or been
obligated to make contributions.
“Non-Consenting Bank” means any Bank that does not approve a consent, waiver or
amendment to any Transaction Document requested by the Borrowers or the
Administrative Agent that (i) requires the approval of all Banks (or all Banks
directly affected thereby) in accordance with the terms of Section 9.07 and (ii)
has been approved by the Required Banks.
“Non-Extending Bank” shall have the meaning ascribed thereto in Section 2.01(f).
“Notes” shall mean any or all of the Revolving Credit Notes and Swingline Note.
“Notice of Borrowing” shall have the meaning ascribed thereto in Section
2.02(a).
“Notice of Election” shall have the meaning ascribed thereto in Section 2.04(a).
“Notice of Swingline Borrowing” shall have the meaning ascribed thereto in
Section 2.02(c).
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
“Other Taxes” shall mean, with respect to any Borrower, all present or future
stamp, court or documentary, intangible, recording, filing or similar Taxes that
arise from any payment made by such Borrower, or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Transaction Document
by or with respect to such Borrower.
“Parent” shall mean Spire Inc., a Missouri corporation.
“Parent Sublimit” means $300,000,000 as such amount may be adjusted pursuant to
Sections 2.01(e) and 2.01(g).
“Participant” shall have the meaning ascribed thereto in Section 9.09(b).
“Passive Arrangers’ Fee Letter” shall mean (i) that certain fee letter
agreement, dated November 14, 2016, between JPMCB and the Borrowers, and (ii)
that certain fee letter agreement, dated November 14, 2016, between U.S. Bank
and the Borrowers, as each may from time to time be amended, modified, extended,
renewed or restated.
“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.


17    



--------------------------------------------------------------------------------





“Permitted Commodity Hedging Obligations” means, with respect to any Borrower or
any Subsidiary of such Borrower, the obligations of such Borrower or such
Subsidiary with respect to commodity agreements or other similar agreements or
arrangements entered into in the ordinary course of business designed to protect
against, or mitigate risks with respect to, fluctuations of commodity prices to
which such Borrower or such Subsidiary is exposed in the conduct of its business
so long as (a) the management of such Borrower or such Subsidiary has determined
that entering into such agreements or arrangements are bona fide hedging
activities which comply with such Borrower’s or such Subsidiary’s risk
management policies and (b) such agreements or arrangements are not entered into
for speculative purposes.
“Permitted Investment” shall mean, with respect to any Borrower or any
Subsidiary of such Borrower, any Investment or Acquisition, or any expenditure
or any incurrence of any liability to make any expenditure for an Investment or
Acquisition, other than (a) any Investment or Acquisition the result of which
would be to change substantially the nature of the business engaged in by such
Borrower and its Subsidiaries, considered as a whole, as of the date of this
Agreement, and reasonable extensions thereof, (b) any Investment that is in the
nature of a hostile or contested Acquisition, and (c) any Investment that would
result in a Default or Event of Default with respect to such Borrower or such
Subsidiary; provided, that it is expressly agreed that all Investments under
such Borrower’s or such Subsidiary’s gas supply risk management program are
Permitted Investments.
“Permitted Liens” shall mean, with respect to any Borrower or any Subsidiary of
such Borrower, any of the following:
(a)    (i) Liens created pursuant to the Transaction Documents and (ii) Liens on
cash or deposits granted in favor of the Swingline Bank or any Issuing Bank to
Cash Collateralize any Defaulting Bank’s participation in Letters of Credit or
Swingline Loans;
(b)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace (not to
exceed sixty (60) days), if any, related thereto has not expired or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(c)    Liens in respect of property imposed by law such as materialmen’s,
mechanics’, carriers’, warehousemen’s, processors’ or landlords’ and other
nonconsensual statutory liens incurred in the ordinary course of business, which
(i) are not overdue for a period of more than sixty (60) days, or if more than
sixty (60) days overdue, no action has been taken to enforce such Liens or such
Liens are being contested in good faith and by appropriate proceedings if
adequate reserves are maintained to the extent required by GAAP and (ii) do not,
individually or in the aggregate, materially impair the use thereof in the
operation of the business of such Borrower or any of its Subsidiaries;
(d)    Liens arising from good faith performance of bids, tenders, contracts
(other than contracts for the payment of money), leases, statutory obligations,
surety and appeal bonds, and other obligations of like nature arising in the
ordinary course of such Person’s business, including,


18    



--------------------------------------------------------------------------------





without limitation, deposits and pledges of funds securing Permitted Commodity
Hedging Obligations;
(e)    encumbrances in the nature of zoning restrictions, easements, rights of
way or restrictions of record on the use of real property, which in the
aggregate do not, in any material respect, impair the use thereof in the
ordinary conduct of business;
(f)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of such Borrower and its Subsidiaries;
(g)    Liens securing Debt incurred in connection with Capitalized Leases;
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition, repair, improvement or lease, as applicable, of the related
property and (ii) such Liens do not at any time encumber any property other than
the property financed by such Debt;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default with respect to such Borrower or its Subsidiaries under Section
7.10 or securing appeal or other surety bonds relating to such judgments;
(i)    Liens on property (i) of any Person which are in existence at the time
that such Person is acquired pursuant to an Acquisition that constitutes a
Permitted Investment and (ii) of such Borrower or any of its Subsidiaries
existing at the time such tangible property or tangible assets are purchased or
otherwise acquired by such Borrower or such Subsidiary thereof pursuant to a
transaction permitted pursuant to this Agreement; provided that, with respect to
each of the foregoing clauses (i) and (ii), (A) such Liens are not incurred in
connection with, or in anticipation of, such Acquisition, purchase or other
acquisition, (B) such Liens are not “blanket” or all asset Liens and (C) such
Liens do not attach to any other property of such Borrower or any of its
Subsidiaries;
(j)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary institution in connection with
statutory, common law and contractual rights relating to liens, rights of
set-off, recoupment or similar rights with respect to any deposit account or
other fund of such Borrower or any Subsidiary thereof;
(k)    (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(l)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of such Borrower or its Subsidiaries or materially
detract from the value of the relevant assets of such Borrower or its
Subsidiaries or (ii) secure any Debt;


19    



--------------------------------------------------------------------------------





(m)    Liens incurred in connection with a Permitted Securitization by such
Borrower or any of its Subsidiaries;
(n)    pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation insurance, unemployment insurance, pensions or
social security programs;
(o)    Liens arising from good faith deposits in connection with or to secure
performance of statutory obligation and surety and appeal bonds;
(p)    Liens on the proceeds of assets that were subject to Liens permitted
hereunder or on assets acquired with such proceeds as a replacement of such
former assets;
(q)    any Lien on any assets securing purchase money Debt or Debt incurred or
assumed for the purpose of financing all or any part of the cost of acquiring,
developing, operating, constructing, altering, repairing or improving all or
part of such assets (including any pipeline assets); provided, other than with
respect to Liens on pipeline assets, such Lien attached to such asset
concurrently with or within ninety (90) days after the acquisition thereof,
completion of construction, improvement or repair, or commencement of commercial
operation of such assets;
(r)    Liens constituted by a right of set off or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, securing
Permitted Commodity Hedging Obligations and/or physical trade obligations;
(s)    Liens not otherwise permitted hereunder securing Debt or other
obligations in the aggregate principal amount not to exceed 15% of the
Consolidated Net Worth of such Borrower at any time outstanding, less any amount
outstanding under the Permitted Securitizations of such Borrower and its
Subsidiaries; and
(t)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), as a whole or in part, of any Liens referred to in the
foregoing clauses (a) through (s) for amounts not exceeding the principal of the
indebtedness (including undrawn commitments) secured by the Lien so extended,
renewed or replaced; provided that such extension, renewal or replacement Lien
is limited to all or part of the same property or assets that were covered by
the Lien extended, renewed, or replaced (plus improvements on such property or
assets);
provided, however, notwithstanding the foregoing, Permitted Liens shall not
include (1) other than the Permitted Securitizations, Liens on the accounts
receivable of any Borrower and its Subsidiaries generated from the sale of
natural gas, (2) Liens on the natural gas inventory of any Borrower and its
Subsidiaries and (3) Liens imposed by ERISA, the creation of which would result
in an Event of Default with respect to such Borrower under Section 7.12.
“Permitted Securitization” shall mean any sale, assignment, conveyance, grant or
contribution, or series of related sales, assignments, conveyances, grants or
contributions, by any Borrower or any of its Subsidiaries of any accounts
receivable and related rights from its sale of natural gas, and any supporting
obligations and other financial assets related thereto not to exceed, at any one
time outstanding, in the aggregate (i) for each of Parent and LacledeSpire
Missouri, $100,000,000 and (ii) for AGCSpire Alabama, $75,000,000, that are
transferred, or in respect of


20    



--------------------------------------------------------------------------------





which security interests are granted in one or more transactions that are
customary for asset securitizations of such receivables to a trust, corporation
or other entity, where the purchase of such receivables is funded or exchanged
in whole or in part by the incurrence or issuance by the purchaser, grantee or
any successor entity of indebtedness or securities that are to receive payments
from, or that represent interests in, the cash flow derived primarily from such
receivables (provided, however, that “indebtedness” as used in this definition
shall not include indebtedness incurred by any trust, partnership or other
Person established by any Borrower or any of its Subsidiaries to implement a
Permitted Securitization owed to such Borrower or any of its Subsidiaries, which
indebtedness represents all or a portion of the purchase price or other
consideration paid by such trust, partnership or other Person for such
receivables or interests therein).
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, other entity of any kind or government
(whether national, federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).
“Plan” shall mean any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) which is maintained or contributed to by any
Borrower or an ERISA Affiliate.
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Prohibited Transaction” shall mean any transaction described in (a) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
Section 4975(c) of the Code that is not exempt by reason of Section 4975(c)(2)
or 4975(d) of the Code.
“Pro Rata Share” shall mean for the item at issue, with respect to each Bank, a
fraction (expressed as a percentage), the numerator of which is the portion of
such item owned or held by such Bank and the denominator of which is the total
amount of such item owned or held by all of the Banks. For example, (a) if the
amount of the Revolving Credit Commitment of a Bank is $1,000,000 and the total
amount of the Revolving Credit Commitments of all of the Banks is $5,000,000,
such Bank’s Pro Rata Share of the Revolving Credit Commitments would be 20% and
(b) if the original principal amount of a Loan is $5,000,000 and the portion of
such Loan made by one Bank is $500,000, such Bank’s Pro Rata Share of such Loan
would be 10%. As of the date of this Agreement, the Pro Rata Shares of the Banks
with respect to the Revolving Credit Commitments and the Loans are as set forth
on Schedule 1.01 attached hereto and incorporated herein by reference.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


21    



--------------------------------------------------------------------------------





“Purchasing Bank” shall have the respective meanings ascribed thereto in Section
2.19.
“Refunded Swingline Loans” shall have the meaning ascribed thereto in Section
2.02(d).
“Register” shall have the meaning ascribed thereto in Section 9.09(h).
“Regulations D, T, U and X” shall mean Regulations D, T, U and X, respectively,
of the Board of Governors of the Federal Reserve System, as amended, and any
successor regulations.
“Reimbursement Obligation” shall have the meaning ascribed thereto in Section
3.04.
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, advisors
and representatives of such Person and of such Person’s Affiliates.
“Regulatory Change” shall mean the occurrence, after the date of this Agreement,
of any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a Regulatory Change,
regardless of the date enacted, adopted or issued.
“Replacement Rate” has the meaning assigned thereto in Section 2.11(b).
“Required Banks” shall mean at any time Banks holding more than fifty percent
(50%) of the aggregate amount of the Revolving Credit Commitments or, if the
Revolving Credit Commitments have been terminated, more than fifty percent (50%)
of the aggregate Revolving Credit Exposure of all of the Banks; provided that
the Revolving Credit Commitment of, and the portion of the Revolving Credit
Exposure, as applicable, held or deemed held by, any Defaulting Bank shall be
excluded for purposes of making a determination of Required Banks.
“Requirement of Law” shall mean, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Transaction Documents.
“Reserve Requirement” shall mean, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th


22    



--------------------------------------------------------------------------------





of 1%) in effect from time to time during such Interest Period, as provided by
the Board of Governors of the Federal Reserve System, applied for determining
the maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wells Fargo under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.
“Response Date” shall have the meaning ascribed thereto in Section 2.01(f).
“Revolving Credit Commitment” shall mean, subject to (a) any reduction of the
Revolving Credit Commitments pursuant to Section 2.01(d), (b) any increase in
the Revolving Credit Commitments pursuant to Section 2.01(e) and (c) assignments
of the Revolving Credit Commitments by the Banks to the extent permitted by
Section 9.09, with respect to each Bank the amount set forth opposite such
Bank’s name on Schedule 1.01 attached hereto and incorporated herein by
reference.
“Revolving Credit Exposure” shall mean, with respect to any Bank at any time,
the sum of (a) the aggregate principal amount of all Revolving Loans made by
such Bank that are outstanding at such time, (b) such Bank’s Letter of Credit
Exposure at such time and (c) such Bank’s Swingline Exposure at such time.
“Revolving Credit Note” shall have the meaning ascribed thereto in Section
2.03(a).
“Revolving Credit Period” shall mean, (a) with respect to each First Amendment
Consenting Bank, the period commencing on the date of this Agreement and ending
October 31, 2023, and (b) with respect to each First Amendment Non-Consenting
Bank, the period commencing on the date of this Agreement and ending December
14, 2021, in each case with respect to Banks referred to in clause (a) and (b)
as may be extended pursuant to Section 2.01(f) with respect to the applicable
Banks; provided, however, that the Revolving Credit Period for all Banks shall
end on the date the Revolving Credit Commitment is terminated pursuant to
Section 7 or otherwise.
“Revolving Loans” shall have the meaning ascribed thereto in Section 2.01(a).
“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, a subsidiary of S&P Global Inc., and any
successor thereto.
“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.
“Sanctions” means:
(a)    economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by (i) the U.S. government and administered by
OFAC, (ii) the United Nations Security Council, (iii) the European Union or (iv)
Her Majesty’s Treasury of the United Kingdom; and


23    



--------------------------------------------------------------------------------





(b)    economic or financial sanctions imposed, administered or enforced from
time to time by the U.S. State Department, the U.S. Department of Commerce or
the U.S. Department of the Treasury.
“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State,
Her Majesty’s Treasury of the United Kingdom or any other U.S. government
entity, in each case as the same may be amended, supplemented or substituted
from time to time.
“Spire Alabama” means Spire Alabama Inc. (formerly Alabama Gas Corporation), an
Alabama corporation.
“Spire Alabama Sublimit” means $200,000,000 as such amount may be adjusted
pursuant to Sections 2.01(e) and 2.01(g).
“Spire Missouri” means Spire Missouri Inc. (formerly Laclede Gas Company), a
Missouri corporation.
“Spire Missouri Sublimit” means $475,000,000 as such amount may be adjusted
pursuant to Sections 2.01(e) and 2.01(g).
“Stated Amount” shall mean, with respect to any Letter of Credit at any time,
the aggregate amount available to be drawn thereunder at such time (regardless
of whether any conditions for drawing could then be met).
“Sublimit” shall mean, individually, the AGCSpire Alabama Sublimit, LacledeSpire
Missouri Sublimit, or the Parent Sublimit and collectively, the “Sublimits”.
“Sublimit Adjustment Letter” shall mean a letter substantially in the form of
Exhibit E.
“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which more than fifty percent (50%) of the issued and outstanding
Capital Stock entitled to vote for the election of directors or persons
performing similar functions (other than by reason of default in the payment of
dividends or other distributions) is at the time owned or controlled, directly
or indirectly, by such Person and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency).
“Swap Contract” shall mean any interest rate or currency swap agreement,
interest rate or currency future agreement, interest rate collar agreement, swap
agreement (as defined in 11 U.S.C. § 101), interest rate or currency hedge
agreement, and any put, call or other agreement or arrangement designed to
protect such Person against fluctuations in interest rates or currency exchange
rates.


24    



--------------------------------------------------------------------------------





“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Bank or any Affiliate of a
Bank).
“Swingline Bank” shall mean Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity, or such other Bank as the Borrowers
may from time to time select as the Swingline Bank hereunder; provided that such
Bank has agreed to be the Swingline Bank.
“Swingline Commitment” shall mean $75,000,000 or, if less, the aggregate
Revolving Credit Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.
“Swingline Exposure” shall mean, with respect to any Bank at any time, its
maximum aggregate liability to make Refunded Swingline Loans pursuant to Section
2.02(d) to refund, or to purchase participations pursuant to Section 2.02(e) in,
Swingline Loans that are outstanding at such time.
“Swingline Loans” has the meaning given to such term in Section 2.01(c).
“Swingline Maturity Date” shall mean the fifth (5th) Business Day prior to the
last day of the Revolving Credit PeriodFinal Maturity Date.
“Swingline Note” shall mean, if requested by the Swingline Bank, the promissory
note of each Borrower in favor of the Swingline Bank evidencing the Swingline
Loans made by the Swingline Bank to such Borrower pursuant to Section 2.01(c),
in substantially the form of Exhibit A-2, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Transaction Documents” shall mean this Agreement, the Notes and any and all
other agreements, documents and instruments heretofore, now or hereafter
delivered to the Administrative Agent or any Bank with respect to or in
connection with or pursuant to this Agreement, any Loans made hereunder or any
of the other Borrower’s Obligations, and executed by or on behalf of any
Borrower, all as the same may from time to time be amended, modified, extended,
renewed or restated.
“Type” shall refer to whether a Loan is a Base Rate Loan or a LIBOR Loan.
“U.S. Bank” shall mean U.S. Bank National Association.


25    



--------------------------------------------------------------------------------





“U.S. Federal Income Tax” shall mean any U.S. federal Tax described in Section
871(a) or 881(a) of the Code, or any successor provision (or any withholding
with respect to such Tax).
“Unutilized Revolving Credit Commitment” shall mean, with respect to any Bank at
any time, such Bank’s Revolving Credit Commitment at such time less its
Revolving Credit Exposure at such time.
“Unutilized Swingline Commitment” shall mean, with respect to the Swingline Bank
at any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.
“Voting Stock” shall mean, with respect to any corporation or other entity, any
Capital Stock of such corporation or other entity whose holders are entitled
under ordinary circumstances to vote for the election of directors (or Persons
performing similar functions) of such corporation or other entity (irrespective
of whether at the time Capital Stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
“Wells Fargo” shall mean Wells Fargo Bank, National Association.
“Wells Fargo Fee Letter” shall mean that certain fee letter agreement, dated
November 14, 2016, between Wells Fargo, Wells Fargo Securities and the
Borrowers, as the same may from time to time be amended, modified, extended,
renewed or restated.
“Wells Fargo Securities” shall mean Wells Fargo Securities, LLC.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements of each Borrower required to be
delivered hereunder shall be prepared in accordance with, GAAP, applied on a
basis consistent with the most recent audited consolidated financial statements
of such Borrower delivered to the Banks prior to the Closing Date; provided that
if the Borrowers notify the Administrative Agent that the Borrowers wish to
amend any financial covenant in Section 6.02 to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Borrowers that the Required Banks wish to amend Section 6.02 for
such purpose), then each Borrower’s compliance with such covenant shall be
determined on the basis of GAAP as in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrowers and the Required
Banks. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)


26    



--------------------------------------------------------------------------------





contained herein, Debt of any Borrower and its Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, plus or minus
any associated unamortized original issue premium or discount, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.
1.03    Other Terms; Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
1.04    Interest RatesInterest Rates. If at any time any interest rate quoted or
otherwise made available from time to time under this Agreement is no longer
available generally, as determined by the Administrative Agent, then the
Administrative Agent (after consultation with the Borrowers and the Banks) may,
by written notice to the Banks and the Borrowers, substitute such unavailable
interest rate with another published interest rate that adequately reflects the
all-in-cost of funds to the Administrative Agent.The Administrative Agent does
not warrant or accept responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “LIBOR Rate”.
SECTION 2.    THE LOANS.
2.01    Revolving Credit Commitments.
(a)    Subject to the terms and conditions set forth in this Agreement, during
theits Revolving Credit Period, each Bank severally agrees to make loans (each a
“Revolving Loan” and collectively the “Revolving Loans”) to each Borrower in
Dollars as such Borrower may from time to time request pursuant to Section
2.02(a), provided that, immediately after each such Revolving Loan is made, the
aggregate Revolving Credit Exposure outstanding with respect to such Borrower
does not exceed its Sublimit. Each Revolving Loan under this Section 2.01(a)
which is a Base Rate Loan shall be for an aggregate principal amount of at least
$500,000 (or if less, in the amount of the aggregate Revolving Credit
Commitments less the aggregate Revolving Credit Exposure ). Each Revolving Loan
under this Section 2.01(a) which is a LIBOR Loan shall be for an aggregate
principal


27    



--------------------------------------------------------------------------------





amount of at least $2,500,000. The aggregate principal amount of Revolving Loans
which each Bank shall be required to have outstanding under this Agreement as of
any date shall not exceed the amount of such Bank’s Revolving Credit Commitment;
provided, however, that in no event shall (i) the aggregate Revolving Credit
Exposures exceed the aggregate Revolving Credit Commitments of all of the Banks
as of such date or (ii) the Revolving Credit Exposure of any Bank exceed such
Bank’s Revolving Credit Commitment. Each Revolving Loan under this Section 2.01
shall be made from the Banks severally and ratably in proportion to their
respective Pro Rata Shares with respect to the Revolving Credit Commitments.
Within the foregoing limits, each Borrower may borrow under this Section
2.01(a), prepay under Section 2.08 and reborrow at any time during the Revolving
Credit Period under this Section 2.01(a). Unless sooner payable pursuant to the
terms of this Agreement, all Revolving Loans, together with all accrued and
unpaid interest thereon and all fees and other amounts owing by any Borrower to
the Administrative Agent and/or any Bank with respect thereto, shall, in the
case of Revolving Loans made to SpireParent, be due and payable on the last day
of the applicable Revolving Credit Period, and, in the case of Revolving Loans
made to LacledeSpire Missouri or AGCSpire Alabama, the earlier of (i) last day
of the applicable Revolving Credit Period and (ii) 364 days after the date of
borrowing. The failure of any Bank to make any Loan required under this
Agreement shall not release any other Bank from its obligation to make Loans as
provided herein.
(b)    If the total Revolving Credit Commitments of all of the Banks on any date
(excluding the aggregate amount of any Swingline Loans to be repaid with the
proceeds of Revolving Loans made on the date of determination) should be less
than the aggregate Revolving Credit Exposure of the Banks outstanding on such
date (after giving effect to any concurrent termination or reduction thereof),
whether as a result of the Borrowers’ election to decrease the amount of the
Revolving Credit Commitments of the Banks pursuant to Section 2.01(d) or
otherwise, each Borrower shall be automatically required (without demand or
notice of any kind by the Administrative Agent or any Bank, all of which are
hereby expressly waived by such Borrower) to immediately repay the outstanding
principal amount of the Swingline Loans made to it and, to the extent of any
excess remaining after repayment in full of the outstanding Swingline Loans,
repay the outstanding principal amount of the Revolving Loans made to it in an
amount sufficient to reduce the aggregate principal amount of outstanding Loans
to an amount equal to or less than the total Revolving Credit Commitments of all
of the Banks; provided that, to the extent such excess amount is greater than
the aggregate principal amount of Swingline Loans and Revolving Loans
outstanding immediately prior to the application of such prepayment, the amount
so prepaid shall be retained by the Administrative Agent and held in the Cash
Collateral Account as cover for Letter of Credit Exposure, as more particularly
described in Section 3.08, and thereupon such cash shall be deemed to reduce the
aggregate Letter of Credit Exposure by an equivalent amount.
(c)    The Swingline Bank agrees, subject to and on the terms and conditions of
this Agreement, to make loans in Dollars (each, a “Swingline Loan,” and
collectively, the “Swingline Loans”) to each Borrower, from time to time on any
Business Day during the period from the Closing Date to but not including the
Swingline Maturity Date (or if earlier, the last day of the Revolving Credit
Period) in an aggregate principal amount at any time outstanding not exceeding
the Swingline Commitment, provided that, immediately after each such Swingline
Loan is made, the aggregate Revolving Credit Exposure outstanding with respect
to such Borrower does not exceed its Sublimit. Each Swingline Loan shall be due
and payable in full on the earlier of (i) the Swingline Maturity


28    



--------------------------------------------------------------------------------





Date and (ii) within fourteen (14) Business Days of such Loan being made.
Swingline Loans may be made even if the aggregate principal amount of Swingline
Loans outstanding at any time, when added to the Revolving Credit Exposure of
the Swingline Bank in its capacity as a Bank outstanding at such time, would
exceed the Swingline Bank’s own Revolving Credit Commitment at such time,
provided that no borrowing of Swingline Loans shall be made if, immediately
after giving effect thereto, (y) the Revolving Credit Exposure of any Bank would
exceed its Revolving Credit Commitment at such time or (z) the aggregate
Revolving Credit Exposure would exceed the aggregate Revolving Credit
Commitments at such time, and provided further that the Swingline Bank shall not
make any Swingline Loan if any Bank is at that time a Defaulting Bank, unless
the Swingline Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the Swingline Bank (in its sole discretion) with the
applicable Borrower or such Defaulting Bank to eliminate the Swingline Bank’s
actual or potential Fronting Exposure (after giving effect to Section
2.21(a)(iii)) with respect to the Defaulting Bank arising from either the
Swingline Loan then proposed to be made or such Swingline Loan and all other
Swingline Loans as to which the Swingline Bank has actual or potential Fronting
Exposure, as it may elect in its sole discretion. Subject to and on the terms
and conditions of this Agreement, each Borrower may borrow, repay (including by
means of a borrowing of Revolving Loans pursuant to Section 2.02(d)) and
reborrow Swingline Loans, provided that no Swingline Loan may be repaid or
prepaid with the proceeds of another Swingline Loan. At the option of the
applicable Borrower, all Swingline Loans shall bear interest at either (A) the
Adjusted Base Rate or (B) the LIBOR Market Index Rate plus the Applicable Rate
for LIBOR Loans.
(d)    The Borrowers may terminate entirely at any time, or proportionately
reduce, the aggregate Unutilized Revolving Credit Commitments or the Unutilized
Swingline Commitment from time to time, upon five (5) Business Days’ prior
written notice to the Administrative Agent and each Bank (and in the case of the
Unutilized Swingline Commitment, the Swingline Bank), on a ratable basis among
the Banks based on their respective Pro Rata Shares by an aggregate amount of
$5,000,000 ($500,000 in the case of the Unutilized Swingline Commitment) or any
larger multiple of $1,000,000; provided, however, that (i) at no time shall the
Revolving Credit Commitments be reduced to a figure less than the aggregate
Revolving Credit Exposure at such time, (ii) except as set forth in Section
2.01(e), any such termination or reduction shall be permanent and the Borrowers
shall have no right to thereafter reinstate or increase, as the case may be, the
Revolving Credit Commitment of any Bank and (iii) each such reduction shall have
the effect of reducing each Borrower’s Sublimit in a pro rata amount.
Notwithstanding any provision of this Agreement to the contrary, any reduction
of the Revolving Credit Commitments pursuant to this Section 2.01(d) that has
the effect of reducing the aggregate Revolving Credit Commitments to an amount
less than the amount of the Swingline Commitment, the Letter of Credit
Commitment or the Sublimit of any Borrower at such time shall result in an
automatic corresponding reduction of the Swingline Commitment, Letter of Credit
Commitment or such Sublimit, as the case may be, to the amount of the aggregate
Revolving Credit Commitments (as so reduced), without any further action on the
part of the Borrowers, the Swingline Bank or any other Bank.
(e)    So long as no Default or Event of Default shall have occurred and be
continuing, the Borrowers shall have the right from time to time upon not less
than ten (10) Business Days’ prior written notice to the Administrative Agent to
increase the amount of the aggregate Revolving Credit Commitments; provided
that:


29    



--------------------------------------------------------------------------------





(i)    no Bank shall have any obligation to increase its Revolving Credit
Commitment;
(ii)    the Borrowers shall only be permitted to request such an increase on
three (3) separate occasions within any twelve-month period;
(iii)    each such requested increase shall be in a minimum principal amount of
$5,000,000;
(iv)    in no event shall the Revolving Credit Commitments be increased to an
aggregate amount greater than $1,275,000,000 less any reductions of the
Revolving Credit Commitments pursuant to Section 2.01(d);
(v)    contemporaneously with requesting each such increase, each Borrower shall
certify to the Administrative Agent and each Bank in writing that immediately
before and immediately after giving effect to such increase (A) all of the
representations and warranties of such Borrower in this Agreement and/or in any
other Transaction Document (i) that are qualified by materiality or Material
Adverse Effect shall be true and correct as so qualified, and (ii) that are not
qualified by materiality or Material Adverse Effect shall be true and correct in
all material respects; in each case on and as of the effective date of such
increase in the Revolving Credit Commitments (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date) and (B) no Default or Event of Default has occurred and
is continuing with respect to such Borrower;
(vi)    any increase in the Revolving Credit Commitments which is accomplished
by increasing the Revolving Credit Commitment of any Bank or Banks who are at
the time of such increase party to this Agreement (which Bank or Banks shall
consent to such increase in their sole and absolute discretion) shall be
accomplished as follows: (A) this Agreement will be amended by the Borrowers,
the Administrative Agent and those Bank(s) whose Revolving Credit Commitment(s)
is or are being increased (but without any requirement that the consent of any
other Bank be obtained) to reflect the revised Revolving Credit Commitments of
each Bank, (B) the Administrative Agent will deliver an updated Schedule 1.01 to
the Borrowers and each Bank reflecting the revised Revolving Credit Commitments
and Pro Rata Shares with respect thereto of each Bank, (C) the Borrowers will
deliver to the Administrative Agent (x) an opinion or opinions of counsel for
the Borrowers, addressed to the Administrative Agent and the Banks, in form and
substance reasonably satisfactory to the Administrative Agent, (y) any
authorizing corporate documents as the Administrative Agent may reasonably
request and (z) if applicable, a duly executed Notice of Borrowing, (D) the
outstanding Loans and participations in Swingline Loans and Letters of Credit
will be reallocated on the effective date of such increase among the Banks in
accordance with their revised Pro Rata Shares with respect to the Revolving
Credit Commitments (and the Banks agree to make all payments and adjustments
necessary to effect the reallocation and each Borrower shall pay its Applicable
Share of any and all costs required pursuant to Section 2.10 in connection with
such reallocation as if such reallocation were a repayment), (E) if requested by
such Bank or Banks, the applicable Borrowers will deliver new Note(s) to the


30    



--------------------------------------------------------------------------------





Bank or Banks whose Revolving Credit Commitment(s) is or are being increased
reflecting the revised Revolving Credit Commitments of such Bank(s) and (F) the
respective Sublimits of the Borrowers shall be modified by such amounts as the
Borrowers may direct by notice to the Administrative Agent, subject to the
limitations set forth in Section 2.01(g); and
(vii)    any increase in the Revolving Credit Commitments which is accomplished
by addition of a new Bank under this Agreement shall be accomplished as follows:
(A) such new Bank shall be subject to the consent of the Administrative Agent,
the Issuing Banks and the Borrowers, which consent shall not be unreasonably
withheld, (B) this Agreement will be amended by the Borrowers, the
Administrative Agent and such new Bank (but without any requirement that the
consent of any other Bank be obtained) to reflect the addition of such new Bank
as a Bank hereunder, (C) the Borrowers will deliver to the Administrative Agent
(x) an opinion or opinions of counsel for the Borrowers, addressed to the
Administrative Agent and the Banks, in form and substance reasonably
satisfactory to the Administrative Agent, (y) any authorizing corporate
documents as the Administrative Agent may reasonably request and (z) if
applicable, a duly executed Notice of Borrowing, (D) the Administrative Agent
will deliver an updated Schedule 1.01 to the Borrowers and each Bank reflecting
the revised Revolving Credit Commitments and Pro Rata Shares with respect
thereto of each Bank, (E) the outstanding Loans and participations in Swingline
Loans and Letters of Credit will be reallocated on the effective date of such
increase among the Banks in accordance with their revised Pro Rata Shares with
respect to the Revolving Credit Commitments (and the Banks agree to make all
payments and adjustments necessary to effect the reallocation and the Borrowers
shall pay any and all costs required pursuant to Section 2.10 in connection with
such reallocation as if such reallocation were a repayment), (F) if requested by
such new Bank, each Borrower will deliver a Note to such new Bank and (G) the
respective Sublimits of the Borrowers shall be modified by such amounts as the
Borrowers may direct by notice to the Administrative Agent, subject to the
limitations set forth in Section 2.01(g).
(f)    So long as no Default or Event of Default shall have occurred and be
continuing, the Borrowers shall have the right from time to time upon prior
written notice to the Administrative Agent provided no more than ninety (90)
days before any anniversary date of this Agreement, to request a one-year
extension of the Revolving Credit Period (each, an “Extension Request”),
provided that the Borrowers shall make no more than two (2) Extension Requests
during the term of this Agreement. Each Extension Request shall specify the date
(which must be at least thirty (30) days after the date the Extension Request is
delivered to the Administrative Agent) as of which the Banks must respond to
such Extension Request (the “Response Date”). Promptly upon receipt of an
Extension Request, the Administrative Agent shall notify each Bank of the
contents thereof, and each Bank shall, not later than the Response Date for any
Extension Request, deliver a written response to the Administrative Agent,
approving or rejecting such Extension Request, and any Bank that fails to
deliver such a response by the Response Date shall be deemed to have rejected
such Extension Request. If Banks holding more than fifty percent (50%) of the
aggregate amount of the Revolving Credit Commitments approve an Extension
Request (which approval shall be at the sole discretion of each Bank), then the
Revolving Credit Period for each approving Bank shall be extended for one (1)
additional year. If Banks holding more than fifty percent (50%) of the aggregate
amount of the Revolving Credit Commitments reject an Extension Request, then the
last day of the


31    



--------------------------------------------------------------------------------





Revolving Credit Period for all Banks shall remain unchanged. If a Bank does not
approve an Extension Request (any such Bank, a “Non-ConsentingExtending Bank”),
the Borrowers may elect to replace such Non-ConsentingExtending Bank as a Bank
party to this Agreement, provided that no Default or Event of Default shall have
occurred and be continuing at the time of such replacement, and provided further
that, concurrently with such replacement, another bank or other financial
institution reasonably satisfactory to the Administrative Agent, each Issuing
Bank and the Borrowers shall enter into an Assignment and Assumption and comply
with the requirements of Section 9.09(c). Any Non-ConsentingExtending Bank that
is not replaced shall continue to have the same Revolving Credit Period that is
in effect immediately prior to the effective date of the applicable extension of
the Revolving Credit Period. Notwithstanding the foregoing, the extension of the
Revolving Credit Period pursuant to this Section shall not be effective with
respect to any Bank unless: (i) no Default or Event of Default shall have
occurred and be continuing on the date of such extension and after giving effect
thereto; and (ii) all of the representations and warranties of the Borrowers in
this Agreement and/or in any other Transaction Document (A) that are qualified
by materiality or Material Adverse Effect shall be true and correct as so
qualified, and (B) that are not qualified by materiality or Material Adverse
Effect shall be true and correct in all material respects; in each case on and
as of the effective date of such extension (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date). On or before the end of the then-existing Revolving
Credit Period of each Non-ConsentingExtending Bank, the Borrowers shall pay in
full the principal of and interest on all of the Loans made by such
Non-ConsentingExtending Bank hereunder and all other amounts owing to such Bank
hereunder.
(g)    So long as no Event of Default exists with respect to any Borrower and
all of the representations and warranties of the Borrowers in this Agreement
and/or in any other Transaction Document (A) that are qualified by materiality
or Material Adverse Effect shall be true and correct as so qualified, and (B)
that are not qualified by materiality or Material Adverse Effect shall be true
and correct in all material respects; in each case on and as of the date of a
Sublimit Adjustment Letter with the same effect as if made on such date (or, if
any such representation and warranty is expressly stated to have been made as of
a specific date, as of such specific date), the Borrowers may, upon not less
than three Business Days’ notice to the Administrative Agent pursuant to a
Sublimit Adjustment Letter, reallocate amounts of the Revolving Credit
Commitments among the respective Sublimits of the Borrowers (i.e., reduce the
Sublimits of one or more Borrowers and increase the Sublimits of one or more
other Borrowers by the same aggregate amount); provided (i) a Borrower’s
Sublimit may not be reduced to an amount less than the sum of the aggregate
outstanding principal amount of Loans made to such Borrower plus the aggregate
amount of Letter of Credit Exposure in respect of Letters of Credit issued for
its account, (ii) the sum of the Sublimits of the respective Borrowers shall at
all times equal the aggregate amount of the Revolving Credit Commitments and
(iii) any such increase in a Borrower’s Sublimit shall be accompanied or
preceded by evidence reasonably satisfactory to the Administrative Agent as to
appropriate corporate and governmental authorization therefor.


32    



--------------------------------------------------------------------------------





2.02    Method of Borrowing.
(a)    In order to make a borrowing of Revolving Loans (other than (i)
borrowings of Swingline Loans, which shall be made pursuant to Section 2.02(c),
(ii) borrowings for the purpose of repaying Refunded Swingline Loans, which
shall be made pursuant to Section 2.02(d), (iii) borrowings for the purpose of
paying unpaid Reimbursement Obligations, which shall be made pursuant to Section
3.05, and (iv) borrowings involving continuations or conversions of outstanding
Loans, which shall be made pursuant to Section 2.04), the applicable Borrower
shall give notice (each, a “Notice of Borrowing”) substantially in the form of
Exhibit B-1 to the Administrative Agent by 11:00 a.m. (Charlotte time) on the
Business Day of each Base Rate Loan to be made to such Borrower, and by 11:00
a.m. (Charlotte time) at least three (3) Business Days before each LIBOR Loan to
be made to such Borrower, specifying: (i) the date of such Revolving Loan, which
shall be a Business Day during the Revolving Credit Period; (ii) the aggregate
principal amount of such Revolving Loan; (iii) the initial Type of the Loan,
provided that if such Borrower shall have failed to designate the Type of such
Loan, such Borrower shall be deemed to have requested a borrowing comprised of
Base Rate Loans; and (iv) in the case of a LIBOR Loan, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period, provided that if such Borrower shall have failed
to select the duration of the applicable Interest Period, then such Borrower
shall be deemed to have selected an Interest Period with a duration of one
month.
(b)    Not later than 2:00 p.m. (Charlotte time) on the date of each Revolving
Loan, each Bank shall make available its Pro Rata Share of such Revolving Loan,
in Dollars and in funds immediately available to the Administrative Agent at its
address specified in Schedule 9.04. The Administrative Agent will make the funds
so received from the Banks available to the applicable Borrower immediately
thereafter at the Administrative Agent’s aforesaid address by crediting such
funds to the deposit account specified by such Borrower on its Account
Designation Letter (or such other account mutually agreed upon in writing
between the Administrative Agent and such Borrower). The Administrative Agent
shall not be required to make any amount available to the applicable Borrower
hereunder except to the extent the Administrative Agent shall have received such
amounts from the Banks as set forth herein, provided, however, that unless the
Administrative Agent shall have been notified by a Bank prior to the time a Loan
is to be made hereunder that such Bank does not intend to make its Pro Rata
Share of such Loan available to the Administrative Agent, the Administrative
Agent may assume that such Bank has made such Pro Rata Share available to the
Administrative Agent prior to such time, and the Administrative Agent may in
reliance upon such assumption, but shall not be required to, make available to
the applicable Borrower a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Bank and the
Administrative Agent has made such amount available to the applicable Borrower,
the applicable Bank and applicable Borrower severally agree to pay to the
Administrative Agent forthwith and on demand such corresponding amount, together
with interest thereon in respect of each day during the period from and
including the date such amount was made available to such Borrower to but
excluding the date the Administrative Agent recovers such amount at (i) in the
case of a payment to be made by such Bank, the greater of the Fed Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of a payment to be
made by such Borrower, the Adjusted Base Rate.


33    



--------------------------------------------------------------------------------





(c)    In order to make a borrowing of a Swingline Loan, the applicable Borrower
will give the Administrative Agent and the Swingline Bank written notice not
later than 11:00 a.m., Charlotte time, on the date of such borrowing. Each such
notice (each, a “Notice of Swingline Borrowing”) shall be substantially in the
form of Exhibit B-2, shall be irrevocable and shall specify (i) the principal
amount of the Swingline Loan to be made pursuant to such borrowing (which shall
not be less than $100,000 and, if greater, shall be in an integral multiple of
$100,000 in excess thereof (or, if less, in the amount of the Unutilized
Swingline Commitment)) and (ii) the date of such Swingline Loan, which shall be
a Business Day during the Revolving Credit Period, but not later than fourteen
(14) Business Days prior to the Swingline Maturity Date. Not later than 2:00
p.m., Charlotte time, on the date of the Swingline Loan, the Swingline Bank will
make available an amount equal to the amount of such Swingline Loan, in Dollars
and in funds immediately available in Charlotte, North Carolina to the
Administrative Agent. To the extent the Swingline Bank has made such amount
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make such amount available to the applicable Borrower
in like funds as received by the Administrative Agent.
(d)    With respect to any outstanding Swingline Loans, the Swingline Bank may
at any time (whether or not an Event of Default has occurred and is continuing)
in its sole and absolute discretion, and is hereby authorized and empowered by
the applicable Borrower to, cause a borrowing of Revolving Loans to be made for
the purpose of repaying such Swingline Loans by delivering to the Administrative
Agent (if the Administrative Agent is not also the Swingline Bank) and each
other Bank (on behalf of, and with a copy to, the Borrowers), not later than
11:00 a.m., Charlotte time, on the proposed date of such Revolving Loan, a
notice (which shall be deemed to be a Notice of Borrowing given by the
applicable Borrower) requesting the Banks to make Revolving Loans (which shall
be made initially as Base Rate Loans) on such date in an aggregate amount equal
to the amount of such Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date such notice is given that the Swingline Bank requests to
be repaid. Not later than 2:00 p.m., Charlotte time, on the requested date of
such Revolving Loans, each Bank (other than the Swingline Bank) will make
available its Pro Rata Share of such Revolving Loan, in Dollars and in funds
immediately available to the Administrative Agent at its address specified in
Schedule 9.04. To the extent the Banks have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to the Swingline Bank in like funds as
received by the Administrative Agent, which shall apply such amounts in
repayment of the Refunded Swingline Loans. Notwithstanding any provision of this
Agreement to the contrary, on the date of such Loan, the Refunded Swingline
Loans (including the Swingline Bank’s Pro Rata Share thereof, in its capacity as
a Bank) shall be deemed to be repaid with the proceeds of the Revolving Loans
made as provided above (including a Revolving Loan deemed to have been made by
the Swingline Bank), and such Refunded Swingline Loans deemed to be so repaid
shall no longer be outstanding as Swingline Loans but shall be outstanding as
Revolving Loans. If any portion of any such amount repaid (or deemed to be
repaid) to the Swingline Bank shall be recovered by or on behalf of the
applicable Borrower from the Swingline Bank in any proceeding under any Debtor
Relief Law or otherwise, the loss of the amount so recovered shall be shared
ratably among all the Banks based on each Bank’s Pro Rata Share.
(e)    If, as a result of any proceeding under any Debtor Relief Law with
respect to any Borrower, Revolving Loans are not made pursuant to Section
2.02(d) in an amount sufficient to


34    



--------------------------------------------------------------------------------





repay any amounts owed to the Swingline Bank in respect of any outstanding
Swingline Loans, or if the Swingline Bank is otherwise precluded for any reason
from giving a notice on behalf of the applicable Borrower as provided for
hereinabove, the Swingline Bank shall be deemed to have sold without recourse,
representation or warranty, and each Bank shall be deemed to have purchased and
hereby agrees to purchase, a participation in such outstanding Swingline Loans
in an amount equal to its Pro Rata Share at such time of the unpaid amount
thereof together with accrued interest thereon. Upon one (1) Business Day’s
prior notice from the Swingline Bank, each Bank (other than the Swingline Bank)
will make available its Pro Rata Share of such Revolving Loan, in Dollars and in
funds immediately available to the Administrative Agent at its address specified
in Schedule 9.04. To the extent the Banks have made such amounts available to
the Administrative Agent as provided hereinabove, the Administrative Agent will
make the aggregate of such amounts available to the Swingline Bank in like funds
as received by the Administrative Agent. In the event any such Bank fails to
make available to the Administrative Agent the amount of such Bank’s
participation as provided in this Section 2.02(e), the Swingline Bank shall be
entitled to recover such amount on demand from such Bank, together with interest
thereon for each day from the date such amount is required to be made available
for the account of the Swingline Bank until the date such amount is made
available to the Swingline Bank at the Fed Funds Rate for the first three (3)
Business Days and thereafter at the Adjusted Base Rate applicable to Revolving
Loans. Promptly following its receipt of any payment by or on behalf of the
applicable Borrower in respect of a Swingline Loan, the Swingline Bank will pay
to each Bank that has acquired a participation therein such Bank’s Pro Rata
Share of such payment.
(f)    Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Bank (other than the Swingline Bank) to make Revolving Loans
for the purpose of repaying any Refunded Swingline Loans pursuant to Section
2.02(d) and each such Bank’s obligation to purchase a participation in any
unpaid Swingline Loans pursuant to Section 2.02(e) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right that such Bank may have against the Swingline Bank, the
Administrative Agent, any Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of any Default or Event of
Default, (iii) the failure of the amount of such borrowing of Revolving Loans to
meet the minimum borrowing amount specified in Section 2.01(a), or (iv) the
failure of any conditions set forth in Section 4.02 or elsewhere herein to be
satisfied.
(g)    The obligations of the Banks hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Bank
to make any Loan, to fund any such participation or to make any such payment on
any date shall not relieve any other Bank of its corresponding obligation, if
any, hereunder to do so on such date, but no Bank shall be responsible for the
failure of any other Bank to so make its Loan, purchase its participation or to
make any such payment required hereunder.
(h)    Each Bank may, at its option, make and maintain any Loan at, to or for
the account of any of its Lending Offices, provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan to or for the account of such Bank in accordance with the terms of this
Agreement.


35    



--------------------------------------------------------------------------------





(i)    Each Borrower hereby irrevocably authorizes the Administrative Agent to
rely on telephonic, telegraphic, facsimile, telex or written instructions of any
person identifying himself or herself as one of the individuals listed on
Schedule 2.02 attached hereto (or any other individual from time to time
authorized to act on behalf of such Borrower pursuant to a resolution adopted by
the Board of Directors of such Borrower and certified by the Secretary of such
Borrower and delivered to the Administrative Agent) (the “Authorized
Individuals”) with respect to any request to make a Loan or a repayment by such
Borrower hereunder, and on any signature which the Administrative Agent believes
to be genuine, and such Borrower shall be bound thereby in the same manner as if
such individual were actually authorized or such signature were genuine;
provided that the Administrative Agent shall not be obligated under any
circumstances to forward amounts to any account not listed on an Account
Designation Letter. Each Borrower may at any time deliver to the Administrative
Agent an Account Designation Letter listing any additional accounts or deleting
any accounts listed in a previous Account Designation Letter. Each Borrower also
hereby agrees to defend and indemnify the Administrative Agent and each Bank and
hold the Administrative Agent and each Bank harmless from and against any and
all claims, demands, damages, liabilities, losses, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
relating to or arising out of or in connection with the acceptance of
instructions for making Loans or repayments under this Agreement; provided that
the Administrative Agent and each Bank will not have any right to
indemnification for any of the foregoing to the extent resulting from the
Administrative Agent’s or such Bank’s own fraud, gross negligence or willful
misconduct or a breach in bad faith by the Administrative Agent or such Bank of
its obligations hereunder, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction.
2.03    Notes.
(a)    If requested by any Bank, the Revolving Loans of such Bank to any
Borrower shall be evidenced by a Revolving Credit Note of such Borrower in
substantially the form of Exhibit A-1 attached hereto and incorporated herein by
reference (with appropriate insertions) (collectively, as the same may from time
to time be amended, modified, extended, renewed, restated or replaced
(including, without limitation, any Revolving Credit Note issued in full or
partial replacement of an existing Revolving Credit Note as a result of an
assignment by a Bank) the “Revolving Credit Notes”).
(b)    If requested by the Swingline Bank, the Swingline Loans to any Borrower
shall be evidenced by a Swingline Note of such Borrower substantially the form
of Exhibit A-2 attached hereto and incorporated herein by reference (the
“Swingline Note”).
(c)    Each Bank shall record in its books and records the date, amount, Type
and Interest Period (if any) of each Loan made by it to any Borrower and the
date and amount of each payment of principal and/or interest made by such
Borrower with respect thereto; provided, however, that the obligation of each
Borrower to repay each Loan made by a Bank to such Borrower under this Agreement
shall be absolute and unconditional, notwithstanding any failure of such Bank to
make any such recordation or any mistake by such Bank in connection with any
such recordation. The books and records of each Bank showing the account between
such Bank and such Borrower shall be conclusive evidence of the items set forth
therein in the absence of manifest error.


36    



--------------------------------------------------------------------------------





(d)    The Administrative Agent shall maintain the Register pursuant to Section
9.09(h), and a subaccount for each Bank, in which Register and subaccounts
(taken together) shall be recorded (i) date, amount, Type and Interest Period
(if any) of each such Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from the applicable Borrower to each Bank
hereunder in respect of each such Loan and (iii) the amount of any sum received
by the Administrative Agent hereunder from such Borrower in respect of each such
Loan and each Bank’s share thereof.
(e)    The entries made in the books, records and Register and subaccounts
maintained pursuant to Section 2.03(c) (and, if consistent with the entries of
the Administrative Agent, Section 2.03(d)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Borrower therein recorded; provided, however, that the
failure of any Bank or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of each Borrower to repay (with applicable
interest) the Loans made to such Borrower by such Bank in accordance with the
terms of this Agreement.
2.04    Duration of Interest Periods and Selection of Interest Rates.
(a)    The duration of the initial Interest Period for each LIBOR Loan shall be
as specified in the applicable Notice of Borrowing; provided, all LIBOR Loans
comprising a single borrowing must at all times have the same Interest Period.
More than one borrowing may be made on the same Business Day. The applicable
Borrower may elect to continue each such LIBOR Loan made to it by selecting the
duration of each subsequent Interest Period applicable to such LIBOR Loan and
the interest rate to be applicable during such subsequent Interest Period (and
such Borrower shall have the option (i) in the case of any Base Rate Loan, to
elect that such Base Rate Loan be converted into a LIBOR Loan and the Interest
Period to be applicable thereto, and (ii) in the case of any LIBOR Loan, to
elect that such LIBOR Loan be converted into a Base Rate Loan), in each case by
giving written notice of such election to the Administrative Agent (each a
“Notice of Election”) substantially the form of Exhibit B-3 by 11:00 a.m.
Charlotte time on the Business Day of the end of the immediately preceding
Interest Period applicable thereto, in the case of the election of the Adjusted
Base Rate, and by 11:00 a.m. Charlotte time at least three (3) Business Days
before the end of the immediately preceding Interest Period applicable thereto,
in the case of the election of the LIBOR Rate; provided, however, that
notwithstanding the foregoing, in addition to and without limiting the rights
and remedies of the Administrative Agent and the Banks under Section 7 hereof,
(A) any such election that LIBOR Loans be converted into Base Rate Loans shall
involve an aggregate principal amount of not less than $500,000; any such
election that Base Rate Loans be converted into, or any continuation of, LIBOR
Loans shall involve an aggregate principal amount of not less than $2,500,000;
and no partial conversion of LIBOR Loans made pursuant to a single borrowing
shall reduce the outstanding principal amount of such LIBOR Loans to less than
$2,500,000, (B) except as otherwise provided in Section 2.12, LIBOR Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto (and, in any event, if a LIBOR Loan is converted into a Base
Rate Loan on any day other than the last day of the Interest Period applicable
thereto, the applicable Borrower will pay, upon such conversion, all amounts
required under Section 2.10 to be paid as a consequence thereof), (C) no such
conversion or continuation shall be permitted with regard to any Base Rate Loans
that are Swingline Loans, and


37    



--------------------------------------------------------------------------------





(D) so long as any Default or Event of Default under this Agreement has occurred
and is continuing with respect to any Borrower, such Borrower shall not be
permitted to continue any LIBOR Loan as a LIBOR Loan or to convert any Base Rate
Loan into a LIBOR Loan.
(b)    Each Notice of Election shall specify (i) the date of such election
(which shall be a Business Day), (ii) in the case of an election that a Base
Rate Loan be converted into a LIBOR Loan, or a continuation of, LIBOR Loans, the
Interest Period to be applicable thereto, and (iii) the aggregate amount and
Type of the Loans being converted or continued. Upon receipt of a Notice of
Election by the applicable Borrower to the Administrative Agent under this
Section 2.04, the Administrative Agent shall notify each Bank by 12:00 p.m.
Charlotte time on the date of receipt of such notice (which must be a Business
Day) of the contents thereof. If the Administrative Agent does not receive a
Notice of Election for a Loan pursuant to this Section 2.04(b) as specified
herein, with respect to any outstanding LIBOR Loans, such LIBOR Loans shall
automatically be converted into Base Rate Loans upon the expiration of the
current Interest Period applicable thereto (unless repaid pursuant to the terms
hereof). In the event the applicable Borrower shall have failed to select in a
Notice of Election the duration of the Interest Period to be applicable to any
conversion into, or continuation of, LIBOR Loans, then such Borrower shall be
deemed to have selected an Interest Period with a duration of one month.
(c)    No Borrower may have outstanding and the Banks shall not be obligated to
make to any Borrower more than eight (8) LIBOR Loans at any one time.
2.05    Interest Rates.
(a)    So long as no Event of Default under this Agreement has occurred and is
continuing with respect to such Borrower, each Base Rate Loan made to such
Borrower shall bear interest on the outstanding principal amount thereof, for
each day from the date such Base Rate Loan is made until it becomes due, at a
rate per annum equal to the Adjusted Base Rate. Interest shall be payable
quarterly in arrears on the first Business Day of each calendar quarter
commencing on the first such date after such Base Rate Loan is made, and at the
maturity of the Loans (whether by reason of acceleration or otherwise);
provided, that in the event the Loans are repaid or prepaid in full and the
Revolving Credit Commitments have been terminated, then accrued interest in
respect of all Base Rate Loans shall be payable together with such repayment or
prepayment on the date thereof. So long as any Event of Default under this
Agreement has occurred and is continuing with respect to such Borrower, each
Base Rate Loan made to such Borrower shall bear interest on the outstanding
principal amount thereof, for each day from the date such Base Rate Loan is made
until it becomes due, at a rate per annum equal to two percent (2%) over and
above the Adjusted Base Rate and such default interest shall be payable on
demand. From and after the maturity of the Loans, whether by reason of
acceleration or otherwise, each Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to two percent (2%)
over and above the Adjusted Base Rate.
(b)    So long as no Event of Default under this Agreement has occurred and is
continuing with respect to such Borrower, each LIBOR Loan made to such Borrower
shall bear interest on the outstanding principal amount thereof for each
Interest Period applicable thereto at a rate per annum equal to the Adjusted
LIBOR Rate. Interest shall be payable for each Interest Period on the last day
thereof, unless the duration of such Interest Period exceeds three (3) months,
in which case


38    



--------------------------------------------------------------------------------





such interest shall be payable at the end of the first three (3) months of such
Interest Period and on the last day of such Interest Period, and at the maturity
of the Loans (whether by reason of acceleration or otherwise); provided, that in
the event all LIBOR Loans made pursuant to a single borrowing are repaid or
prepaid in full, then accrued interest in respect of such LIBOR Loans shall be
payable together with such repayment or prepayment on the date thereof. So long
as any Event of Default under this Agreement has occurred and is continuing with
respect to such Borrower, each LIBOR Loan made to such Borrower shall bear
interest on the outstanding principal amount thereof for each Interest Period
applicable thereto at a rate per annum equal to two percent (2%) over and above
the Adjusted LIBOR Rate and such default interest shall be payable on demand.
From and after the maturity of the Loans, whether by reason of acceleration or
otherwise, each LIBOR Loan shall bear interest, payable on demand, for each day
until paid, at a rate per annum equal to two percent (2%) over and above the
Adjusted LIBOR Rate.
(c)    So long as no Event of Default under this Agreement has occurred and is
continuing with respect to such Borrower, each Swingline Loan made to such
Borrower shall bear interest as set forth in Section 2.01(c). So long as any
Event of Default under this Agreement with respect to such Borrower has occurred
and is continuing, each Swingline Loan made to such Borrower shall bear interest
on the outstanding principal amount thereof, for each day from the date such
Swingline Loan is made until it becomes due, at a rate per annum equal to two
percent (2%) over and above the Adjusted Base Rate and such default interest
shall be payable on demand. Notwithstanding the provisions of Section 2.05(a),
interest on Swingline Loans shall be payable at the earlier of (i) the Swingline
Maturity Date, (ii) on the first Business Day of each calendar quarter
commencing on the first such date after such Swingline Loan is made, and (iii)
at the maturity of the Loans (whether by reason of acceleration or otherwise);
provided, that in the event the Loans are repaid or prepaid in full and the
Swingline Commitment has been terminated, then accrued interest in respect of
all Swingline Loans shall be payable together with such repayment or prepayment
on the date thereof. From and after the maturity of the Loans, whether by reason
of acceleration or otherwise, each Swingline Loan shall bear interest, payable
on demand, for each day until paid at a rate per annum equal to two percent (2%)
over and above the Adjusted Base Rate.
(d)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and its determination thereof shall be conclusive in the
absence of manifest error.
(e)    So long as any Event of Default with respect to such Borrower under this
Agreement has occurred and is continuing, all other overdue Borrower’s
Obligations of such Borrower (other than Borrower’s Obligations of such Borrower
specified in subsections (a), (b) and (c) above) shall bear interest at a rate
per annum equal to two percent (2%) over and above the Adjusted Base Rate and
such default interest shall be payable on demand.
(f)    Nothing contained in this Agreement or in any other Transaction Document
shall be deemed to establish or require the payment of interest to any Bank at a
rate in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Bank on any interest payment date would
exceed the maximum amount permitted by applicable law to be charged by such
Bank, the amount of interest payable for its account on such interest payment
date shall be automatically reduced to such maximum permissible amount. In the
event of any such reduction affecting any Bank, if from time to time thereafter
the amount of interest payable for the


39    



--------------------------------------------------------------------------------





account of such Bank on any interest payment date would be less than the maximum
amount permitted by applicable law to be charged by such Bank, then the amount
of interest payable for its account on such subsequent interest payment date
shall be automatically increased to such maximum permissible amount, provided
that at no time shall the aggregate amount by which interest paid for the
account of any Bank has been increased pursuant to this sentence exceed the
aggregate amount by which interest paid for its account has theretofore been
reduced pursuant to the previous sentence.
(g)    The Administrative Agent shall promptly notify the applicable Borrower
and the Banks upon determining the interest rate for each borrowing of LIBOR
Loans after its receipt of the relevant Notice of Borrowing or Notice of
Election, and upon each change in the Prime Rate; provided, however, that the
failure of the Administrative Agent to provide such Borrower or the Banks with
any such notice shall neither affect any obligations of such Borrower or the
Banks hereunder nor result in any liability on the part of the Administrative
Agent to such Borrower or any Bank. Each such determination (including each
determination of the Reserve Requirement) shall, absent manifest error, be
conclusive and binding on all parties hereto.
2.06    Computation of Interest. Interest on Base Rate Loans when the Base Rate
is determined by the Prime Rate shall be computed on the basis of a year of
365/366 days and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other computations of fees and interest
provided hereunder (including computations of the Reserve Requirement) shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).
2.07    Fees.
(a)    From and including the Closing Date, each Borrower shall pay to the
Administrative Agent for the account of each Bank a commitment fee on such
Bank’s Unutilized Revolving Credit Commitment in an amount equal to the product
of the Applicable Rate for such Borrower in effect for such fee from time to
time multiplied by its average daily unused Sublimit (disregarding any Swingline
Loans) for the applicable quarter, payable quarterly in arrears on the first
Business Day of each calendar quarter during the Revolving Credit Period,
beginning with the first such day to occur after the Closing Date; provided,
however, that no commitment fee shall accrue on the Unutilized Revolving Credit
Commitment of a Defaulting Bank during any period that such Bank shall be a
Defaulting Bank.
(b)    Each Borrower shall pay to the Administrative Agent, for the account of
each Bank, a letter of credit fee for each calendar quarter (or portion thereof)
in respect of all Letters of Credit outstanding during such quarter issued for
the account of such Borrower, at a per annum rate equal to the Applicable Rate
for such Borrower in effect from time to time during such quarter for Revolving
Loans that are maintained as LIBOR Loans, on such Bank’s Pro Rata Share of the
daily average aggregate Stated Amount of such Letters of Credit, payable in
arrears (i) on the first Business Day of each calendar quarter during the
Revolving Credit Period, beginning with the first such day to occur after the
Closing Date, and (ii) on the later of the last day of the Revolving Credit
Period and the date of termination of the last outstanding Letter of Credit;
provided, however, that any Letter of Credit Fees otherwise payable for the
account of a Defaulting Bank with respect to any Letter of Credit as to which
such Defaulting Bank has not provided Cash Collateral satisfactory to


40    



--------------------------------------------------------------------------------





each Issuing Bank pursuant to Section 3.01(a) shall be payable, to the maximum
extent permitted by applicable Law, to the other Banks in accordance with the
upward adjustments in their respective Pro Rata Shares of such Letter of Credit
pursuant to Section 2.21(a)(iv), with the balance of such fee, if any, payable
to the applicable Issuing Bank for its own account.
(c)    Each Borrower shall pay to each Issuing Bank, for its own account, a
facing fee for each calendar quarter (or portion thereof) in respect of all
Letters of Credit issued by it for the account of such Borrower outstanding
during such quarter on the daily average aggregate Stated Amount of such Letters
of Credit issued by such Issuing Bank, at the per annum rate set forth in its
Fee Letter, payable in arrears (i) on the first Business Day of each calendar
quarter during the Revolving Credit Period, beginning with the first such day to
occur after the Closing Date, and (ii) on the later of the last day of the
Revolving Credit Period and the date of termination of the last outstanding
Letter of Credit.
(d)    Each Borrower shall pay to each Issuing Bank, for its own account, such
commissions, transfer fees and other fees and charges incurred in connection
with the issuance and administration of each Letter of Credit issued by it for
the account of such Borrower as are customarily charged from time to time by
such Issuing Bank for the performance of such services in connection with
similar letters of credit, or as may be otherwise agreed to by such Issuing
Bank, but without duplication of amounts payable under Section 2.07(c).
(e)    Each Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the applicable Fee Letter. Each Borrower shall pay to the Banks such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.
2.08    Prepayments.
(a)    Each Borrower may, upon notice to the Administrative Agent, given not
later than 11:00 a.m. Charlotte time on the date of such prepayment, specifying
that it is prepaying Base Rate Loans made to it, prepay without penalty or
premium such Base Rate Loans in whole at any time or in part in amounts
aggregating $500,000 ($100,000 in the case of Swingline Loans) from time to
time, by paying the principal amount to be paid. Each such optional prepayment
shall be applied to pay the Base Rate Loans of the several Banks in proportion
to their respective Pro Rata Shares.
(b)    Each Borrower may, upon at least three (3) Business Days’ notice to the
Administrative Agent, given not later than 11:00 a.m., Charlotte time,
specifying that it is prepaying the LIBOR Loans made to it, prepay the LIBOR
Loans to which a given Interest Period applies, in whole, or in part in amounts
aggregating $2,500,000, by paying the principal amount to be paid together with
all accrued and unpaid interest thereon to and including the date of payment and
any funding losses and other amounts payable under Section 2.10; provided,
however, that in no event may such Borrower make a partial prepayment of LIBOR
Loans which results in the total outstanding LIBOR Loans with respect to which a
given Interest Period applies being less than $2,500,000. Each such optional
prepayment shall be applied to pay the LIBOR Loans of the several Banks in
proportion to their respective Pro Rata Shares.


41    



--------------------------------------------------------------------------------





(c)    Each notice of prepayment under this Section 2.08 shall specify the
proposed date of such prepayment and the aggregate principal amount and Type of
the Loans to be prepaid (and, in the case of LIBOR Loans, the applicable
Interest Period), and shall be irrevocable and shall bind the applicable
Borrower to make such prepayment on the terms specified therein. Upon receipt of
a notice of prepayment pursuant to this Section, the Administrative Agent shall
promptly notify each Bank of the contents thereof and of such Bank’s Pro Rata
Share of such prepayment and such notice shall not thereafter be revocable by
such Borrower; provided that if such notice has also been furnished to the
Banks, the Administrative Agent shall have no obligation to notify the Banks
with respect thereto. Loans prepaid pursuant to this Section 2.08 may be
reborrowed, subject to the terms and conditions of this Agreement.
2.09    General Provisions as to Payments.
(a)    Each Borrower shall make each payment of principal of, and interest on,
the Loans made to it and of fees and all other amounts payable by such Borrower
under this Agreement, not later than 1:00 p.m. Charlotte time on the date when
due and payable, without condition or deduction for any counterclaim, defense,
recoupment or setoff, in Dollars in funds immediately available in Charlotte,
North Carolina to the Administrative Agent at its address specified in Schedule
9.04. All payments received by the Administrative Agent after 1:00 p.m.
Charlotte time shall be deemed to have been received by the Administrative Agent
on the next succeeding Business Day. The Administrative Agent will distribute to
each Bank in immediately available funds its Pro Rata Share of each such payment
received by the Administrative Agent for the account of the Banks by 3:00 p.m.
Charlotte time on the day of receipt of such payment by the Administrative Agent
if such payment is received by the Administrative Agent from such Borrower by
1:00 p.m. Charlotte time on such day or by 1:00 p.m. Charlotte time on the next
succeeding Business Day if such payment is received by the Administrative Agent
from such Borrower after 1:00 p.m. Charlotte time on such day. Any such payment
owed by the Administrative Agent to any Bank which is not paid within the
applicable time period shall bear interest until paid (payable by the
Administrative Agent) at the Fed Funds Rate. Whenever any payment of principal
of, or interest on, the Loans or of fees shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon, at the then applicable rate,
shall be payable for such extended time.
(b)    Notwithstanding the foregoing or any contrary provision hereof, if any
Bank shall fail to make any payment required to be made by it hereunder to the
Administrative Agent, any Issuing Bank or the Swingline Bank, then the
Administrative Agent may, in its discretion, apply any amounts thereafter
received by the Administrative Agent for the account of such Bank to satisfy
such Bank’s obligations to the Administrative Agent, any Issuing Bank or the
Swingline Bank, as the case may be, until all such unsatisfied obligations are
fully paid. The Administrative Agent will distribute to such Issuing Bank and
Swingline Bank like amounts relating to payments made to the Administrative
Agent for the account of such Issuing Bank or Swingline Bank, as the case may
be, in the same manner, and subject to the same terms and conditions, as set
forth hereinabove with respect to distributions of amounts to the Banks.
(c)    Unless the Administrative Agent shall have received notice from any
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Banks


42    



--------------------------------------------------------------------------------





or the Issuing Banks hereunder that such Borrower will not make such payment,
the Administrative Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Banks or the Issuing Banks, as the case may be, the amount
due. In such event, if such Borrower has not in fact made such payment, then
each of the Banks or the Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Bank or such Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Fed Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(d)    Notwithstanding any other provision of this Agreement or any other
Transaction Document to the contrary, all amounts collected or received by the
Administrative Agent or any Bank after acceleration of the Loans pursuant to
Section 7 with respect to any Borrower shall be applied by the Administrative
Agent as follows:
(i)    first, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees
irrespective of whether such fees are allowed as a claim after the occurrence of
an Event of Default under Sections 7.07 or 7.08) of the Administrative Agent in
connection with enforcing the rights of the Banks against such Borrower under
the Transaction Documents;
(ii)    second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Transaction Document by such Borrower;
(iii)    third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of an Event of Default under Sections 7.07 or 7.08) of each of
the Banks in connection with enforcing its rights against such Borrower under
the Transaction Documents or otherwise with respect to the Borrower’s
Obligations of such Borrower owing to such Bank;
(iv)    fourth, to the payment of all of the Borrower’s Obligations of such
Borrower consisting of accrued fees and interest (including, without limitation,
fees incurred and interest accruing at the then applicable rate after the
occurrence of an Event of Default under Sections 7.07 or 7.08 irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);
(v)    fifth, to the payment of the outstanding principal amount of the
Borrower’s Obligations of such Borrower (including the payment of any
outstanding Reimbursement Obligations of such Borrower and the obligation of
such Borrower to Cash Collateralize Letter of Credit Exposure);
(vi)    sixth, to the payment of all other Borrower’s Obligations of such
Borrower and other obligations that shall have become due and payable under the
Transaction Documents or otherwise by such Borrower and not repaid; and


43    



--------------------------------------------------------------------------------





(vii)    seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (B) all amounts shall be apportioned ratably among the
Banks in proportion to the amounts of such principal, interest, fees or other
Borrower’s Obligations of the applicable Borrower owed to them respectively
pursuant to clauses (iii) through (vi) above, and (C) to the extent that any
amounts available for distribution pursuant to clause (iv) above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent to Cash Collateralize
Letter of Credit Exposure pursuant to Section 3.08.
(e)    No Borrower will fund all or part of any repayment of any of the
Borrower’s Obligations of such Borrower out of proceeds derived from
transactions which would be prohibited by Sanctions or would otherwise cause any
person to be in breach of Sanctions.
2.10    Funding Losses. Notwithstanding any provision contained in this
Agreement to the contrary, (a) if for any reason there occurs, with respect to
any Borrower, any payment of principal or conversion with respect to any LIBOR
Loan (pursuant to Sections 2 or 7 or otherwise) on any day other than the last
day of the Interest Period applicable thereto (including as a consequence of any
assignment made pursuant to Section 2.19 or any acceleration of the Loans under
Section 7), (b) if any Borrower fails to borrow or pay any LIBOR Loan after
notice has been given by such Borrower to the Administrative Agent in accordance
with Section 2.02, 2.04, 2.08 or otherwise, (c) if any Borrower fails to make
any prepayment of any LIBOR Loan on the date specified in a notice of prepayment
given by such Borrower, (d) if there is any other failure by any Borrower to
make any payments with respect to LIBOR Loans made to it when due hereunder or
(e) any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrowers pursuant to
Section 2.19, the applicable Borrower shall reimburse each Bank on demand for
any resulting losses and expenses incurred by it, including, without limitation,
any losses incurred in obtaining, liquidating or employing deposits from third
parties but excluding any loss of margin for the period after any such payment;
provided that (i) with respect to losses resulting from the circumstances
described in clause (a), such Borrower shall not reimburse any Bank if such
losses are the result of a default by such Bank and (ii) such Bank shall have
delivered to such Borrower a certificate setting forth in reasonable detail the
calculation of the amount of such losses and expenses, which calculation shall
be conclusive in the absence of manifest error.
2.11    Basis for Determining Interest Rate Inadequate or Unfair. If
(a)    Unless and until a Replacement Rate is implemented in accordance with
clause (b) below, if with respect to any Interest Periodrequest for a LIBOR Loan
or a conversion to or continuation thereof or otherwise: (ai) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period, (ii) the Administrative Agent shall have determined that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
suchthe applicable Interest Period or (b)(iii) the Administrative Agent shall
have received written notice from the Required Banks of their determination that
the LIBOR Rate as determined pursuant to the definition thereof will not


44    



--------------------------------------------------------------------------------





adequately and fairly reflect the cost to such Banks of maintaining or funding
the LIBOR Loans for such Interest Period, the Administrative Agent will
forthwith so notify the Banks and the Borrowers which notice shall set forth in
detail the basis for such notice, whereupon until the Administrative Agent or
the Required Banks, as the case may be, shall have determined that the
circumstances giving rise to such suspension no longer exist and the
Administrative Agent shall have notified the Borrowers and the Banks (and the
Required Banks, if making such determination, shall have so notified the
Administrative Agent) (ix) the LIBOR Rate shall not be available to the
Borrowers as an interest rate option on any Loans, (iiy) all of the then
outstanding LIBOR Loans shall automatically convert to Base Rate Loans on the
last day of the then current Interest Period applicable to each such LIBOR Loan
and (iiiz) any Notice of Borrowing or Notice of Election given at any time
thereafter with respect to LIBOR Loans shall be deemed to be a request for Base
Rate Loans. Interest accrued on each such LIBOR Loan prior to any such
conversion shall be due and payable on the date of such conversion.
(b)    Notwithstanding anything to the contrary in Section 2.11(a), if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 2.11(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any interest rate based on the London Interbank
Offered Rate specified herein is no longer a widely recognized benchmark rate
for newly originated loans in the U.S. syndicated loan market in the applicable
currency or (iii) the applicable supervisor or administrator (if any) of any
applicable interest rate specified herein or any Governmental Authority having,
or purporting to have, jurisdiction over the Administrative Agent has made a
public statement identifying a specific date after which any applicable interest
rate specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent shall, to the extent practicable (in consultation with the
Borrowers and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate as the benchmark interest rate for all purposes under
the Transaction Documents unless and until (A) an event described in Section
2.11(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to the
Replacement Rate or (B) the Required Banks (directly, or through the
Administrative Agent) notify the Borrowers that the Replacement Rate does not
adequately and fairly reflect the cost to the Banks of funding the Loans bearing
interest at the Replacement Rate. In connection with the establishment and
application of the Replacement Rate, this Agreement and the other Transaction
Documents shall be amended solely with the consent of the Administrative Agent
and the Borrowers, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.11(b).
Notwithstanding anything to the contrary in this Agreement or the other
Transaction Documents (including, without limitation, Section 9.07), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Banks, written notices from such Banks that in the aggregate constitute Required
Banks, with each such notice stating that such Bank objects to such amendment.
To the extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively


45    



--------------------------------------------------------------------------------





feasible for the Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrowers (it being understood that any such modification by the
Administrative Agent shall not require the consent of, or consultation with, any
of the Banks).
2.12    Illegality. If, after the Closing Date, any Bank shall have determined
that a Regulatory Change shall make it unlawful or impossible for such Bank to
make, maintain, convert, continue or fund its LIBOR Loans to the Borrowers, such
Bank shall forthwith give notice thereof to the Administrative Agent and the
Borrowers. Upon such notice (a) each Borrower shall convert all of its then
outstanding LIBOR Loans from such Bank on either (i) the last day of the then
current Interest Period applicable to such LIBOR Loan if such Bank may lawfully
continue to maintain and fund such LIBOR Loan to such day or (ii) immediately if
such Bank may not lawfully continue to fund and maintain such LIBOR Loan to such
day, to a Base Rate Loan in an equal principal amount (interest accrued on each
such LIBOR Loan prior to any such conversion shall be due and payable on the
date of such conversion together with any funding losses and other amounts due
under Section 2.10), (b) the obligation of such Bank to make, to convert Base
Rate Loans into, or to continue LIBOR Loans shall be suspended (including
pursuant to any borrowing for which the Administrative Agent has received a
Notice of Borrowing or Notice of Election but for which the date of such
borrowing has not arrived), and (c) any Notice of Borrowing or Notice of
Election given at any time thereafter with respect to LIBOR Loans shall, as to
such Bank, be deemed to be a request for a Base Rate Loan, in each case until
such Bank shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrowers.
2.13    Increased Cost. If any Regulatory Change: (i) shall subject any Bank to
any tax, duty or other charge with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any LIBOR Loans made by it or
shall change the basis of taxation of payments to any Bank or any Issuing Bank
in respect thereof (of the principal of or interest on its LIBOR Loans or any
other amounts due under this Agreement in respect of its LIBOR Loans or its
obligation to make LIBOR Loans (except for Indemnified Taxes or Other Taxes
covered by Section 2.20 and the imposition of, or any change in the rate of, any
Excluded Tax payable by or with respect to amounts payable to such Bank or such
Issuing Bank); or (ii) shall impose, modify or deem applicable any reserve,
special deposit, capital, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or committed to be extended or participated in by, any Bank (except the
Reserve Requirement reflected in the LIBOR Rate) or any Issuing Bank; or (iii)
shall, with respect to any Bank, any Issuing Bank or the London interbank market
impose, modify or deem applicable any other condition affecting this Agreement
or such Bank’s LIBOR Loans or any Letter of Credit or participation therein; and
the result of any of the foregoing is to increase the cost to (or in the case of
Regulation D, to impose a cost on or increase the cost to) such Bank of making
or maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Bank or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Bank under this Agreement,
then upon notice by such Bank or such Issuing Bank to the Administrative Agent
and the Borrowers, which notice shall set forth such Bank’s supporting
calculations and the details of the Requirements of Law, each Borrower shall pay
such Bank or such


46    



--------------------------------------------------------------------------------





Issuing Bank, as the case may be, as additional interest, its Applicable Share
of such additional amount or amounts as will compensate such Bank or such
Issuing Bank for such increased cost or reduction. The determination by any Bank
under this Section of the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount or amounts, the Banks may use any reasonable averaging and
attribution methods.
2.14    Base Rate Loans Substituted for Affected LIBOR Loans. If notice has been
given by a Bank pursuant to Sections 2.11 or 2.12 requiring LIBOR Loans of any
Bank to be repaid, then, unless and until such Bank notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such repayment no
longer apply, all Loans which would otherwise be made by such Bank to any
Borrower as LIBOR Loans shall be made instead as Base Rate Loans. Such Bank
shall promptly notify the Administrative Agent and the Borrowers if and when the
circumstances giving rise to such repayment no longer apply.
2.15    Capital Adequacy. If, after the date of this Agreement, any Bank or any
Issuing Bank shall have determined in good faith that a Regulatory Change
affecting such Bank or such Issuing Bank or any Lending Office of such Bank or
such Bank’s or such Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Bank’s or such Issuing Bank’s capital or on the capital of such
Bank’s or such Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitments of such Bank or the Loans made by,
or participations in Letters of Credit held by, such Bank, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Bank or
such Issuing Bank or such Bank’s or such Issuing Bank’s holding company could
have achieved but for such Regulatory Change (taking into consideration such
Bank’s or such Issuing Bank’s policies and the policies of such Bank’s or such
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time each Borrower will pay to such Bank or such Issuing Bank,
as the case may be, its Applicable Share of such additional amount or amounts as
will compensate such Bank or such Issuing Bank or such Bank’s or such Issuing
Bank’s holding company for any such reduction suffered. All determinations made
in good faith by such Bank or such Issuing Bank of the additional amount or
amounts required to compensate such Bank or such Issuing Bank in respect of the
foregoing shall be conclusive in the absence of manifest error. In determining
such amount or amounts, such Bank or such Issuing Bank may use any reasonable
averaging and attribution methods. No amount payable pursuant to this Section
2.15 shall be duplicative of any amount payable pursuant to Section 2.13.
2.16    Survival of Indemnities. All indemnities and all provisions relating to
reimbursement to the Banks of amounts sufficient to protect the yield to the
Banks with respect to the Loans, including, without limitation, Sections 2.10,
2.13 and 2.15 hereof, shall survive the payment of the Loans, termination of the
Revolving Credit Commitments, Letters of Credit and the other Obligations of the
Borrowers and the expiration or termination of this Agreement. Notwithstanding
the foregoing, if any Bank fails to notify the Borrowers of any funding loss or
increased costs or reduction incurred which would entitle such Bank to
compensation pursuant to Sections 2.10, 2.13 and/or 2.15 hereof within ninety
(90) days after such Bank obtains knowledge of such funding loss or increased
costs or reduction, then such Bank shall not be entitled to any compensation
from the Borrowers for such funding loss or increased costs or reduction.


47    



--------------------------------------------------------------------------------





2.17    Discretion of Banks as to Manner of Funding. Notwithstanding any
provision contained in this Agreement to the contrary, each Bank shall be
entitled to fund and maintain its funding of all or any part of its LIBOR Loans
in any manner it elects, it being understood, however, that for purposes of this
Agreement all determinations hereunder (including, without limitation, the
determination of each Bank’s funding losses and expenses under Section 2.10)
shall be made as if such Bank had actually funded and maintained each LIBOR Loan
through the purchase of deposits having a maturity corresponding to the maturity
of the applicable Interest Period relating to the applicable LIBOR Loan and
bearing an interest rate equal to the applicable LIBOR Base Rate.
2.18    Obligations of Banks are Several; Sharing of Payments.
(a)    The obligations of the Banks hereunder to make Revolving Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 9.03(c) are several and not joint. The failure of any Bank
to make any Revolving Loan, to fund any such participation or to make any
payment under Section 9.03(c) on any date required hereunder shall not relieve
any other Bank of its corresponding obligation to do so on such date, and no
Bank shall be responsible for the failure of any other Bank to so make its
Revolving Loan, to purchase its participation or to make its payment under
Section 9.03(c).
(b)    The Banks agree among themselves that, in the event that any Bank shall
directly or indirectly obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, banker’s lien or counterclaim,
through the realization, collection, sale or liquidation of any collateral or
otherwise) on account of or in respect of any of the Loans or any of the other
Borrower’s Obligations in excess of its Pro Rata Share of all such payments,
such Bank shall (a) notify the Administrative Agent of such fact and (b)
purchase (for cash at face value) from the other Banks participations in the
Loans or other Borrower’s Obligations owed to such other Banks in such amounts,
and make such other adjustments from time to time, as shall be equitable to the
end that the Banks share such payment ratably in accordance with their
respective Pro Rata Shares of the outstanding Loans and other Borrower’s
Obligations. The Banks further agree among themselves that (i) if any such
excess payment to a Bank shall be rescinded or must otherwise be restored, the
other Banks which shall have shared the benefit of such payment shall, by
repurchase of participation theretofore sold, or otherwise, return its share of
that benefit to the Bank whose payment shall have been rescinded or otherwise
restored, without interest and (ii) the provisions of this Section shall not be
construed to apply to (x) any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Bank for participations in Reimbursement Obligations or Swingline Loans to
any Assignee or Participant, other than to any Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply). Each Borrower
agrees that any Banks so purchasing a participation in the Loans or other
Borrower’s Obligations of such Borrower to the other Banks may exercise all
rights of set-off, banker’s lien and/or counterclaim as fully as if such Banks
were a holder of such Loan or other Borrower’s Obligations of such Borrower in
the amount of such participation. If under any applicable Debtor Relief Law any
Bank receives a secured claim in lieu of a set-off to which this Section 2.18
would apply, such Banks shall, to the extent practicable, exercise their rights
in respect of such secured claim in a manner consistent with the rights of the
Banks entitled under this Section 2.18 to share in the benefits of any recovery
of such secured claim.


48    



--------------------------------------------------------------------------------





2.19    Substitution of Bank. If (i) the obligation of any Bank to make LIBOR
Loans has been suspended pursuant to Section 2.12, (ii) any Bank has demanded
compensation under Sections 2.13 and/or 2.15 or payments from any Borrower under
Section 2.20 or (iii) any Bank becomes a Defaulting Bank or Non-Consenting Bank
(in each case, an “Affected Bank”), the Borrowers shall have the right, with the
assistance of the Administrative Agent, to, without recourse (and in accordance
with and subject to the restrictions contained in, and consents required by,
Section 9.09), seek a mutually satisfactory substitute bank or banks (which may
be one or more of the Banks) (each a “Purchasing Bank”) to purchase the
Revolving Credit Exposure and Revolving Credit Note, if any, and assume the
Revolving Credit Commitment of such Affected Bank. The Affected Bank shall be
obligated to sell its Revolving Credit Note and assign its Revolving Credit
Commitment and participation in Letters of Credit and Swingline Loans to such
Purchasing Bank or Purchasing Banks within fifteen (15) days after receiving
notice from the Borrowers requiring it to do so, at an aggregate price equal to
the outstanding principal amount of such Revolving Credit Note and any funded
participations in Letters of Credit and Swingline Loans not refinanced through
the borrowing of Revolving Loans, plus unpaid interest accrued thereon up to but
excluding the date of sale plus the amount of any compensation that would be due
to the Affected Bank under Section 2.10 if each Borrower had prepaid the
outstanding LIBOR Loans of the Affected Bank on the date of such sale. In
connection with any such sale, and as conditions thereof, (A) each Borrower
shall pay to the Affected Bank its Applicable Share of the sum of (y) all fees
accrued for its account under this Agreement to but excluding the date of such
sale, and (z) any additional compensation accrued for its account under Sections
2.13 and/or 2.15 to but excluding the date of such sale, (B) in the case of such
assignment resulting from a request for compensation under Sections 2.13 and/or
2.15 or payment required to be made under Section 2.20, such assignment will
result in a reduction of such compensation or payments thereafter and (C, (C) in
the case of an assignment resulting from a Bank becoming a Non-Consenting Bank,
the applicable assignee shall have consented to the applicable waiver, consent
or amendment and (D) such assignment does not conflict with applicable
Requirements of Law. Upon such sale, (1) the Purchasing Bank or Purchasing Banks
shall assume the Affected Bank’s Revolving Credit Commitment and participation
in Letters of Credit and Swingline Loans and the Affected Bank shall be released
from its obligations under this Agreement to a corresponding extent and (2) the
Affected Bank, as assignor, such Purchasing Bank, as assignee, the Borrowers and
the Administrative Agent shall enter into an Assignment and Assumption Agreement
in accordance with Section 9.09(c), whereupon such Purchasing Bank shall be a
Bank party to this Agreement, shall be deemed to be an Assignee under this
Agreement and shall have all the rights and obligations of a Bank with a
Revolving Credit Commitment in an amount equal to the Revolving Credit
Commitment of the Affected Bank. In connection with any assignment pursuant to
this Section, each Borrower shall pay to the Administrative Agent its Applicable
Share of the administrative fee of $3,500 for processing such assignment
referred to in Section 9.09(c). Upon the consummation of any sale pursuant to
this Section 2.19, the Affected Bank, the Administrative Agent and the Borrowers
shall make appropriate arrangements so that, if requested, each Purchasing Bank
receives a new Note.
2.20    Taxes.
(a)    Any and all payments by a Borrower to or for the account of any Bank or
the Administrative Agent under any Transaction Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if a Borrower


49    



--------------------------------------------------------------------------------





shall be required by applicable law to deduct any Indemnified Taxes (including
any Other Taxes) from or in respect of any sum payable under any Transaction
Document to any Bank, any Issuing Bank or the Administrative Agent, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.20(a)) such Bank, such Issuing Bank or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deduction for Taxes been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    Without limiting the provisions of Section 2.20(a), each Borrower shall
timely pay any Other Taxes of such Borrower to the relevant Governmental
Authority in accordance with applicable law.
(c)    Each Borrower agrees to indemnify each Bank, each Issuing Bank and the
Administrative Agent for the full amount of any Indemnified Taxes or Other
Taxes, respectively (including, without limitation, any Indemnified Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 2.20), paid by such Bank, such Issuing Bank or the Administrative
Agent (as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority, in each case to the extent of such
Borrower’s Applicable Share (unless attributable to a specific Borrower, in
which case such Borrower shall be solely liable). This indemnification shall be
made within fifteen (15) days from the date such Bank, such Issuing Bank or the
Administrative Agent (as the case may be) makes demand therefor, accompanied by
a certificate of such Bank, such Issuing Bank or the Administrative Agent (as
the case may be) setting forth in reasonable detail its computation of the
amount or amounts to be paid to it hereunder.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall furnish
to the Administrative Agent (who shall forward the same to the applicable Bank),
at its address specified in Schedule 9.04, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Any Foreign Bank that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Transaction Document shall
deliver to such Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by such Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Bank, if
requested by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements.


50    



--------------------------------------------------------------------------------





(f)    Without limiting the generality of the foregoing, in the event that any
Borrower is a resident for tax purposes in the United States, any Foreign Bank
shall deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the request of any Borrower or the Administrative Agent, but
only if such Foreign Bank is legally entitled to do so), whichever of the
following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN-E (or
W-8BEN, as applicable) claiming eligibility for benefits of an income tax treaty
to which the United States is a party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Bank claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Bank is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN-E (or W-8BEN, as
applicable),
(iv)    if a payment made to a Bank under any Transaction Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Bank fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Withholding Agent (as defined below) (A) a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller and (B) other documentation reasonably requested by the
Withholding Agent sufficient for the Withholding Agent to comply with its
obligations under FATCA and to determine that such Bank has complied with such
applicable reporting requirements. “Withholding Agent” means any Borrower or the
Administrative Agent, or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit any Borrower to determine the withholding or deduction
required to be made; provided, however, that such Bank shall inform the
Borrowers at such time as any previously provided tax form pursuant to Section
2.20(e) or (f) expires or becomes obsolete, other than as a result of a change
in law.
(g)    If the Administrative Agent, any Issuing Bank or any Bank determines, in
its sole discretion acting in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of such Bank, such Issuing
Bank or the Administrative Agent, as the case may be,


51    



--------------------------------------------------------------------------------





and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of such Bank, such Issuing Bank, or the Administrative Agent, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Bank or such Issuing Bank in the event the
Administrative Agent, such Bank or such Issuing Bank is required to repay such
refund to such Governmental Authority. This Section 2.20(g) shall not be
construed to require any Bank, any Issuing Bank, or the Administrative Agent to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to any Borrower or any other Person.
(h)    Each Bank shall severally indemnify the Administrative Agent for (i) any
Indemnified Taxes attributable to such Bank (but only to the extent that the
applicable Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of such Borrower to
do so), (ii) any Taxes attributable to such Bank’s failure to comply with the
provisions of Section 9.09(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Bank, in each case,
that are paid or payable by the Administrative Agent or any Borrower (as
applicable) in connection with any Transaction Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.20(h) shall be paid within ten
(10) days after the Administrative Agent delivers to the applicable Bank a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Each Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Bank under any
Transaction Document or otherwise payable by the Administrative Agent to such
Bank from any other source against any amount due to the Administrative Agent
under this Section 2.20(h).
(i)    The provisions of this Section 2.20 shall survive any expiration or
termination of this Agreement and the payment of the Loans and the other
Borrower’s Obligations.
2.21    Defaulting Banks.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Bank becomes a Defaulting Bank, then, until such time as such Bank is no
longer a Defaulting Bank, to the extent permitted by applicable law:
(i)    Such Defaulting Bank’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Banks and in Section 9.07.
(ii)    Fees shall cease to accrue on such Defaulting Bank’s Pro Rata Share of
the average daily Unutilized Revolving Credit Commitment pursuant to Section
2.07(a).
(iii)    Any payment of principal, interest, fees (other than any fees described
in clause (ii) above) or other amounts received by the Administrative Agent for
the account of such Defaulting Bank (whether voluntary or mandatory, at
maturity, pursuant to Section 7 or otherwise) shall be applied at such time or
times as may be determined by the


52    



--------------------------------------------------------------------------------





Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Bank to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Bank to any
Issuing Bank or the Swingline Bank hereunder; third, if so determined by the
Administrative Agent or requested by any Issuing Bank or the Swingline Bank, to
be held as Cash Collateral for future funding obligations of such Defaulting
Bank in respect of any participation in any Letter of Credit or Swingline Loan;
fourth, as any Borrower may request (so long as no Default or Event of Default
exists with respect to such Borrower), to the funding of any Loan for such
Borrower in respect of which that Defaulting Bank has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrowers, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Bank to fund Loans under this Agreement;
sixth, to the payment of any amounts owing to the Banks, the Issuing Banks or
the Swingline Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Bank, any Issuing Bank or the Swingline Bank
against that Defaulting Bank as a result of such Defaulting Bank’s breach of its
obligations under this Agreement; seventh, so long as no Default exists with
respect to such Borrower, to the payment of any amounts owing to such Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against such Defaulting Bank as a result of such Defaulting Bank’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Bank or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
any Letter of Credit Exposure in respect of which such Defaulting Bank has not
fully funded its appropriate share, and (B) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and obligations in respect of Letters of Credit owed to, all
non-Defaulting Banks on a pro rata basis prior to being applied to the payment
of any Loans of, or obligations in respect of Letters of Credit owed to, such
Defaulting Bank. Any payments, prepayments or other amounts paid or payable to a
Defaulting Bank that are applied (or held) to pay amounts owed by a Defaulting
Bank or to post Cash Collateral pursuant to this Section shall be deemed paid to
and redirected by such Defaulting Bank, and each Bank irrevocably consents
hereto.
(iv)    All or any part of such Defaulting Bank’s Letter of Credit Exposure and
its Swingline Exposure shall automatically (effective on the day such Bank
becomes a Defaulting Bank) be reallocated among the non-Defaulting Banks in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Bank’s Revolving Credit Commitment) but only to the extent that
such reallocation does not cause the Revolving Credit Exposure of any
non-Defaulting Bank to exceed such non-Defaulting Bank’s Revolving Credit
Commitment.
(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, each Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within two (2) Business Days
following notice by the Administrative Agent, (x) first, prepay Swingline Loans
made to it in an amount equal to the Swingline Banks’ Fronting Exposure and (y)
second, Cash Collateralize any Issuing Bank’s Fronting


53    



--------------------------------------------------------------------------------





Exposure with respect to such Borrower in accordance with the procedures set
forth in Section 3.08.
(b)    If the Borrowers, the Administrative Agent, the Issuing Banks and the
Swingline Bank agree in writing in their sole discretion that a Defaulting Bank
should no longer be deemed to be a Defaulting Bank, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Bank will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Banks or take such other actions as the Administrative Agent may determine
to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Banks in accordance with their respective Pro Rata Shares (without
giving effect to Section 2.21(a)(iii)), whereupon such Bank will cease to be a
Defaulting Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of any Borrower while
that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank’s having been a Defaulting Bank.
SECTION 3.    LETTERS OF CREDIT
3.01    Issuance. Subject to and upon the terms and conditions herein set forth,
each Issuing Bank agrees, at any time and from time to time on and after the
Closing Date and prior to the earlier of (i) the Letter of Credit Maturity Date
and (ii) the last day of the Revolving Credit Period, and upon request by any
Borrower to it in accordance with the provisions of Section 3.02, to issue for
the account of such Borrower one or more irrevocable standby letters of credit
denominated in Dollars and in a form customarily used or otherwise approved by
such Issuing Bank (together with all amendments, modifications and supplements
thereto, substitutions therefor and renewals and restatements thereof,
collectively, the “Letters of Credit”), provided that, immediately after each
such Letter of Credit is issued, the aggregate Revolving Credit Exposure
outstanding with respect to such Borrower does not exceed its Sublimit. The
Stated Amount of each Letter of Credit shall not be less than $100,000 or such
lesser amount as may be acceptable to such Issuing Bank. For the avoidance of
doubt, a Letter of Credit issued for the account of a Borrower may include a
Letter of Credit issued for the account of such Borrower for the benefit of one
or more of its Subsidiaries, provided that (a) such Subsidiary has provided all
documentation and other information requested by the Administrative Agent that
is required to satisfy applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act, and (b) a
Letter of Credit issued for the account of the Parent shall not include a Letter
of Credit issued for the account of LacledeSpire Missouri or AGCSpire Alabama,
or any of their respective Subsidiaries. Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of a Subsidiary
of a Borrower, such Borrower shall be obligated to reimburse the Issuing Bank
hereunder for any and all drawings under such Letter of Credit. Each Borrower
hereby acknowledges that the issuance of Letters of Credit for the benefit of
its Subsidiaries inures to the benefit of such Borrower, and that such
Borrower’s business drives substantial benefits from the businesses of such
Subsidiaries. Notwithstanding the foregoing:


54    



--------------------------------------------------------------------------------





(a)    No Letter of Credit shall be issued if, after giving effect to such
issuance, (i) the Stated Amount when added to the aggregate Letter of Credit
Exposure of the Banks at such time, would exceed the aggregate Letter of Credit
Commitment, (ii) with respect to a Letter of Credit with the applicable Issuing
Bank, the Stated Amount when added to the aggregate Letter of Credit Exposure of
the Banks with respect to Letters of Credit issued by the applicable Issuing
Bank at such time, would exceed the Letter of Credit Commitment of such Issuing
Bank, (iii) the Stated Amount when added to the aggregate Revolving Credit
Exposure, would exceed the aggregate Revolving Credit Commitments at such time,
or (iv) any Bank is at that time a Defaulting Bank, unless such Issuing Bank’s
Fronting Exposure is 100% covered by the commitments of the non-Defaulting Banks
or the applicable Issuing Bank has entered into an arrangement, including the
delivery of Cash Collateral, satisfactory to such Issuing Bank (in its sole
discretion) with the applicable Borrower or such Bank to eliminate such Issuing
Bank’s actual Fronting Exposure (after giving effect to Section 2.20(a)(iii))
with respect to the Defaulting Bank arising from either the Letter of Credit
then proposed to be issued or that Letter of Credit and all other Letter of
Credit Exposure as to which the Issuing Bank has actual Fronting Exposure, as it
may elect in its sole discretion;
(b)    No Letter of Credit shall be issued that by its terms expires later than
the Letter of Credit Maturity Date or, in any event, more than one year after
its date of issuance; provided, however, that a Letter of Credit may, if
requested by any Borrower, provide by its terms, and on terms acceptable to the
applicable Issuing Bank, for renewal for successive periods of one year or less
(but not beyond the Letter of Credit Maturity Date), unless and until such
Issuing Bank shall have delivered a notice of nonrenewal to the beneficiary of
such Letter of Credit; and
(c)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain such Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law applicable to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction or reserve or capital requirement (for which
such Issuing Bank is not otherwise compensated) not in effect on the Closing
Date, or any unreimbursed loss, cost or expense that was not applicable, in
effect or known to such Issuing Bank as of the Closing Date and that such
Issuing Bank in good faith deems material to it, or (ii) such Issuing Bank shall
have actual knowledge, or shall have received notice from any Bank, prior to the
issuance of such Letter of Credit that one or more of the conditions specified
in Section 4.01 (if applicable) or Section 4.02 are not then satisfied (or have
not been waived in writing as required herein) or that the issuance of such
Letter of Credit would violate the provisions of Section 3.01(a).
3.02    Notices. Whenever any Borrower desires the issuance of a Letter of
Credit, such Borrower will give the applicable Issuing Bank written notice with
a copy to the Administrative Agent not later than 11:00 a.m., Charlotte time,
three (3) Business Days (or such shorter period as is acceptable to such Issuing
Bank in any given case) prior to the requested date of issuance thereof. Each
such notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be
given substantially in the form of Exhibit B-4 and shall specify (a) the
requested date of issuance, which shall be a


55    



--------------------------------------------------------------------------------





Business Day, (b) the requested Stated Amount and expiry date of the Letter of
Credit, and (c) the name and address of the requested beneficiary or
beneficiaries of the Letter of Credit. Such Borrower will also complete any
application procedures and documents reasonably required by such Issuing Bank in
connection with the issuance of any Letter of Credit. Upon its issuance of any
Letter of Credit, such Issuing Bank will promptly notify the Administrative
Agent of such issuance, and the Administrative Agent will give prompt notice
thereof to each Bank. The renewal, increase or extension of any outstanding
Letter of Credit shall, for purposes of this Section 3, be treated in all
respects as the issuance of a new Letter of Credit.
3.03    Participations. Immediately upon the issuance of any Letter of Credit,
the applicable Issuing Bank shall be deemed to have sold and transferred to each
Bank, and each Bank shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuing Bank, without recourse or warranty
(except for the absence of Liens thereon created, incurred or suffered to exist
by, through or under such Issuing Bank), an undivided interest and
participation, pro rata (based on such Bank’s Pro Rata Share), in such Letter of
Credit, each drawing made thereunder and the obligations of the applicable
Borrower under this Agreement with respect thereto and any Cash Collateral or
other security therefor or guaranty pertaining thereto; provided, however, that
the fee relating to Letters of Credit described in Section 2.07(c) shall be
payable directly to such Issuing Bank as provided therein, and the other Banks
shall have no right to receive any portion thereof. In consideration and in
furtherance of the foregoing, each Bank hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of such Issuing Bank,
such Bank’s Pro Rata Share of each Reimbursement Obligation not reimbursed by
the applicable Borrower on the date due as provided in Section 3.04 or through
the borrowing of Revolving Loans as provided in Section 3.05 (because the
conditions set forth in Section 4.02 cannot be satisfied, or for any other
reason), or of any reimbursement payment required to be refunded to any Borrower
for any reason. Upon any change in the Revolving Credit Commitments of any of
the Banks pursuant to Section 9.09, with respect to all outstanding Letters of
Credit and Reimbursement Obligations there shall be an automatic adjustment to
the participations pursuant to this Section 3.03 to reflect the new Pro Rata
Shares of the assigning Bank and the Assignee. Each Bank’s obligation to make
payment to such Issuing Bank pursuant to this Section 3.03 shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the termination of the Revolving Credit Commitments or the existence
of any Default or Event of Default, and each such payment shall be made without
any offset, abatement, reduction or withholding whatsoever.
3.04    Reimbursement. Each Borrower hereby agrees severally, but not jointly,
to reimburse the applicable Issuing Bank by making payment to the Administrative
Agent, for the account of such Issuing Bank, in immediately available funds, for
any payment made by such Issuing Bank under any Letter of Credit issued by it
for the account of such Borrower (each such amount so paid until reimbursed,
together with interest thereon payable as provided hereinbelow, a “Reimbursement
Obligation”) immediately upon, and in any event on the same Business Day as, the
making of such payment by such Issuing Bank (provided that any such
Reimbursement Obligation shall be deemed timely satisfied (but nevertheless
subject to the payment of interest thereon as provided hereinbelow) if satisfied
pursuant to a borrowing of Revolving Loans made on the date of such payment by
such Issuing Bank, as set forth more completely in Section 3.05), together with
interest on the amount so paid by such Issuing Bank, to the extent not
reimbursed prior to 2:00 p.m., Charlotte time, on the date of such payment or
disbursement, for the period from the date of the respective payment


56    



--------------------------------------------------------------------------------





to the date the Reimbursement Obligation created thereby is satisfied, at the
Adjusted Base Rate applicable to Revolving Loans as in effect from time to time
during such period, such interest also to be payable on demand. Each Issuing
Bank will provide the Administrative Agent and the applicable Borrower with
prompt notice of any payment or disbursement made or to be made under any Letter
of Credit issued by it, although the failure to give, or any delay in giving,
any such notice shall not release, diminish or otherwise affect such Borrower’s
obligations under this Section 3.04 or any other provision of this Agreement.
The Administrative Agent will promptly pay to such Issuing Bank any such amounts
received by it under this Section 3.04.
3.05    Payment by Revolving Loans. In the event that any Issuing Bank makes any
payment under any Letter of Credit and the applicable Borrower shall not have
timely satisfied in full its Reimbursement Obligation to such Issuing Bank
pursuant to Section 3.04, and to the extent that any amounts then held in the
Cash Collateral Account established pursuant to Section 3.08 shall be
insufficient to satisfy such Reimbursement Obligation in full, such Issuing Bank
will promptly notify the Administrative Agent, and the Administrative Agent will
promptly notify each Bank, of such failure. If the Administrative Agent gives
such notice prior to 12:00 noon, Charlotte time, on any Business Day, each Bank
will make available to the Administrative Agent, for the account of such Issuing
Bank, its Pro Rata Share of the amount of such payment on such Business Day in
immediately available funds. If the Administrative Agent gives such notice after
12:00 noon, Charlotte time, on any Business Day, each such Bank shall make its
Pro Rata Share of such amount available to the Administrative Agent on the next
succeeding Business Day. If and to the extent any Bank shall not have so made
its Pro Rata Share of the amount of such payment available to the Administrative
Agent, such Bank agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, forthwith on demand such amount, together with interest
thereon at the Fed Funds Rate for each day from such date until the date such
amount is paid to the Administrative Agent. The failure of any Bank to make
available to the Administrative Agent its Pro Rata Share of any payment under
any Letter of Credit shall not relieve any other Bank of its obligation
hereunder to make available to the Administrative Agent its Pro Rata Share of
any payment under any Letter of Credit on the date required, as specified above,
but no Bank shall be responsible for the failure of any other Bank to make
available to the Administrative Agent such other Bank’s Pro Rata Share of any
such payment. Each such payment by a Bank under this Section 3.05 of its Pro
Rata Share of an amount paid by such Issuing Bank shall constitute a Revolving
Loan by such Bank (the applicable Borrower being deemed to have given a timely
Notice of Borrowing therefor) and shall be treated as such for all purposes of
this Agreement; provided that for purposes of determining the aggregate
Unutilized Revolving Credit Commitments immediately prior to giving effect to
the application of the proceeds of such Revolving Loans, the Reimbursement
Obligation being satisfied thereby shall be deemed not to be outstanding at such
time. Each Bank’s obligation to make Revolving Loans pursuant to this Section
3.05 shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the failure of the
amount of such borrowing of Revolving Loans to meet the minimum borrowing amount
specified in Section 2.01(a); provided, however, that each Bank’s obligation to
make Revolving Loans pursuant to this Section 3.05 is subject to the conditions
set forth in Section 4.02 (other than delivery by the applicable Borrower of a
Notice of Borrowing).
3.06    Payment to Banks. Whenever any Issuing Bank receives a payment in
respect of a Reimbursement Obligation as to which the Administrative Agent has
received, for the account of


57    



--------------------------------------------------------------------------------





such Issuing Bank, any payments from the Banks pursuant to Section 3.05, such
Issuing Bank will promptly pay to the Administrative Agent, and the
Administrative Agent will promptly pay to each Bank that has paid its Pro Rata
Share thereof, in immediately available funds, an amount equal to such Bank’s
Pro Rate Share of such Reimbursement Obligation.
3.07    Obligations Absolute. The Reimbursement Obligations of each Borrower
shall be irrevocable, shall remain in effect until all Issuing Banks shall have
no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:
(a)    Any lack of validity or enforceability of this Agreement, any of the
other Transaction Documents or any documents or instruments relating to any
Letter of Credit;
(b)    Any change in the time, manner or place of payment of, or in any other
term of, all or any of such Borrower’s Obligations in respect of any Letter of
Credit or any other amendment, modification or waiver of or any consent to
departure from any Letter of Credit or any documents or instruments relating
thereto, in each case whether or not such Borrower has notice or knowledge
thereof;
(c)    The existence of any claim, setoff, defense or other right that such
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Issuing Bank, any Bank
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated hereby or any unrelated transactions
(including any underlying transaction between such Borrower and the beneficiary
named in any such Letter of Credit);
(d)    Any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect
(provided that such draft, certificate or other document appears on its face to
comply with the terms of such Letter of Credit), any errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
telecopier or otherwise, or any errors in translation or in interpretation of
technical terms;
(e)    Any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
(f)    The exchange, release, surrender or impairment of any collateral or other
security for such Borrower’s Obligations;
(g)    The occurrence of any Default or Event of Default; or


58    



--------------------------------------------------------------------------------





(h)    Any other circumstance or event whatsoever, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, such Borrower.
Any action taken or omitted to be taken by any Issuing Bank under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall be binding upon the
applicable Borrower and each Bank and shall not create or result in any
liability of such Issuing Bank to such Borrower or any Bank. It is expressly
understood and agreed that, for purposes of determining whether a wrongful
payment under a Letter of Credit resulted from such Issuing Bank’s gross
negligence or willful misconduct, (i) such Issuing Bank’s acceptance of
documents that appear on their face to comply with the terms of such Letter of
Credit, without responsibility for further investigation, regardless of any
notice or information to the contrary, (ii) such Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including the amount of any draft presented
under such Letter of Credit, whether or not the amount due to the beneficiary
thereunder equals the amount of such draft and whether or not any document
presented pursuant to such Letter of Credit proves to be insufficient in any
respect (so long as such document appears on its face to comply with the terms
of such Letter of Credit), and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (iii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
such Issuing Bank.
3.08    Cash Collateral Account. At any time and from time to time (a) after the
occurrence and during the continuance of an Event of Default with respect to
such Borrower, the Administrative Agent may, and at the direction or with the
consent of the Required Banks shall, require such Borrower to deliver to the
Administrative Agent such additional amount of cash as is equal to 102% of the
aggregate Stated Amount of all Letters of Credit issued for the account of such
Borrower at any time outstanding (whether or not any beneficiary under any
Letter of Credit shall have drawn or be entitled at such time to draw
thereunder) and (b) in the event of a prepayment under Section 2.01(b), the
Administrative Agent will retain such amount as may then be required to be
retained, such amounts in each case under clauses (a) and (b) above to be held
by the Administrative Agent in a cash collateral account (the “Cash Collateral
Account”). Each Borrower hereby grants to the Administrative Agent, for the
benefit of the Issuing Banks and the Banks, a Lien upon and security interest in
its Cash Collateral Account and all amounts held therein from time to time as
security for Letter of Credit Exposure with respect to such Borrower, and for
application to such Borrower’s Reimbursement Obligations as and when the same
shall arise. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Amounts in the
Cash Collateral Account shall not bear interest. In the event of a drawing, and
subsequent payment by any Issuing Bank, under any Letter of Credit at any time
during which any amounts are held in the Cash Collateral Account, the
Administrative Agent will deliver to such Issuing Bank an amount equal to the
Reimbursement Obligation created as a result of such payment (or, if the amounts
so held are less than such Reimbursement Obligation, all of such amounts) to
reimburse such Issuing Bank therefor. Any amounts remaining in the Cash
Collateral Account after the expiration of all Letters of Credit and
reimbursement in full of the Issuing Banks for all of its obligations thereunder
shall be held by the Administrative Agent, for the benefit of the applicable


59    



--------------------------------------------------------------------------------





Borrower, to be applied against such Borrower’s Obligations in such order and
manner as the Administrative Agent may direct. If any Borrower is required to
provide Cash Collateral pursuant to Section 2.01(b), such amount, to the extent
not applied as aforesaid, shall be returned to such Borrower on demand, provided
that after giving effect to such return (i) the aggregate Revolving Credit
Exposure would not exceed the aggregate Revolving Credit Commitments at such
time and (ii) no Default or Event of Default with respect to such Borrower shall
have occurred and be continuing at such time. If any Borrower is required to
provide Cash Collateral as a result of an Event of Default with respect to such
Borrower, such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower within three (3) Business Days after all Events of Default with
respect to such Borrower have been cured or waived.
3.09    The Issuing Banks. Each Issuing Bank shall act on behalf of the Banks
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each Issuing Bank shall have all of the rights, benefits and
immunities (a) provided to the Administrative Agent in Section 8 with respect to
any acts taken or omissions suffered by it in connection with Letters of Credit
issued by it or proposed to be issued by it and any documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Section 8 included each Issuing Bank with respect to such acts or omissions, and
(b) as additionally provided herein with respect to each Issuing Bank.
3.10    Effectiveness. Notwithstanding any termination of the Revolving Credit
Commitments or repayment of the Loans, or both, the obligations of each Borrower
under this Section 3 shall remain in full force and effect until the Issuing
Banks and the Banks shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit
issued for the account of such Borrower.
3.11    Existing Letters of Credit. Each letter of credit issued under the
Existing Loan Agreements that remains outstanding as of the Closing Date
(“Existing Letters of Credit”) shall be deemed issued as a Letter of Credit
under this Agreement as of the Closing Date. The Existing Letters of Credit will
be reallocated on the Closing Date among the Banks in accordance with their
revised Pro Rata Shares with respect to the Revolving Credit Commitments.
SECTION 4.    CONDITIONS PRECEDENT.
4.01    Conditions to Closing and Initial Loans. Notwithstanding any provision
contained in this Agreement to the contrary, no Bank shall have any obligation
to make the initial Loan(s) and no Issuing Bank shall have any obligation to
issue Letters of Credit under this Agreement unless the Administrative Agent
shall have first received:
(a)    this Agreement and, as requested by any Bank, Notes, all executed by a
duly authorized officer of each Borrower;
(b)    a certificate of an authorized officer of each Borrower, dated as of the
Closing Date, in form and substance reasonably satisfactory to the
Administrative Agent, certifying and attaching the following:


60    



--------------------------------------------------------------------------------





(i)    a copy of resolutions of the Board of Directors of such Borrower, duly
adopted, which authorize the execution, delivery and performance of this
Agreement, the Notes and the other Transaction Documents;
(ii)    a copy of the Articles of Incorporation of such Borrower, including any
amendments thereto;
(iii)    a copy of the Bylaws of such Borrower, including any amendments
thereto;
(iv)    an incumbency certificate, executed by the Secretary of such Borrower,
which shall identify by name and title and bear the signatures of all of the
officers of Borrower executing any of the Transaction Documents to which such
Borrower is a party;
(v)    a certificate of corporate good standing of each Borrower issued by the
appropriate Governmental Authorities of its jurisdiction of incorporation;
(c)    favorable opinions of (i) Stinson Leonard Street LLP, special counsel to
the Borrowers, and (ii) with respect to AGCSpire Alabama and related Alabama law
matters, in-house counsel to one or more of the Borrowers that is licensed to
practice law in the State of Alabama;
(d)    a certificate, signed by an authorized officer of each Borrower, dated
the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying that (i) all representations and warranties of
such Borrower contained in this Agreement and the other Transaction Documents
(A) that are qualified by materiality or Material Adverse Effect are true and
correct as so qualified and (B) that are not qualified by materiality or
Material Adverse Effect are true and correct in all material respects, in each
case as of the Closing Date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date),
(ii) no Default or Event of Default with respect to such Borrower has occurred
and is continuing, (iii) no Material Adverse Effect with respect to such
Borrower has occurred since September 30, 2016, and there exists no event,
condition or state of facts that could reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower, and (iv) all conditions
to the initial extensions of credit hereunder set forth in this Section 4.01 and
in Section 4.02 have been satisfied or waived as required hereunder;
(e)    evidence satisfactory to the Administrative Agent that the Borrowers have
paid (i) to Wells Fargo Securities, U.S. Bank and JPMCB, the fees required under
the applicable Fee Letters, respectively, to be paid to them on the Closing
Date, in the amounts due and payable on the Closing Date, (ii) to the
Administrative Agent, the initial payment of the annual administrative fee
described in the Wells Fargo Fee Letter, and (iii) all other fees and reasonable
expenses of the Arrangers, the Administrative Agent and the Banks required under
any other Transaction Document to be paid on or prior to the Closing Date
(including, to the extent invoiced prior to the Closing Date, reasonable fees
and expenses of counsel) in connection with this Agreement and the other
Transaction Documents;
(f)    copies of the financial statements referred to in Section 5.09;


61    



--------------------------------------------------------------------------------





(g)    all documentation and other information requested by the Administrative
Agent that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act;
(h)    an Account Designation Letter, together with written instructions from an
Authorized Individual for each Borrower, including wire transfer information,
directing the payment of the proceeds of any Loans to be made hereunder;
(i)    evidence reasonably satisfactory to the Administrative Agent that the
Existing Loan Agreements have been terminated and any existing indebtedness of
the Borrowers thereunder has been paid in full; and
(j)    such other agreements, documents, instruments and certificates as the
Administrative Agent or any Bank may reasonably request no later than five (5)
Business Days prior to the Closing Date.
Without limiting the generality of the provisions of Section 8.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Bank that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.
4.02    All Extensions of Credit. Notwithstanding any provision contained in
this Agreement to the contrary, no Bank shall have any obligation to make any
Loan to any Borrower (other than Revolving Loans made for the purpose of
repaying Refunded Swingline Loans pursuant to Section 2.02(d) or for the purpose
of paying unpaid Reimbursement Obligations pursuant to Section 3.04) and no
Issuing Bank shall have any obligation to issue Letters of Credit for the
account of any Borrower under this Agreement unless:
(a)    the Administrative Agent shall have received from such Borrower a Notice
of Borrowing in accordance with Section 2.02(a), (together with the Swingline
Bank) a Notice of Swingline Borrowing in accordance with Section 2.02(c), and/or
(together with the applicable Issuing Bank) a Letter of Credit Notice in
accordance with Section 3.02;
(b)    both immediately before and immediately after giving effect to such Loan
or issuing such Letter of Credit, no Default or Event of Default under this
Agreement with respect to such Borrower shall have occurred and be continuing;
and
(c)    all of the representations and warranties of such Borrower in this
Agreement and/or in any other Transaction Document (except the representations
set forth in Section 5.05 (other than clause (ii) thereof) and Section 5.08,
each of which shall only be made on the Closing Date) (i) that are qualified by
materiality or Material Adverse Effect shall be true and correct as so qualified
and (ii) that are not qualified by materiality or Material Adverse Effect shall
be true and correct in all material respects; in each case on and as of the date
of such Loan or the date of issuance of such Letter of Credit as if made on and
as of the date of such Loan or Letter of Credit (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date).


62    



--------------------------------------------------------------------------------





Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice by a Borrower, and the making of each Loan or issuance
of a Letter of Credit, shall be deemed to be a representation and warranty by
such Borrower on the date of such Loan as to the facts specified in clauses (b)
and (c) of this Section 4.02.
SECTION 5.    REPRESENTATIONS AND WARRANTIES.
Each Borrower, severally and not jointly, hereby represents and warrants to the
Administrative Agent, each Issuing Bank, the Swingline Bank and each other Bank
that:
5.01    Corporate Existence and Power. Such Borrower: (a) is duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation; (b) has all requisite corporate powers required to carry on its
business as now conducted; and (c) is qualified to transact business as a
foreign corporation in, and is in good standing under the laws of, all states in
which it is required by applicable law to maintain such qualification and good
standing except for those states in which the failure to qualify or maintain
good standing could not reasonably be expected to have a Material Adverse Effect
with respect to such Borrower.
5.02    Corporate Authorization. The execution, delivery and performance by such
Borrower of this Agreement, the Notes and the other Transaction Documents to
which it is a party are within the corporate powers of such Borrower and have
been duly authorized by all necessary corporate and other action on the part of
such Borrower.
5.03    Binding Effect. This Agreement, the Notes and the other Transaction
Documents have been duly executed and delivered by such Borrower and constitute
the legal, valid and binding obligations of such Borrower enforceable against
such Borrower in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
5.04    Governmental and Third-Party Authorization. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority is or will be required as a condition to or otherwise in
connection with the due execution, delivery and performance by such Borrower of
this Agreement or any of the other Transaction Documents to which it is or will
be a party or the legality, validity or enforceability hereof or thereof, other
than (i) consents, authorizations and filings that have been (or on or prior to
the Closing Date will have been) made or obtained and that are (or on the
Closing Date will be) in full force and effect, which consents, authorizations
and filings are listed on Schedule 5.04 and (ii) consents and filings the
failure to obtain or make which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect with respect to such
Borrower. Such Borrower has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
with respect to such Borrower.
5.05    Litigation. Except as disclosed in filings with the Securities and
Exchange Commission prior to the Closing Date, there are no actions,
investigations, suits or proceedings


63    



--------------------------------------------------------------------------------





pending or, to the knowledge of such Borrower, threatened, at law, in equity or
in arbitration, before any court, other Governmental Authority, arbitrator or
other Person, (i) against such Borrower or any of its properties that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect with respect to such Borrower, or (ii) which questions the validity or
enforceability with respect to such Borrower of this Agreement, any of the other
Transaction Documents to which such Borrower is a party or any of the
transactions contemplated hereby or thereby.
5.06    Taxes. Such Borrower has filed all United States federal income tax
returns and other material tax returns and reports required to be filed by it
and has paid all taxes, assessments, fees and other charges levied upon it or
upon its properties that are shown thereon as due and payable, other than those
that are not yet delinquent or that are being contested in good faith and by
proper proceedings and for which adequate reserves have been established in
accordance with GAAP.
5.07    Subsidiaries. Schedule 5.07 sets forth, as of the Closing Date (i) all
of the Material Subsidiaries, if any, of such Borrower and (ii) as to such
Borrower and each of its Material Subsidiaries, if any, the number of shares,
units or other interests of each class of Capital Stock outstanding, and the
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and similar rights. All outstanding shares of Capital
Stock of such Borrower and each of its Material Subsidiaries, if any, are duly
and validly issued, fully paid and nonassessable. Except for the shares of
Capital Stock and the other equity arrangements expressly indicated on Schedule
5.07, as of the Closing Date there are no shares of Capital Stock, warrants,
rights, options or other equity securities, or other Capital Stock of any of
such Borrower of any of its Material Subsidiaries, if any, outstanding or
reserved for any purpose.
5.08    No Material Adverse Effect. Except as disclosed in filings with the
Securities and Exchange Commission prior to the Closing Date (but excluding any
statement therein that is a risk factor or cautionary, predictive or
forward-looking in nature), as of the Closing Date there has been no Material
Adverse Effect with respect to such Borrower since September 30, 2016, and there
exists no event, condition or state of facts that could reasonably be expected
to result in a Material Adverse Effect with respect to such Borrower.
5.09    Financial Statements. Such Borrower has made available to the
Administrative Agent and the Banks the audited consolidated balance sheets and
statements of income, capitalization, common shareholders’ equity and cash flows
of such Borrower and its Subsidiaries as of and for the fiscal year of such
Borrower ended September 30, 2016, all certified by such Borrower’s independent
certified public accountants, which financial statements have been prepared in
accordance with GAAP consistently applied. Such Borrower further represents and
warrants to the Administrative Agent and each Bank that the balance sheets
referred to above and their accompanying notes (if any) fairly present in all
material respects the financial condition of such Borrower and its Subsidiaries
as of the dates thereof.
5.10    Compliance With Other Instruments; None Burdensome. None of the
execution and delivery by such Borrower of the Transaction Documents, the
performance by such Borrower of its obligations under the Transaction Documents
or the borrowing and/or repayment of Loans by such Borrower under this Agreement
will conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under or result in any violation of, any law, rule,
regulation,


64    



--------------------------------------------------------------------------------





order, writ, judgment, injunction, decree or award binding on such Borrower, any
of the provisions of the Articles of Incorporation or Bylaws of such Borrower or
any of the provisions of any indenture, agreement, document, instrument or
undertaking to which such Borrower is a party or subject, or by which such
Borrower or any property or assets of such Borrower is bound, or result in the
creation or imposition of any security interest, lien or encumbrance on any of
the property or assets of such Borrower pursuant to the terms of any such
material indenture, agreement, document, instrument or undertaking.
5.11    ERISA.
(a)    Except as would not result or be reasonably expected to result in a
Material Adverse Effect with respect to such Borrower: (a) such Borrower is in
compliance with the applicable provisions of ERISA, and each of its Plans is and
has been administered in compliance with all applicable Requirements of Law,
including, without limitation, the applicable provisions of ERISA and the Code,
(b) no ERISA Event with respect to such Borrower (i) has occurred within the
five-year period prior to the Closing Date, (ii) has occurred and is continuing,
or (iii) to the knowledge of such Borrower, is reasonably expected to occur with
respect to any Plan of such Borrower, and (c) such Borrower and ERISA Affiliates
have fulfilled their obligations under the minimum funding standards of ERISA
and the Code with respect to each Plan and have not incurred any liability to
the PBGC or a Plan under Title IV of ERISA in connection with termination of a
Plan.
(b)    As of the First Amendment Effective Date, such Borrower is not nor will
be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified
by Section 3(42) of ERISA) of one or more Benefit Plans to repay the Loans, the
Letters of Credit or the Revolving Credit Commitments.
5.12    Regulation U. Such Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of The
Board of Governors of the Federal Reserve System, as amended) and no part of the
proceeds of any Loan will be used (a) to purchase or carry margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock,
or to refund or repay indebtedness originally incurred for such purpose, in each
case, in a manner that would violate Regulations T, U or X of the Board of
Governors of the Federal Reserve System, as in effect from time to time, or (b)
for any purpose which entails a violation of, or which is inconsistent with, the
provisions of any of the Regulations of The Board of Governors of the Federal
Reserve System, including, without limitation, Regulations U, T or X thereof, as
amended. If requested by the Administrative Agent or any Bank, such Borrower
shall furnish to the Administrative Agent and each Bank a statement in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U.
5.13    Investment Company Act of 1940. Such Borrower is not an “investment
company” as that term is defined in the Investment Company Act of 1940, as
amended.
5.14    [Reserved].


65    



--------------------------------------------------------------------------------





5.15    Labor Relations. Such Borrower is not engaged in any unfair labor
practice within the meaning of the National Labor Relations Act of 1947, as
amended, except for any unfair labor practice that has not had or would not
reasonably be expected to have a Material Adverse Effect with respect to such
Borrower.
5.16    Use of Proceeds. The Letters of Credit and the proceeds of the Loans
shall be used by such Borrower for working capital and general corporate
purposes not in contravention of any Requirement of Law or of any Transaction
Document to which it is a party.
5.17    Compliance with Laws. Such Borrower is in compliance with all laws,
rules, regulations, orders and decrees applicable to it or to its properties,
except where failure to be in compliance would not have or would not reasonably
be expected to have a Material Adverse Effect with respect to such Borrower.
5.18    Full Disclosure. All factual information heretofore, contemporaneously
or hereafter furnished in writing to the Administrative Agent, the Arrangers or
any Bank by or on behalf of such Borrower or any of its Subsidiaries for
purposes of or in connection with this Agreement and the other Transaction
Documents to which it is a party, when taken together with disclosures made in
such Borrower’s filings with the Securities and Exchange Commission, is or will
be true and accurate in all material respects on the date as of which such
information is dated or certified (or, if such information has been updated,
amended or supplemented, on the date as of which any such update, amendment or
supplement is dated or certified) and not made incomplete by omitting to state a
material fact necessary to make the statements contained herein and therein, in
light of the circumstances under which such information was provided, not
misleading in any material respect; provided that, with respect to projections,
budgets and other estimates, such Borrower represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.
5.19    OFAC; Anti-Terrorism Laws; Anti-Corruption Laws.
(a)    Such Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Borrower and its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. Such Borrower and its
Subsidiaries and, to the knowledge of such Borrower, their respective directors,
officers, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.
(b)    Such Borrower and its Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, the International
Emergency Economic Powers Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the USA PATRIOT Act.
(c)    Neither such Borrower nor any of its Subsidiaries nor, to the knowledge
of such Borrower, any director, officer, employee, agent or Affiliate of such
Borrower or any of its Subsidiaries is a Designated Person, nor is such Borrower
or any of its Subsidiaries located, organized or resident in any country or
territory that is the subject of Sanctions.


66    



--------------------------------------------------------------------------------





(d)    No part of the proceeds of the Loans or Letters of Credit will be used by
such Borrower (i) in violation of Anti-Corruption Laws or applicable Sanctions
or (ii) for the purpose of financing any activities or business of or with any
Designated Person.
(e)    Such Borrower will notify the Administrative Agent and each Bank that
previously received a Beneficial Ownership Certification of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified therein
5.20    No Default. No Default or Event of Default with respect to such Borrower
under this Agreement has occurred and is continuing.
5.21    EEA Financial Institutions. Such Borrower is not an EEA Financial
Institution.
SECTION 6.    COVENANTS.
6.01    Affirmative Covenants. Each Borrower, severally but not jointly,
covenants and agrees that, so long as (a) any Bank has any obligation to make
any Loan to it under this Agreement, (b) any Issuing Bank has an obligation to
issue Letters of Credit for its account under this Agreement and/or (b) any of
such Borrower’s Obligations remain unpaid (other than (i) contingent
indemnification or expense reimbursement obligations to the extent no claim
giving rise thereto has been asserted and (ii) Letter of Credit obligations that
have been Cash Collateralized in accordance with the terms hereof):
(a)    Information. Such Borrower will make available, deliver or cause to be
delivered to the Administrative Agent (who shall forward copies thereof to each
Bank):
(i)    within ninety (90) days (or such additional extended period as allowed by
the Securities and Exchange Commission, not to exceed fifteen (15) days) after
the end of each fiscal year of such Borrower: an audited consolidated balance
sheet of such Borrower and its Subsidiaries as of the end of such fiscal year
and the related audited consolidated statements of income, capitalization,
common shareholders’ equity and cash flows for such fiscal year, including notes
thereto, setting forth in each case, in comparative form, the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, together with a report and opinion thereon by Deloitte & Touche LLP or any
other independent certified public accounting firm of recognized national
standing reasonably acceptable to the Administrative Agent prepared in
accordance with generally accepted auditing standards that is not subject to any
“going concern” or similar qualification or exception or any qualification as to
the scope of such audit or with respect to accounting principles followed by
such Borrower or any of its Subsidiaries not in accordance with GAAP; provided,
however, that making available to the Administrative Agent copies of the Annual
Report on Form 10-K of the Borrowers for such fiscal year filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 6.01(a)(i);
(ii)    within forty-five (45) days (or such additional extended period as
allowed by the Securities and Exchange Commission, not to exceed fifteen (15)
days) after the end


67    



--------------------------------------------------------------------------------





of the first three (3) fiscal quarters of each fiscal year of such Borrower, an
unaudited consolidated balance sheet of such Borrower and its Subsidiaries as of
the end of such fiscal quarter and the related unaudited consolidated statements
of income, common shareholders’ equity and cash flows for such fiscal quarter
and for the portion of such Borrower’s fiscal year ended at the end of such
fiscal quarter, setting forth in each case in comparative form, the figures for
the corresponding fiscal quarter and the corresponding portion of such
Borrower’s previous fiscal year, all in reasonable detail and satisfactory in
form to the Required Banks and certified (subject to normal year-end adjustments
and absence of footnote disclosures) as to fairness of presentation, consistency
and compliance with GAAP by the chief financial officer of such Borrower;
provided, however, that making available to the Administrative Agent copies of
the Quarterly Report on Form 10-Q of the Borrowers for such fiscal quarter filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 6.01(a)(ii);
(iii)    within the timeframes outlined in Sections 6.01(a)(i) and (ii) above,
as applicable, a certificate of a Financial Officer of such Borrower
substantially in the form attached hereto as Exhibit C and incorporated herein
by reference (A) stating whether there exists on the date of such certificate
any Default or Event of Default with respect to such Borrower and, if any such
Default or Event of Default then exists, setting forth the details thereof and
the action which such Borrower is taking or proposes to take with respect
thereto and (B) certifying whether such Borrower is in compliance with the
financial covenant contained in Section 6.02; and
(iv)    with reasonable promptness, such further information regarding the
business, affairs and financial condition of such Borrower as the Administrative
Agent or any Bank may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) such Borrower notifies
the Administrative Agent that such documents have become available on the
Security Exchange Commission’s EDGAR Database; (ii) on which such Borrower posts
such documents, or provides a link thereto on such Borrower’s website on the
internet at the website address listed in Schedule 9.04; or (iii) on which such
documents are posted on such Borrower’s behalf on an Internet or intranet
website, if any, to which each Bank and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) such Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Bank that requests
such Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Bank and
(ii) such Borrower shall notify the Administrative Agent and each Bank (by
telecopier or electronic mail) of the posting of any such documents.
Notwithstanding anything contained herein, in every instance such Borrower shall
be required to provide paper copies of the Compliance Certificates to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall


68    



--------------------------------------------------------------------------------





have no responsibility to monitor compliance by any Borrower with any such
request for delivery, and each Bank shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
(b)    Corporate Existence; Maintenance of Properties; Insurance. Such Borrower
will do all things necessary to (i) preserve and keep in full force and effect
at all times its corporate existence and all permits, licenses, franchises and
other rights material to its business except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect with respect
to such Borrower, (ii) be duly qualified to do business and be in good standing
in all jurisdictions where the nature of its business or its ownership of
property or assets requires such qualification except for those jurisdictions in
which the failure to qualify or be in good standing could not reasonably be
expected to have a Material Adverse Effect with respect to such Borrower, (iii)
keep all material properties in good working order and condition (normal wear
and tear and damage by casualty excepted) and from time to time make all
necessary repairs to and renewals and replacements of such properties, except to
the extent that any of such properties are obsolete or are being replaced or, in
the good faith judgment of such Borrower, are no longer useful or desirable in
the conduct of the business of such Borrower and (iv) maintain with financially
sound and reputable insurance companies insurance or through its own program of
self-insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.
(c)    Compliance with Laws, Regulations, Etc. Such Borrower will, and will
cause each of its Subsidiaries, to comply with any and all Requirements of Law
applicable in respect of the conduct of its business and ownership and operation
of its properties and obtain any and all licenses, permits, franchises and other
governmental and regulatory authorizations necessary to the ownership of its
properties or assets or to the conduct of its business, the violation of which
or the failure to comply with or obtain would reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.
(d)    Notices. Such Borrower will notify the Administrative Agent in writing of
any of the following within five (5) Business Days (as to Section 6.01(d)(i)
below to the extent continuing on the date of such statement) and within fifteen
(15) Business Days (as to Sections 6.01(d)(ii), 6.01(d)(iii), and 6.01(d)(iv)
below) after any of the Financial Officers of such Borrower has actual knowledge
thereof, describing the same and, if applicable, the steps being taken by the
Person(s) affected with respect thereto:
(i)    the occurrence of any Default or Event of Default with respect to such
Borrower;
(ii)    the entry of any judgment against such Borrower or any Subsidiary of
such Borrower in an amount of at least $35,000,000 (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage);
(iii)    any environmental claim or any other action or investigation with
respect to the existence or potential existence of any hazardous substances
instituted or threatened


69    



--------------------------------------------------------------------------------





with respect to such Borrower or any Subsidiary of such Borrower or any of the
properties or facilities owned, leased or operated by such Borrower or such
Subsidiary which could reasonably be expected to have a Material Adverse Effect
with respect to such Borrower, and any known condition or occurrence on any of
the properties or facilities owned, leased or operated by such Borrower or such
Subsidiary which constitutes a violation of any Environmental Laws or which
gives rise to a reporting obligation or requires removal or remediation under
any Environmental Laws in each case which could reasonably be expected to have a
Material Adverse Effect with respect to such Borrower; and
(iv)    the occurrence of any ERISA Event that could reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower, together with
(A) a written statement of a Financial Officer of such Borrower specifying the
details of such ERISA Event and the action that such Borrower has taken and
proposes to take with respect thereto, (B) a copy of any notice with respect to
such ERISA Event that may be required to be filed by such Borrower with the PBGC
and (C) a copy of any notice delivered by the PBGC to such Borrower or an ERISA
Affiliate of such Borrower with respect to such ERISA Event.
(e)    Payment of Obligations. Such Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect with
respect to such Borrower, and (ii) pay and discharge all material taxes,
assessments and governmental charges or levies imposed upon it, upon its income
or profits or upon any of its properties, prior to the date on which penalties
would attach thereto, and all lawful claims that, if unpaid, would become a Lien
(other than a Permitted Lien) upon any of such Borrower’s properties; provided,
however, that such Borrower shall not be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings and as to which such Borrower is maintaining adequate
reserves with respect thereto in accordance with GAAP.
(f)    Maintenance of Books and Records; Inspection. Such Borrower will and will
cause each of its Subsidiaries to, (i) maintain in all material respects
complete and adequate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP and in material compliance with
the requirements of any Governmental Authority having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent or any Bank to visit
and inspect its properties and examine or audit its books and records and their
accounts receivable and inventory and make copies and memoranda of them, and to
discuss its affairs, finances and accounts with its officers and employees, in
each case, all at the expense of the Administrative Agent or Bank, upon ten (10)
Business Days’ prior notice to such Borrower and during such Borrower’s normal
business hours and no more frequently than once during any fiscal year unless an
Event of Default with respect to such Borrower has occurred and is continuing;
provided, however, that such Borrower reserves the right to restrict access to
any of its or its Subsidiaries’ facilities in accordance with reasonably adopted
procedures relating to safety and security.
(g)    Environmental Laws. Such Borrower will, and will cause each of its
Subsidiaries to, (i) comply in all material respects with all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain any and all licenses, approvals, notifications, registrations


70    



--------------------------------------------------------------------------------





or permits required by applicable Environmental Laws, except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect with respect to such Borrower, and (ii) comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent that the same are being contested in
good faith by appropriate proceedings or to the extent the failure to conduct or
complete any of the foregoing could not reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.
(h)    Further Assurances. Such Borrower will execute and deliver to the
Administrative Agent and each Bank, at any time and from time to time, any and
all further agreements, documents and instruments, and take any and all further
actions which may be required under applicable law, or which the Administrative
Agent or any Bank may from time to time reasonably request, in order to
effectuate the transactions contemplated by this Agreement and the other
Transaction Documents to which such Borrower is a party.
(i)    Subsidiaries. If such Borrower creates, forms or acquires any Subsidiary
which owns more than 10% of the consolidated assets of such Borrower and its
Subsidiaries on or after the date of this Agreement, such Borrower will,
contemporaneously with the creation, formation or acquisition of such
Subsidiary, cause such Subsidiary to execute a guaranty agreement with respect
to the Borrower’s Obligations of such Borrower in a form reasonably acceptable
to the Administrative Agent, provided that no such Subsidiary shall be required
to execute a guaranty agreement so long as prohibited to do so by any regulatory
authority having jurisdiction over it. Notwithstanding the foregoing, (i) in no
event shall LacledeSpire Missouri or AGCSpire Alabama, or any of their
respective Subsidiaries, be required to guarantee any obligations of the Parent,
and (ii) no Subsidiary that is a Foreign Subsidiary of any Borrower shall be
required to execute a guaranty agreement if, in the reasonable opinion of such
Borrower, entering into such guaranty agreement may have adverse tax
consequences under Section 956 of the Code or other applicable laws.
6.02    Maximum Consolidated Capitalization Ratio. Each Borrower will have, at
the end of each of its fiscal quarters, a Consolidated Capitalization Ratio of
not more than seventy percent (70%).
6.03    Negative Covenants. Each Borrower, severally but not jointly, covenants
and agrees that, so long as the Administrative Agent and any Bank have any
obligation to make any Loan or any Issuing Bank has any obligation to issue
Letters of Credit under this Agreement, or any of the Borrower’s Obligations of
such Borrower remain unpaid, unless the prior written consent of the Required
Banks is obtained (other than (i) contingent indemnification or expense
reimbursement obligations to the extent no claim giving rise thereto has been
asserted and (ii) Letter of Credit obligations that have been Cash
Collateralized in accordance with the terms hereof):
(a)    Limitation on Liens. Such Borrower will not, and will not cause or permit
any Subsidiary of such Borrower to, create, incur or assume, or suffer to be
incurred or to exist, any Lien on any of its property, whether now owned or
hereafter acquired, or upon any income or profits therefrom, except for
Permitted Liens.


71    



--------------------------------------------------------------------------------





(b)    Consolidation, Merger, Sale of Property, Etc.
(i)    Such Borrower will not, and it will not cause or permit any Subsidiary of
such Borrower to, directly or indirectly merge or consolidate with or into any
other Person or permit any other Person to merge into or with or consolidate
with it, except that, if at the time thereof and immediately after giving effect
thereto no Event of Default or Default with respect to such Borrower shall have
occurred and be continuing, provided that in any merger or consolidation
involving such Borrower, (A) such Borrower shall be the surviving Person, (B)
after giving effect thereto, at least two of such Borrower’s Debt Ratings by
S&P, Moody’s and Fitch shall be no lower than BBB-, Baa3, BBB-, respectively and
(C) such merger or consolidation would not reasonably be expected to materially
and adversely affect such Borrower’s ability to perform its obligations under
this Agreement.
(ii)    Such Borrower will not, and will not cause or permit any Subsidiary of
such Borrower to, (A) sell, assign, lease, transfer, abandon or otherwise
dispose of any of its property (including, without limitation, any shares of
Capital Stock or other equity interests of a Subsidiary owned by such Borrower
or another Subsidiary of such Borrower) or (B) issue, sell or otherwise dispose
of any shares of Capital Stock or other equity interests of any Subsidiary of
such Borrower; provided, however, that such Borrower and such Subsidiary may (1)
sell, assign, lease, transfer, abandon or otherwise dispose of (x) any of its
natural gas inventory or past-due accounts receivable in the ordinary course of
business, (y) any of its property to such Borrower or any Subsidiary of such
Borrower, provided that, if at any time more than ten percent (10%) of the
consolidated assets of such Borrower and all of its Subsidiaries are transferred
from such Borrower to a Subsidiary of such Borrower, such Subsidiary shall then
execute a guaranty agreement with respect to the Borrower’s Obligations of such
Borrower in a form reasonably acceptable to the Administrative Agent and
Required Banks (except that no such Subsidiary shall be required to execute a
guaranty agreement if such Subsidiary is expressly exempted from providing a
guaranty agreement pursuant to Section 6.01(i)), and (z) any of its other
property (whether in one transaction or a series of transactions) so long as the
value of such property sold, assigned, leased, transferred, abandoned or
otherwise disposed of in any fiscal year under this subsection (z) (including in
connection with Permitted Securitizations) shall not exceed ten percent (10%) of
the consolidated assets of such Borrower and all of its Subsidiaries as
determined on a consolidated basis as of the last day of the immediately
preceding fiscal year, and (2) issue to any Person shares of Capital Stock of
any non-Material Subsidiary that is not a guarantor hereunder; and provided
further, however, that (A) nothing in this Agreement shall limit or restrict
such Borrower’s use of financial instruments or natural gas contracts under its
gas supply risk management program, and (B) nothing in this Section shall
restrict any Borrower or any of its Subsidiaries from (x) forming any Subsidiary
or (y) issuing any Capital Stock or other equity interests of such Person to the
Parent or any of its direct or indirect wholly-owned Domestic Subsidiaries.
(c)    Sale or Discount of Accounts. Such Borrower will not, and it will not
cause or permit any Subsidiary to, sell or discount (other than prompt payment
discounts granted in the ordinary course of business) any of its notes or
accounts receivable or chattel paper generated from the sale


72    



--------------------------------------------------------------------------------





of natural gas, except for (i) past due accounts that may be disposed of as
provided in Section 6.03(b)(ii), and (ii) Permitted Securitizations that comply
with clause (3) of Section 6.03(b)(ii).
(d)    Transactions with Affiliates. Such Borrower will not, and it will not
cause or permit any Subsidiary of such Borrower to, enter into or be a party to
any transaction or arrangement with any Affiliate (including, without
limitation, the purchase from, sale to or exchange of property with, or the
rendering of any service by or for, any Affiliate) except pursuant to the
reasonable requirements of such Borrower’s or such Subsidiary’s business and
upon fair and reasonable terms no less favorable to such Borrower or such
Subsidiary than would be obtained in a comparable arm’s-length transaction with
a Person not an Affiliate; provided that the foregoing restrictions shall not
apply to: (i) any issuances of stock to Parent, (ii) payment of any lawful
distributions on its issued stock, and (iii) payment or grant of reasonable
compensation, benefits and indemnities to any director, officers, employee or
agent of such Borrower or any Subsidiary. Notwithstanding the foregoing, nothing
in this Section 6.03(d) shall restrict transactions with any Affiliate that have
been approved by or are entered into pursuant to any orders or decisions of any
Governmental Authority having jurisdiction over such Borrower or any of its
Subsidiaries, including without limitation the Federal Energy Regulatory
Commission, the Missouri Public Service Commission or the Alabama Public Service
Commission (or any successor commission or organization).
(e)    Changes in Nature of Business. Such Borrower will not, and it will not
cause or permit any Subsidiary of such Borrower to, materially alter the general
nature of the business of such Borrower and its Subsidiaries, considered as a
whole, from the general nature of the business and reasonable extensions thereof
engaged in by such Borrower and its Subsidiaries as of the date of this
Agreement.
(f)    Permitted Investments; Acquisitions. Such Borrower will not, and it will
not cause or permit any Subsidiary of such Borrower to, directly or indirectly,
make any Investments except for Permitted Investments. Such Borrower will not,
and it will not cause or permit any Subsidiary of such Borrower to, directly or
indirectly, make any Acquisitions the result of which would be to change
substantially the general nature of the business engaged in by such Borrower and
its Subsidiaries, considered as a whole, as of the date of this Agreement and
reasonable extensions thereof.
(g)    Limitations on Restrictive Agreements. Such Borrower will not, and it
will not cause or permit any Subsidiary of such Borrower to, enter into, or
permit to exist, any agreement with any Person which prohibits such Borrower or
such Subsidiary, as the case may be, from performing its contractual obligations
under this Agreement.
6.04    Use of Proceeds. Such Borrower covenants and agrees that the proceeds of
the Loans will be used exclusively (i) for the working capital and general
corporate purposes of such Borrower, (ii) to refinance its obligations under the
Existing Loan Agreements and (iii) to pay or reimburse permitted fees and
expenses in connection with this Agreement. Such Borrower shall not, and shall
ensure that none of its Subsidiaries will, directly or indirectly use the
proceeds of any Loan or Letter of Credit for any purpose which would breach the
U.K. Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977
or other similar legislation in other jurisdictions, to fund, finance or
facilitate any activities, business or transaction of or with any Designated
Person or in any Sanctioned


73    



--------------------------------------------------------------------------------





Country, or otherwise in violation of Sanctions, as such Sanctions Lists or
Sanctions are in effect from time to time; or in any other manner that will
result in the violation of any applicable Sanctions by any Person participating
in the financing transaction contemplated by the Agreement, whether as Bank,
Issuing Bank, Arranger, Administrative Agent or otherwise.
SECTION 7.    EVENTS OF DEFAULT.
If any of the following shall occur and be continuing with respect to a Borrower
(each of the following herein sometimes called an “Event of Default” with
respect to such Borrower):
7.01    Such Borrower shall fail to pay any of its Borrower’s Obligations
constituting principal due under the Loans or any Reimbursement Obligation as
and when the same shall become due and payable, whether by reason of demand,
maturity, acceleration or otherwise;
7.02    Such Borrower shall fail to pay any of its Borrower’s Obligations
constituting interest, fees or other amounts (other than any Reimbursement
Obligation or principal due under the Loans) within five (5) Business Days after
the date the same shall first become due and payable, whether by reason of
demand, maturity, acceleration or otherwise;
7.03    Any representation or warranty made by such Borrower in this Agreement,
in any other Transaction Document or in any certificate, agreement, instrument
or written statement furnished or made or delivered pursuant hereto or thereto
or in connection herewith or therewith, shall prove to have been untrue or
incorrect in any material respect on the date as of which it was deemed made;
7.04    Such Borrower shall fail to perform or observe any term, covenant or
provision contained in Sections 6.01(d), 6.02, 6.03, or 6.04 above; or such
Borrower shall fail to perform or observe any term, covenant or provision
contained in Sections 2.01(b) or 6.01(a) above and such failure shall continue
unremedied for a period of five (5) Business Days after the earlier of any
Financial Officer of such Borrower obtaining actual knowledge of such failure or
written notice thereof given to such Borrower by the Administrative Agent.
7.05    Such Borrower shall fail to perform or observe any other term, covenant
or provision contained in this Agreement (other than those specified in Sections
7.01, 7.02, 7.03 or 7.04 above) and any such failure shall remain unremedied for
thirty (30) days after the earlier of (i) written notice of default is given to
such Borrower by the Administrative Agent or any Bank or (ii) any Financial
Officer of such Borrower obtaining actual knowledge of such default;
7.06    This Agreement or any of the other Transaction Documents to which such
Borrower is a party shall at any time for any reason (other than termination of
this Agreement or such other Transaction Documents, as the case may be, in
accordance with its terms) cease to be in full force and effect with respect to
such Borrower or shall be declared to be null and void by a court of competent
jurisdiction with respect to such Borrower, or if the validity or enforceability
thereof shall be contested or denied by such Borrower in writing, or if the
transactions completed hereunder or thereunder shall be contested by such
Borrower or if such Borrower shall deny in writing that it has any further
liability or obligation hereunder or thereunder;


74    



--------------------------------------------------------------------------------





7.07    Such Borrower or any Material Subsidiary of such Borrower, if any, shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership, liquidation or similar law, (ii) consent
to the institution of, or fail to contravene in a timely and appropriate manner,
any such proceeding or the filing of any such petition, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator or
similar official of itself or of a substantial part of its property or assets,
(iv) file an answer admitting the material allegations of a petition filed
against itself in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any corporate or
other action for the purpose of effecting any of the foregoing;
7.08    An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of such Borrower or any Material Subsidiary of such Borrower, if any, or
of a substantial part of the property or assets of such Borrower or such
Material Subsidiary, under Title 11 of the United States Code or any other
Federal, state or foreign bankruptcy, insolvency, receivership, liquidation or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator or similar official of such Borrower or any Material Subsidiary of
such Borrower, if any, or of a substantial part of the property or assets of
such Borrower or such Material Subsidiary or (iii) the winding-up or liquidation
of such Borrower or any Material Subsidiary of such Borrower, if any, and such
proceeding or petition shall continue undismissed for sixty (60) consecutive
days or an order or decree approving or ordering any of the foregoing shall
continue unstayed and in effect for sixty (60) consecutive days;
7.09    (i) Such Borrower or any Material Subsidiary of such Borrower, if any,
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Debt (other
than Debt hereunder and Debt under Swap Contracts) having an aggregate principal
amount of more than $35,000,000, or (B) fails to observe or perform any other
agreement or condition relating to any such Debt or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Debt or the beneficiary or beneficiaries of any
Guarantee in respect thereof (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Debt to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Debt to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which such Borrower or any Material
Subsidiary of such Borrower, if any, is the Defaulting Party (as defined in such
Swap Contract) or (B) any Additional Termination Event (as so defined) under
such Swap Contract as to which such Borrower or any Material Subsidiary of such
Borrower, if any, is the Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Borrower or such Material Subsidiary of
such Borrower, if any, as a result thereof is greater than $35,000,000;
7.10    Such Borrower or any Material Subsidiary of such Borrower, if any, shall
have a final judgment in an amount in excess of $35,000,000 (to the extent not
paid or covered by insurance


75    



--------------------------------------------------------------------------------





provided by a carrier who has acknowledged coverage) entered against it by a
court having jurisdiction in the premises and such judgment shall continue
unsatisfied for sixty (60) days; provided, however, that if such judgment
provides for periodic payments over time, then such Borrower or such Material
Subsidiary of such Borrower, if any, shall have a grace period of thirty (30)
days with respect to such periodic payment;
7.11    The occurrence of any Change of Control Event with respect to such
Borrower; or
7.12    Any ERISA Event or any other event or condition shall occur or exist
with respect to any Plan or Multiemployer Plan that, when taken together with
all other ERISA Events and other events or conditions that have occurred or are
then existing, has or could reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower;
THEN, and in each such event (other than an event described in Sections 7.07 or
7.08), the Administrative Agent may, with the consent of the Required Banks, or
shall, upon the request of the Required Banks, (i) declare that the obligation
of the Banks to make Revolving Loans, the obligation of the Swingline Bank to
make Swingline Loans and the obligation of any Issuing Bank to issue Letters of
Credit under this Agreement with respect to such Borrower (and, if such Borrower
is LacledeSpire Missouri or AGCSpire Alabama, then also to Parent) have
terminated, whereupon such obligations of the Banks shall be immediately and
forthwith terminated, (ii) declare the entire outstanding principal balance of
and all accrued and unpaid interest on the Loans and all of the other Borrower’s
Obligations of such Borrower (and, if such Borrower is LacledeSpire Missouri or
AGCSpire Alabama, then also of Parent) to be forthwith due and payable,
whereupon all of the unpaid principal balance of and all accrued and unpaid
interest on the Loans and all of such other Borrower’s Obligations of such
Borrower (and, if such Borrower is LacledeSpire Missouri or AGCSpire Alabama,
then also of Parent) shall become and be immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by such Borrower (and, if such Borrower is LacledeSpire
Missouri or AGCSpire Alabama, then also by Parent), (iii) direct such Borrower
(and, if such Borrower is LacledeSpire Missouri or AGCSpire Alabama, then also
Parent) to deposit (and such Borrower (and, if such Borrower is LacledeSpire
Missouri or AGCSpire Alabama, then also Parent) hereby agrees, forthwith upon
receipt of notice of such direction from the Administrative Agent, to deposit)
with the Administrative Agent from time to time such additional amount of cash
as is equal to 102% of the aggregate Stated Amount of all Letters of Credit then
outstanding for the account of such Borrower (and if such Borrower is
LacledeSpire Missouri or AGCSpire Alabama, for the account of Parent) (whether
or not any beneficiary under any Letter of Credit shall have drawn or be
entitled at such time to draw thereunder), such amount to be held by the
Administrative Agent in the Cash Collateral Account as security for the Letter
of Credit Exposure as described in Section 3.08 and (iv) exercise any and all
other rights and remedies against such Borrower (and if such Borrower is
LacledeSpire Missouri or AGCSpire Alabama, for the account of Parent) which they
may have under any of the other Transaction Documents or under applicable law;
provided, however, that upon the occurrence of any event described in Sections
7.07 or 7.08, the obligation of the Banks to make Revolving Loans, the
obligation of the Swingline Bank to make Swingline Loans and the obligation of
any Issuing Bank to issue Letters of Credit under this Agreement to such
Borrower (and if such Borrower is LacledeSpire Missouri or AGCSpire Alabama, to
Parent) shall automatically terminate and the entire outstanding principal
balance of and all accrued and unpaid interest on the Loans and all of


76    



--------------------------------------------------------------------------------





the other Borrower’s Obligations of such Borrower (and if such Borrower is
LacledeSpire Missouri or AGCSpire Alabama, of Parent) shall automatically become
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by such Borrower
(and, if such Borrower is LacledeSpire Missouri or AGCSpire Alabama, then also
by Parent), and the Administrative Agent, the Issuing Banks, the Swingline Bank
and the Banks may exercise any and all other rights and remedies which they may
have under any of the other Transaction Documents or under applicable law.
SECTION 8.    ADMINISTRATIVE AGENT
8.01    Appointment and Authority. Each of the Banks and the Issuing Banks
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Transaction Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 8.06, the provisions of this
Section are solely for the benefit of the Administrative Agent, the Banks, and
the Issuing Banks and no Borrower nor any of its Subsidiaries shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Transaction
Document (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
8.02    Rights as a Bank. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Bank as any
other Bank and may exercise the same as though it were not the Administrative
Agent and the term “Bank” or “Banks” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Banks.
8.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Transaction Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Transaction Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Banks (or such other number or percentage of the Banks as shall be
expressly


77    



--------------------------------------------------------------------------------





provided for herein or in the other Transaction Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Transaction Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other
Transaction Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Banks (or such
other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.07 and Section 7) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent in writing by a Borrower, a Bank or an Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Transaction Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Transaction Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
8.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Bank or any Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Bank or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Bank
or such Issuing Bank prior to the making of such Loan or the issuance,
extension, renewal or increase of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who


78    



--------------------------------------------------------------------------------





may be counsel for a Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
8.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Transaction Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
8.06    Resignation of Administrative Agent. The Administrative Agent may resign
as Administrative Agent for the Banks under this Agreement and the other
Transaction Documents at any time by giving notice in writing to the Banks and
the Borrowers. Such resignation shall take effect upon appointment of such
successor Administrative Agent. Upon receipt of any such notice of resignation
and subject to the consent of the Borrowers (which consent shall not be
unreasonably withheld or delayed), the Required Banks shall have the right to
appoint a successor Administrative Agent who shall be a Bank and who shall be
entitled to all of the rights of, and vested with the same powers as, the
original Administrative Agent under this Agreement and the other Transaction
Documents. In the event a successor Administrative Agent shall not have been
appointed within the thirty (30) day period following the giving of notice by
the Administrative Agent, subject to the consent of the Borrowers (which consent
shall not be unreasonably withheld or delayed), the Administrative Agent may
appoint its own successor; provided that if the Administrative Agent shall
notify the Borrowers and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Transaction Documents (except that in the case of any collateral security,
including without limitation Cash Collateral, held by the Administrative Agent
on behalf of the Banks under any of the Transaction Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Bank directly, until
such time as the Required Banks appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Transaction Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative


79    



--------------------------------------------------------------------------------





Agent’s resignation hereunder and under the other Transaction Documents, the
provisions of this Section and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
8.07    Non-Reliance on Administrative Agent and Other Banks. Each Bank and
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Bank or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Bank and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Bank or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Transaction Document or any
related agreement or any document furnished hereunder or thereunder.
8.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Book Runners or Arrangers or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Transaction Documents, except in its capacity, as applicable,
as the Administrative Agent, a Bank or an Issuing Bank hereunder.
8.09    Enforcement. Each Bank and Issuing Bank hereby agrees that, except as
otherwise provided in any Transaction Documents or with the written consent of
the Administrative Agent and the Required Banks, it will not take any
enforcement action, accelerate obligations under any Transaction Documents, or
exercise any right that it might otherwise have under applicable law to credit
bid at foreclosure sales, Uniform Commercial Code sales or other similar
dispositions of collateral, if any.
8.10    Issuing Bank and Swingline Bank. The provisions of this Section 8 (other
than Section 8.02) shall apply to each Issuing Bank and the Swingline Bank
mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.
SECTION 9.    GENERAL.
9.01    No Waiver; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Bank in exercising any right, remedy, power or
privilege under this Agreement or under any other Transaction Document shall
operate as a waiver thereof; nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights and remedies provided in this
Agreement and in the other Transaction Documents are cumulative and not
exclusive of any remedies provided by law. Nothing herein contained shall in any
way affect the right of the Administrative Agent or any Bank to exercise any
statutory or common law right of banker’s lien or set-off. No course of dealing
between any Borrower, the Administrative Agent or the Banks or their agents or
employees shall be effective to amend, modify or discharge any provision of this
Agreement or any other Transaction Document or to constitute a waiver of any
Default or Event of Default. No notice to or demand upon any Borrower in any
case shall entitle such Borrower to any other or further notice or demand in
similar


80    



--------------------------------------------------------------------------------





or other circumstances or constitute a waiver of the right of the Administrative
Agent or any Bank to exercise any right or remedy or take any other or further
action in any circumstances without notice or demand.
9.02    Right of Set-Off. Upon the occurrence and during the continuance of any
Event of Default with respect to such Borrower, each Bank and each Issuing Bank
and their respective Affiliates is hereby authorized at any time and from time
to time, without notice to such Borrower (any such notice being expressly waived
by each Borrower) and to the fullest extent permitted by law, to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final, but specifically excluding any trust or segregated accounts) at any time
held by such Bank and any and all other indebtedness at any time owing by such
Bank, such Issuing Bank or any such Affiliate to or for the credit or account of
such Borrower against any and all of such Borrower’s Obligations now or
hereafter existing under this Agreement irrespective of whether or not such Bank
shall have made any demand under this Agreement or under any of the other
Transaction Documents and although such obligations may be contingent or
unmatured or are owed to a branch or office of such Bank or such Issuing Bank
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Bank shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.21 and, pending such payment, shall be
segregated by such Defaulting Bank from its other funds and deemed held in trust
for the benefit of the Administrative Agent, the Issuing Banks and the Banks
(including the Swingline Bank), and (y) the Defaulting Bank shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Bank as to which it exercised such
right of setoff. Each Bank agrees to promptly notify the applicable Borrower
after any such set-off and application made by such Bank, provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Banks under this Section 9.02 are in
addition to any other rights and remedies (including, without limitation, other
rights of set-off) which the Banks may have.
9.03    Costs and Expenses; General Indemnity.
(a)    Costs and Expenses. Each Borrower agrees, severally and not jointly, and
whether or not any Loan is made or a Letter of Credit issued under this
Agreement, to pay or reimburse the Administrative Agent, each Bank and each
Issuing Bank upon demand for (i) its Applicable Share of all reasonable
documented out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by the Administrative Agent
and its Affiliates in connection with the syndication, preparation,
documentation, negotiation and/or execution of this Agreement and/or any of the
other Transaction Documents, subject to any limitation described in the
Commitment Letter and Wells Fargo Fee Letter, (ii) its Applicable Share of all
recording, filing and search fees and expenses incurred by the Administrative
Agent in connection with this Agreement and/or any of the other Transaction
Documents, (iii) its Applicable Share of all reasonable documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses) incurred by the Administrative Agent in connection with the (A)
the preparation, documentation, negotiation and execution of any amendment,
modification, extension, renewal or restatement of this Agreement and/or any of
the other Transaction Documents or (B) the preparation of any waiver or consent
under this Agreement or under any of the other Transaction Documents,


81    



--------------------------------------------------------------------------------





(iv) if an Event of Default with respect to such Borrower occurs, all reasonable
documented out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by the Administrative Agent,
any Bank or any Issuing Bank in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom and (v) its
Applicable Share of any civil penalty or fine assessed by OFAC against, and all
reasonable documented costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Bank as a result of the conduct of such Borrower
that violates a sanction enforced by OFAC (unless such penalty, fine, cost or
expense is attributable to a specific Borrower, in which case such Borrower
shall be solely liable for such amount). Each Borrower acknowledges and agrees
that such attorneys’ fees and expenses referred to above shall be determined on
the basis of rates then generally applicable to the attorneys (and all
paralegals, accountants and other staff employed by such attorneys) retained by
the Administrative Agent, any Bank or any Issuing Bank. All of the obligations
of each Borrower under this Section 9.03(a) shall survive the satisfaction and
payment of such Borrower’s Obligations and the termination of this Agreement.
(b)    Indemnity by Borrower. In addition to the payment of expenses pursuant to
Section 9.03(a), whether or not the transactions contemplated hereby shall be
consummated, each Borrower hereby severally, but not jointly, agrees to defend,
indemnify, pay and hold the Administrative Agent (and any sub-agent thereof),
each Bank, each Issuing Bank, any holders of the Loans, and any Related Party of
any of the foregoing Persons (collectively, the “Indemnitees”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, disbursements, costs and expenses of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitees shall be designated a party thereto, in each
case to the extent of such Borrower’s Applicable Share (unless attributable to a
specific Borrower, in which case such Borrower shall be solely liable), provided
that the Indemnitees shall share counsel to defend their interests to the extent
legally practicable), that may be imposed on, incurred by or asserted against
the Indemnitees by any third party or by any Borrower, in any manner relating to
or arising out of (i) the execution or delivery of this Agreement, any of the
other Transaction Documents or any other agreement, document or instrument
executed and delivered by such Borrower in connection herewith or therewith, the
statements contained in any commitment letters delivered by the Administrative
Agent or any Bank, the agreement of the Banks to make the Loans under this
Agreement, (ii) any Loan or Letter of Credit or the use or intended use of the
proceeds thereof (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit)
(iii) any actual or alleged presence or release of hazardous substances on or
from any property owned or operated by such Borrower, or any environmental claim
related in any way to such Borrower or any of its Subsidiaries and (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by such Borrower, and regardless of whether
any Indemnitee is a party thereto (collectively, the “Indemnified Liabilities”);
provided that no Indemnitee will have any right to indemnification for any of
the foregoing to the extent resulting from such Indemnitee’s own fraud, gross
negligence or willful misconduct or a breach in bad faith by such Indemnified
Party of its obligations hereunder, in each case as determined by a final
non-appealable judgment of a court of


82    



--------------------------------------------------------------------------------





competent jurisdiction. To the extent that any Borrower’s undertaking to
indemnify, pay and hold harmless set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, such Borrower
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all such Indemnified
Liabilities incurred by the Indemnitees or any of them. The provisions of the
undertakings and indemnification set out in this Section 9.03(a) shall survive
satisfaction and payment of the Borrower’s Obligations of such Borrower and the
termination of this Agreement.
(c)    Indemnity by Banks. To the extent that any Borrower for any reason fails
to indefeasibly pay any amount required under Sections 9.03(a) and (b) to be
paid by it to the Administrative Agent (or any sub-agent thereof), any Issuing
Bank or any Related Party of any of the foregoing, each Bank severally agrees to
pay to the Administrative Agent (or any such sub-agent), such Issuing Bank or
such Related Party, as the case may be, such Bank’s proportion (based on the
percentages as used in determining the Required Banks as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or such
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or any
Issuing Bank in connection with such capacity. The obligations of the Banks
under this Section 9.03(c) are subject to the provisions of Section 2.18(a).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereunder shall assert, and each party hereunder hereby
waives, any claim against any other party hereunder, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Transaction Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided however that
the obligation of each Borrower to indemnify the Indemnitees as otherwise set
forth herein arising from claims brought by third parties shall not be limited
by the foregoing. No Indemnitee referred to in clause (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Transaction Documents or the transactions contemplated hereby or thereby;
provided, however, that such use was not due to the gross negligence, willful
misconduct or breach in bad faith by an Indemnitee referred to in clause (b)
above as determined by a final non-appealable judgment of a court of competent
jurisdiction.
9.04    Notices.
(a)    Notices Generally. Each notice, request, demand, consent, confirmation or
other communication under this Agreement shall be in writing and delivered in
person or sent by facsimile, recognized overnight courier or registered or
certified mail, return receipt requested and postage prepaid, to the applicable
party as follows: (a) if to any Borrower, the Administrative Agent, any Issuing
Bank or the Swingline Bank, to it at the address (or facsimile number) specified
for such Person on Schedule 9.04 and (b) if to any Bank, to it at its address
(or facsimile number) set forth in its Administrative Questionnaire. Notices
sent by hand or overnight courier service, or mailed


83    



--------------------------------------------------------------------------------





by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile, when provided in legible form, shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the Banks
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Bank or any Issuing Bank pursuant to Section 2
or 3 if such Bank or such Issuing Bank, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Section
by electronic communication. The Administrative Agent or any Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
9.05    Consent to Jurisdiction; Waiver of Jury Trial. EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT, TO THE EXTENT
PERMITTED BY LAW, OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY OR, IF SUCH FEDERAL COURT IS NOT AVAILABLE DUE TO
LACK OF JURISDICTION, ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, AS THE
INITIATING PARTY MAY ELECT, IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. EACH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT TO SUCH SUIT, ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY OF SUCH COURTS. EACH PARTY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH SUCH PARTY
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT, AND EACH PARTY FURTHER IRREVOCABLY WAIVES
ANY CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY AUTHORIZES THE SERVICE OF
PROCESS UPON EACH BORROWER BY OVERNIGHT COURIER, SIGNATURE REQUIRED SENT TO ITS
ADDRESS SPECIFIED IN SCHEDULE 9.04. EACH PARTY HERETO HEREBY


84    



--------------------------------------------------------------------------------





IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY ACTION RELATING TO OR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
9.06    Governing Law. This Agreement and the other Transaction Documents shall
be governed by and construed in accordance with the substantive laws of the
State of New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations of Law, but excluding all other choice of law and conflicts of law
rules); provided that each Letter of Credit shall be governed by, and construed
in accordance with, the laws or rules designated in such Letter of Credit or
application therefor or, if no such laws or rules are designated, the
International Standby Practices of the International Chamber of Commerce, as in
effect from time to time (the “ISP”), and, as to matters not governed by the
ISP, the laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).
9.07    Amendments and Waivers.
(a)    Any provision of this Agreement or any of the other Transaction Documents
to which any Borrower is a party may be amended, modified, discharged,
terminated or waived if, but only if, such amendment, modification, waiver,
discharge or termination is in writing and is signed by the Borrowers and the
Required Banks (or by the Administrative Agent at the direction or with the
consent of the Required Banks); provided, however, that no such amendment,
modification, waiver, discharge or termination shall (i) unless signed by each
Bank directly affected thereby (A) increase the Revolving Credit Commitment of a
Bank (it being understood that a waiver of any condition precedent set forth in
Section 4.02 or of any Default or Event of Default, if agreed to by the Required
Banks or all Banks (as may be required hereunder with respect to such waiver),
shall not constitute such an increase), (B) reduce the principal amount of or
rate of interest on any Loan, Reimbursement Obligation or any fees hereunder
(provided that only the consent of the Required Banks shall be required to waive
the applicability of any post-default increase in interest rates), (C) decrease
the Revolving Credit Commitment of any Bank (other than ratable decreases of the
Revolving Credit Commitments of each Bank affected in accordance with Section
2.01(d)), or (D) waive, extend or postpone the date fixed for any payment of
principal of or interest on any Loan or any fees hereunder (other than fees
payable to the Administrative Agent, the Arrangers or the Issuing Banks for its
own account), waive, extend or postpone the time of payment of any Reimbursement
Obligation or any interest thereon, waive, extend or postpone the expiry date of
any Letter of Credit beyond the Letter of Credit Maturity Date, or extend the
term of the Revolving Credit Period or the Letter of Credit


85    



--------------------------------------------------------------------------------





Maturity Date, (ii) unless signed by each Bank, (A) change any provision of this
Section or reduce the percentages specified in the definitions of “Required
Banks” or change the definition of “Pro Rata Share” or change any other
provision hereof specifying the number or percentage of Banks required to amend,
waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder, or (B) amend Section 2.18 in a manner that would
alter the pro rata sharing of payments required thereby, and (iii) unless signed
by the Issuing Banks, the Swingline Bank or the Administrative Agent in addition
to the Banks as provided hereinabove to take such action, affect the respective
rights or obligations of the Issuing Banks, the Swingline Bank or the
Administrative Agent, as applicable, hereunder or under any of the other
Transaction Documents.
(b)    Notwithstanding anything to the contrary herein, (i) no Defaulting Bank
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Banks or each affected Bank may be effected with the consent of
the applicable Banks other than Defaulting Banks), except that (A) the Revolving
Credit Commitment of any Defaulting Bank may not be increased or extended
without the consent of such Bank and (B) any waiver, amendment or modification
requiring the consent of all Banks or each affected Bank that by its terms
affects any Defaulting Bank more adversely than other affected Banks shall
require the consent of such Defaulting Bank and (ii) if the Administrative Agent
and the Borrowers shall have jointly identified (each in its sole discretion) an
obvious error or omission of a technical or immaterial nature, in each case, in
any provision of the Transaction Documents, then the Administrative Agent and
the Borrowers shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Transaction Document if the same is not objected to in writing by the
Required Banks within five (5) Business Days following the posting of such
amendment to the Banks.
(c)    Notwithstanding the fact that the consent of all Banks is required in
certain circumstances as set forth above, each Bank is entitled to vote as such
Bank sees fit on any bankruptcy reorganization plan that affects the Loans, and
each Bank acknowledges that the provisions of Section 1126(c) of title 11 of the
U.S. Code supersedes the unanimous consent provisions set forth herein.
9.08    References; Headings for Convenience. Unless otherwise specified herein,
all references herein to Section numbers refer to Section numbers of this
Agreement, all references herein to Exhibits refer to annexed Exhibits, which
are hereby incorporated herein by reference and all references herein to
Schedules refer to annexed Schedules, which are hereby incorporated herein by
reference. The Section headings are furnished for the convenience of the parties
and are not to be considered in the construction or interpretation of this
Agreement.
9.09    Successors and Assigns.
(a)    Subject to paragraphs (b), (c) and (d) of this Section 9.09, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Notwithstanding
the foregoing, no Borrower may assign or otherwise transfer any of its rights or
delegate any of its obligations or duties under this Agreement without the prior
written consent of the Administrative Agent and each Bank.


86    



--------------------------------------------------------------------------------





(b)    Any Bank may at any time, without the consent of, or notice to (except as
provided below), any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or any Borrower or any Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in its Revolving Credit
Commitment, any or all of its Loans and/or any or all of its other rights and/or
obligations under this Agreement. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to any
Borrower and the Administrative Agent, such Bank shall remain responsible for
the performance of its obligations under this Agreement, and the Borrowers and
the Administrative Agent shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement.
Any agreement pursuant to which any Bank may grant such a participating interest
shall provide that such Bank shall retain the sole right and responsibility to
enforce the obligations of the Borrowers hereunder including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such participation agreement may
provide that the applicable Bank will not agree to any amendment, modification
or waiver of this Agreement described in clauses (a)(i)(A), (a)(i)(B) or
(a)(i)(D) of Section 9.07 without the consent of the Participant. Each Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Sections 2.10, 2.11, 2.12, 2.13, 2.14,
2.15, 2.16, 2.17 and 2.20 of this Agreement with respect to its participating
interest, but such Borrower’s liability in respect thereof shall not be greater
than its liability thereunder to the Bank granting the applicable participation.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.02 as though it were a Bank; provided such Participant
agrees to be subject to Section 2.18 as though it were a Bank. Each Bank that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of such Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Revolving Credit Commitments, Loans, Letters of
Credit or its other obligations under this Agreement) except to the extent that
such disclosure is necessary to establish that such Revolving Credit Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Notwithstanding the foregoing, so
long as no Event of Default under this Agreement has occurred and is continuing,
any Bank that desires to sell a participation to a Person that is not an
Affiliate of such Bank shall first provide to the Borrowers written notice of
such participation, including the amount of the participation and the identity
of the Participant.
(c)    Any Bank may at any time assign to one or more assignees (each, an
“Assignee”) all, or a proportionate part of all, of its rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitments and the Loans (including for purposes of this Section 9.09(c),
participations in Letters of Credit and Swingline Loans) at the time owing to
it) and such Assignee shall assume such rights and obligations, pursuant to an
Assignment and Assumption Agreement in substantially the form of Exhibit D
attached hereto executed by such Assignee and such transferor Bank, with (and
subject to) the subscribed consent of each Borrower


87    



--------------------------------------------------------------------------------





(provided that such Borrower shall be deemed to have given its consent five (5)
Business Days after the date written notice thereof has been delivered by the
assigning Bank (through the Administrative Agent) unless such consent is
expressly refused by such Borrower prior to such fifth (5th) Business Day), the
Administrative Agent, the Swingline Bank and each Issuing Bank which, in each
case, shall not be unreasonably withheld or delayed; provided, however, that (i)
the minimum amount of any such assignment shall be (A) $5,000,000 (except in the
case of an assignment of the entire remaining amount of the assigning Bank’s
Revolving Credit Commitment, in which case no minimum amount need be assigned)
or (B) the entire Swingline Commitment and the full amount of the outstanding
Swingline Loans, in the case of Swingline Loans, (ii) if any Assignee is an
Affiliate of a Bank, an Approved Fund or, immediately prior to such assignment,
already a Bank, no consent shall be required and (iii) if any Event of Default
under this Agreement has occurred and is continuing no consent of the Borrowers
to such assignment shall be required. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Bank of an amount
equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Revolving Credit Commitment as
set forth in such instrument of assumption, and the transferor Bank shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required but transferor Bank
shall continue to be entitled to the benefits of Sections 2.10, 2.13, 2.15,
2.17, 2.20 and 9.03 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrowers shall make appropriate arrangements so that, if requested, new
Notes are issued to the assignor and/or the Assignee, as applicable. In
connection with any such assignment, the transferor Bank shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500 and if it is not a Bank, shall deliver to the Administrative
Agent an Administrative Questionnaire; provided that in the case of an
assignment to a Bank, Approved Fund or Affiliate of a Bank or an Approved Fund,
no such fee shall be required.
(d)    Any Bank may at any time pledge or assign all or any portion of its
rights under this Agreement and its Loans to secure its obligations, including
to a Federal Reserve Bank or other central bank having jurisdiction over such
LenderBank in accordance with applicable law. No such pledge or assignment shall
release the transferor Bank from any of its obligations hereunder.
(e)    No such assignment shall be made to (A) any Borrower or any of its
respective Affiliates or Subsidiaries or (B) to any Defaulting Bank or any of
its Subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (B).
(f)    No such assignment shall be made to a natural person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).
(g)    In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the applicable Borrower and


88    



--------------------------------------------------------------------------------





the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Bank, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Bank to the
Administrative Agent or any Bank hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Pro Rata Share. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Bank hereunder shall become
effective under applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Bank for all purposes of this Agreement until such compliance occurs.
(h)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of each Borrower, shall maintain at its address for notices
specified in Schedule 9.04, a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Banks, and the Revolving Credit Commitments of, and principal amounts of the
Loans owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and each Borrower, the Administrative Agent and the Banks may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Bank hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, revocation of designation, of any Bank as
a Defaulting Bank. The Register shall be available for inspection by each
Borrower and each Issuing Bank, at any reasonable time and from time to time
upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Transaction Documents is
pending, any Bank wishing to consult with other Banks in connection therewith
may request and receive from the Administrative Agent a copy of the Register.
(i)    Notwithstanding anything to the contrary contained herein, if Wells Fargo
assigns all of its Revolving Credit Commitments and Revolving Loans in
accordance with this Section 9.09, Wells Fargo may resign as an Issuing Bank and
Swingline Bank upon written notice to the Borrowers and the Banks. Upon any such
notice of resignation, the Borrowers shall have the right to appoint from among
the Banks a successor Issuing Bank and Swingline Bank; provided that no failure
by the Borrowers to make such appointment shall affect the resignation of Wells
Fargo as an Issuing Bank and Swingline Bank. Wells Fargo shall retain all of the
rights and obligations of an Issuing Bank hereunder with respect to all Letters
of Credit issued by it and outstanding as of the effective date of its
resignation and all obligations of the Borrowers and the Banks with respect
thereto (including the right to require the Banks to make Revolving Loans or
fund participation interests pursuant to Section 3) and with respect to all
Swingline Loans made by it and outstanding as of the effective date of its
resignation and all obligations of the Borrowers and the Banks with respect
thereto (including the right to require the Banks to make Refunded Swingline
Loans or fund participation interests pursuant to Section 2.01(e)).
9.10    Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings (oral or written) relating to the subject matter hereof,
including the Existing Loan Agreements.


89    



--------------------------------------------------------------------------------





9.11    Severability. In the event any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
9.12    Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an original executed counterpart of this
Agreement.
9.13    Confidentiality. Any Information received by any Bank or any Arranger
from any Borrower (or from the Administrative Agent on any Borrower’s behalf),
(i) shall be treated as confidential by such Bank or such Arranger in accordance
with its customary practices and procedures and (ii) with respect to any
information or materials received prior to the Closing Date, shall be used
solely for the purposes of providing the services that are subject to the
Commitment Letter and for no other purpose. Notwithstanding such agreement,
nothing herein contained shall limit or impair the right or obligation of any
Bank or any Arranger to disclose such information: (a) to its auditors,
attorneys, trustees, employees, directors, officers, advisors, Affiliates or
agents (collectively, the “Representatives”) who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential and, with respect to
any information or material received prior to the Closing Date, to use such
information solely for the purposes of providing services that are the subject
of the Commitment Letter and for no other purpose; provided that such Bank or
Arranger shall remain liable for any breach by its Representatives of such
confidentiality provisions, (b) when and as required by any law, ordinance,
subpoena or governmental order, rule or regulation (in which case, such Bank or
Arranger shall promptly notify the Borrowers, in advance to the extent permitted
by law, and will only disclose that portion of the nonpublic information
received by it that such Bank or Arranger is so required to disclose), (c) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (d) which is publicly
available or readily ascertainable from public sources to the extent any such
information becomes publicly available other than by reason of disclosure by
such Bank or Arranger, its affiliates or its Representatives in breach of this
Section, or which is received by any Bank or Arranger from a third Person which
or which is not known by such Bank or Arranger to be bound to keep the same
confidential, (e) in connection with any proceeding, case or matter pending (or
on its face purported to be pending) before any court, tribunal or any
governmental agency, commission, authority, board or similar entity (in which
case, such Bank or Arranger shall promptly notify the Borrowers, in advance to
the extent permitted by law, and will only disclose that portion of the
nonpublic information received by it that such Bank or Arranger is so required
to disclose), (f) in connection with protection of its interests under this
Agreement, the Notes or any of the other Transaction Documents, including,
without limitation, the enforcement of the terms and conditions of this
Agreement, the Notes and the other Transaction Documents, (g) to any actual or
prospective Participant or Assignee (it being understood and agreed that prior
to disclosure of any confidential information to any actual or prospective
Participant or Assignee, such actual or prospective Participant or Assignee
shall have agreed in writing to be bound by the terms and provisions of this
Section 9.13), (h) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which


90    



--------------------------------------------------------------------------------





payments are to be made by reference to any Borrower and its obligations, this
Agreement or payments hereunder, or (i) on a confidential basis to a rating
agency in connection with rating such Bank or its Subsidiaries or the credit
facility. For purposes of this Section, “Information” means all information
received from any Borrower or any Subsidiary of such Borrower relating to such
Borrower or such Subsidiary or any of their respective businesses, provided
that, in the case of information received from any Borrower or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential.
9.14    USA Patriot Act Notice. Each Bank that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrowers that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each
Borrower or any of its Subsidiaries, which information includes the name and
address of such Borrower and its Subsidiaries and other information that will
allow such Bank or the Administrative Agent, as applicable, to identify each
Borrower and its Subsidiaries in accordance with the PATRIOT Act.
9.15    Subsidiary Reference. Any reference in this Agreement to a Subsidiary of
a Borrower, and any financial definition, ratio, restriction or other provision
of this Agreement which is stated to be applicable to a Borrower and its
Subsidiaries or which is to be determined on a “consolidated” or “consolidating”
basis, shall apply only to the extent a Borrower has any Subsidiaries and, where
applicable, to the extent any such Subsidiaries are consolidated with such
Borrower for financial reporting purposes in accordance with GAAP.
9.16    No Fiduciary Duty    . Each Borrower agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, such Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Banks, the Issuing Banks and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Arrangers, the Banks, the Issuing Banks or their
respective Affiliates and no such duty will be deemed to have arisen in
connection with any such transactions or communications. The Administrative
Agent, the Banks, and their respective Affiliates may be involved in a broad
range of transactions that involve interests that differ from those of the
Borrowers and their Affiliates, and the Administrative Agent and the Banks have
no obligation to disclose any of such interests to any Borrower or any Affiliate
of a Borrower.
9.17    Acknowledgement and Consent to Bail-In of EEA Financial Institutions..
Notwithstanding anything to the contrary in any Transaction Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Transaction Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


91    



--------------------------------------------------------------------------------





(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other CreditTransaction Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
9.18    Certain ERISA Matters.
(a)    Each Bank (x) represents and warrants, as of the date such Person became
a Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:
(i)    such Bank is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement;
(iii)    (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement; or


92    



--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent,
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that:
(i)    none of the Administrative Agent, any Arranger nor any of their
respective Affiliates is a fiduciary with respect to the assets of such Bank
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Transaction Document or any
documents related to hereto or thereto);
(ii)    the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);
(iii)    the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Borrowers’ Obligations);
(iv)    the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, each Arranger or their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Revolving Credit Commitments or this Agreement.
(c)    The Administrative Agent and each Arranger hereby informs the Banks that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof


93    



--------------------------------------------------------------------------------





(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Revolving Credit Commitments for an amount less than the amount being paid for
an interest in the Loans, the Letters of Credit or the Revolving Credit
Commitments by such Bank or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Transaction Documents
or otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.






94    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrowers, the Administrative Agent, the Issuing Banks,
the Swingline Bank and the Banks have executed this Agreement as of the day and
year first above written.
BORROWER:
SPIRE INC.

By:        
Name:    
Title:    
BORROWER:
LACLEDE GAS COMPANYSPIRE MISSOURI INC.

By:        
Name:    
Title:    
BORROWER:
SPIRE ALABAMA GAS CORPORATIONINC.

By:        
Name:    
Title:    





--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL, ASSOCIATION, as a Bank, an Issuing Bank, the
Swingline Bank and Administrative Agent

By:        
Name:        
Title:        





--------------------------------------------------------------------------------







BANK:
JPMORGAN CHASE BANK N.A., as an Issuing Bank and a Bank

By:        
Name:        
Title:        





--------------------------------------------------------------------------------






BANK:
U.S. BANK NATIONAL ASSOCIATION, as an Issuing Bank and a Bank

By:        
Name:        
Title:        





--------------------------------------------------------------------------------






BANK:
BANK OF AMERICA, N.A., as a Bank

By:        
Name:        
Title:        





--------------------------------------------------------------------------------






BANK:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank

By:        
Name:        
Title:        





--------------------------------------------------------------------------------






BANK:
MORGAN STANLEY BANK, N.A., as a Bank

By:        
Name:        
Title:        





--------------------------------------------------------------------------------






BANK:
REGIONS BANK, as a Bank

By:        
Name:        
Title:        





--------------------------------------------------------------------------------






BANK:
ROYAL BANK OF CANADA, as a Bank

By:        
Name:        
Title:        





--------------------------------------------------------------------------------






BANK:
TD BANK, N.A., as a Bank

By:        
Name:        
Title:        





--------------------------------------------------------------------------------






BANK:
COMMERCE BANK, as a Bank

By:        
Name:        
Title:        





--------------------------------------------------------------------------------






BANK:
STIFEL BANK & TRUST, as a Bank

By:        
Name:        
Title:        
















 





--------------------------------------------------------------------------------






Document comparison by Workshare Compare on Monday, October 29, 2018 5:55:36 PM
Input:
Document 1 ID
interwovenSite://WORKSITE/WSACTIVE/9212113/6
Description
#9212113v6<WSACTIVE> - Wells Fargo - Spire 2016 Loan Agreement
Document 2 ID
interwovenSite://WORKSITE/WSACTIVE/11222233/5
Description
#11222233v5<WSACTIVE> - Spire Loan Agreement (conformed)(2018)
Rendering set
Standard



Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
 
Deleted cell
 
Moved cell
 
Split/Merged cell
 
Padding cell
 



Statistics:
 
Count
Insertions
271
Deletions
217
Moved from
2
Moved to
2
Style change
0
Format changed
0
Total changes
492






